 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists concerning the representation of certain employees of theEmployer within the meaning of Sections 9(c) (1) and 2(6) of theAct.The unit here requested is comprised of all the Employer's employ-ees engaged in a coordinated mining operation in an employer-composedgroupingof mines all contained in a common and clearlydefined areaof operations.As such, we find the requested unit appro-priate under accepted principles,10notwithstanding the possibilitythat a smaller unit limited to a single mine or a group of mines mightin certain circumstances also be deemed appropriate."4.We find the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(c) of the Act:All production and maintenance employees working in andaround the several mines, haulageways,and tipple facilitieslocated on the property owned and controlled by the Employer,near Rupert, in Greenbrier County,West Virginia,excludingoperators,professional,technical,and office employees,guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 1210MetropolitanLife Insurance Company,156 NLRB 140811DixieBelleMills,Inc.,139 NLRB629,Sav-On Drugs,Inc.,138 NLRB 103212An election eligibility list, containing the names and addressesof all the eligible voters,must be filedby the Employer with the Regional Director forRegion 9 within7 days afterthe date of this Decision and Direction of ElectionThe Regional Directorshall make thelist available to all partiesto theelection.No extension of time to file this listshall begranted by the Regional Director except in extraordinary circumstances.Failure to complywith this requirement shall be groundsfor setting asidethe electionwhenever proper ob-jections are filed.Excelsior Underwear Inc,156NLRB 1236.The Procter&Gamble Manufacturing CompanyandIndepend-ent Oil&Chemical Workers, Inc.,Formerly Known as TheProcter & Gamble Independent Union of Port Ivory,N.Y., Inc.,and as The Procter & Gamble Independent Union of Port Ivory,N.Y.Cases 29-CA-30 (fommerlly 2-CA-9155) and 46 (formerlyt-CA-9814).August 9, 1966DECISION AND ORDEROn October 20, 1965, Trial Examiner Ivar H.Peterson issued hisDecision in the above-entitled proceeding, finding thatRespondent160 NLRB No. 36. PROCTER & GAMBLE MFG. CO.335had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Charging Party filed exceptionsto the Trial Examiner's Decision and supporting briefs, and theRespondent filed a brief and answering brief supporting the TrialExaminer's Decision.'The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby affirmed.2 TheBoard has considered the Trial Examiner's Decision, the exceptionsand briefs, and the entire record in this case, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations, withthe additions and minor modification noted below.In essence, we agree with the Trial Examiner's reasoning andconclusions that Respondent did not violate Section 8(a) (1), (3),and (5) of the Act in the course of negotiations with the ChargingUnion for a new collective-bargaining agreement. Although, inadopting the Trial Examiner's findings, we rely essentially upon theviews expressed in his Decision, further comment is necessary withrespect to the allegation of overall bad faith. Thus, the Trial Exam-iner found that the totality of Respondent's conduct both at andaway from the bargaining table failed to reflect a state of mindinconsistentwith the principles of good-faith bargaining.We gofurther, for, in our view, the record is adequate both to show thatthere was no ambiguity in Respondent's conduct at the bargainingtable and to refute any inference that its efforts to secure a newagreement were accompanied by aims in derogation of statutorybargaining obligations.'The Charging Party's request for oral argument is hereby denied as the record,the ex-ceptions,and briefs adequately present the issues and positionsof theparties.2The General Counsel excepts to certain evidentiary rulings of the Trial Examiner, con-tending that said rulings prejudiced his ability to prove that Respondent's alleged overallcourse of conduct violated Section 8(a)(5) of the Act.The rulings involve:(1) the TrialExaminer's exclusion of certain exhibits offered at the hearing by the General Counsel;(2) the Trial Examiner's revocation of Rider N of a subpena callingfor theproduction ofdocuments showing that labor costs, or the uncertainty thereof, were a factor consideredin deciding whether new Procter & Gamble products would be placed at the Port IvoryPlant; and(3) the Trial Examiner's revocation of Rider 0 of a subpena calling for theproduction of intracompany communications bearing upon the Company's relationshipwith the Union and its opinion of union officers, as they relate to various issues and posi-tions taken by Respondent as of June 1963 in bargaining negotiations. The General Coun-sel urges that the excluded exhibits be admitted to evidence and that the case be remandedto the Trial Examiner for the purpose of reopening the record to permit a return undersubpena-Riders N and 10. We disagree. In rejecting the General Counsel's contentions, wefind that the exclusionary rulings of the Trial Examiner were not prejudicial,and that itwould not effectuate the policies of the Act to remand this case for further proceedings. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, the basic background facts show that Respondent,a manu-facturer of soap, food, and related products, bargains at each of its15 plants with different labor organizations. It has enjoyed a longhistory of bargaining, dating back to 1947, with the Charging Unionas representative of employees at its Port Ivory facility. Since 1952,Respondent and the Union have executed identical bargaining agree-ments covering separate units of productionand maintenance andoffice clerical employees at Port Ivory. Those preceding the instantnegotiations were scheduled to expire on June 23, 1962. On April 10,1962, Respondent and the Union opened negotiationsfor a new con-tract.However, the parties were unable to reach earlyagreement,as they had in past contract negotiations, but engagedin protractedbargaining covering some 28 months and 74 formalnegotiating ses-sions before a new contract was executed on September28, 1964.The length in negotiations was attributable to Respondent's insist-ence, and the Union's unyielding position with respect thereto, uponmodification of prior agreements by incorporationof a broad man-agement rights clause 3 together with language limitingarbitrationto grievances based upon the express terms of the contract (referredto herein as the "management rights-limited arbitration" proposal).The facts bearing upon Respondent's position in thisregard showsthat earlier contracts, since 1954, contained identicalgrievance arbi-tration provisions, culminating in binding arbitration of a "grievancehaving to do with the interpretation or application of any provi-sions of this agreement." Prior to 1959, the Union invoked the arbi-tration clause on a single occasion. However, beginning in 1960,union requests for arbitration increased with the Uniondemandingarbitration of 25 or 30 unsettled grievances. The requests includedgrievances challenging the Company's action withrespect to com-bination and elimination of job classifications and contracting outwhich were not based upon the express terms of thecontract.Respondent refused to arbitrate such matters, asserting that it neveragreed to arbitrate operating decisions or other disputes not foundedupon the express terms of the contract. Consequently, the Unionresorted to the courts to compel arbitration. In 1962, the conflict asto the meaning and scope of the subsisting grievance provisionsreached its peak. The Union, on January 31, 1962, a few months prior3The Respondent'smanagement rights proposal in material part provided that "TheEmployer will continue exclusively to establish and change production schedules, to createnew jobs and job classifications, to discontinue jobs and job classifications,to combinejobs and job classifications,to assign,reassign,and rearrange duties for jobs and jobclassifications,and to contract out work " PROCTER & GAMBLE MFG. CO.337to the commencement of the instant negotiations, wrote Respondent,distributing copies to employees, charging that Respondent's "actionsduring the past year have indicated that when you [the Company]signed the contract you must have had no intention of living up towhat you promised," and that :.. . [the] Company was obliged in a sense of fair, honest, andgood labor relations to specifically set forth in the contract... reserved intentions not to arbitrate certain matters whichare now set forth ... , such as (a) what work should be con-tracted out, (b) who should do exactly what work, and (c)what job classifications can be combined. Then the Union wouldnot have bought a "pig in a poke."Respondent replied, by letter dated February 8, 1962, under signa-ture of Division Manager IIolditch, stating in material part that :4Without laboring the point, I want torepeatthat both the unionand the company-in good faith-wrote and signed the contract[1960-1962].We signed the contract intending that we wouldcontinue to arbitrate contractual matters just as we have donefor 24 years. A look at the records will show that you-not us-are the ones who have changed. You have chosen to capitalize ona new meaning given to our contract language by the Court tochange our arbitration practices rather than following the moreusual procedure of talking out our changes at contract termina-tion time.*You know very well that my position on arbitration has notchanged. The Supreme Court has indicated the form contractlanguage might take if a Company wants to continue to keepoperating decisions out of the hands of outsiders not experiencedin our business. In line with the Supreme Court's suggestions onchanging contract language, I think the forthcoming negotia-tions will present a normal opportunity to more clearly stateour agreement on arbitrable issues in our next contract.Thereafter, in the course of formal bargaining sessions Respond-ent introduced its management rights-limited arbitration proposal,4 See also the statement of Respondent's position as contained in a letter from HowardMorgens, president of the Company, which Division Manager Holditch read to the Unionat the August 29, 1962, negotiation session and which is quoted in the Trial Examiner'sDecision near the conclusion of section III, C, 3, thereof.257-551-67-vol. 160-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was both proffered in writing, and with full explication of thenecessity for inclusion of such provision in the Port Ivory contracts.While Respondent adhered to its position throughout bargaining. itsconduct at the table was marked not only by a patient willingnessto consider and reconsider the Union's reasoning and argumentsagainst said proposal, but also by efforts to cast its request in termsacceptable to the Union. Thus, it repeatedly suggested languagewhich would cushion the economic impact of operating decisions bymaintaining the rate of pay for a period of 2 years in the case ofemployees with 2 or more years continuous service, who are removedfrom jobs as a result of job elimination, combination, or contractingout.Additionally, Respondent agreed both to the establishment of aseparate arbitration tribunal to resolve disputes as to arbitrability,and to a relaxation of the no-strike clause with respect to unsettledgrievances ultimately determined to be nonarbitrable.Furthermore,, during negotiations, which though lengthy wereunmarked by a strike, the parties bargained continuously and withno unreasonable hiatus disruptive ofmeaningful bargaining.Throughout bargaining, Respondent made various proposals, coun-terproposals, and significant concessions. It discussed the Union'sformal proposals at length, and when necessary explained its posi-tion on disputed matters. As we are satisfied that ultimate executionof a contract was forestalled by the irreconcilable views of the par-ties on the management rights-limited arbitration issue, the Respond-ent's position with respect to that issue is the pivotal factor in eval-uating the overall bad-faith allegation herein.In this connection, it is well established that an employer's insist-ence upon management rights-limited arbitration provisions, whichare mandatory subjects of collective bargaining, does not itself vio-late Section 8(a) (5).5 Yet, it is equally well settled that such pro-posals may be taken into account in assessing an employer's motiva-tion in negotiations.6 Thus, rigid adherence to proposals, which arepredictably unacceptable to the employee representative, may beconsidered in proper circumstances as evidencing a predetermina-tion not to reach agreement, or a desire to produce a stalemate as ameans of frustrating bargaining and undermining the statutoryrepresentative.?eN L R B. v. American National Insurance Co ,343 U S 395, where, at page 409, theCourt stated:"..we reject the Board'sholding that bargaining for the managementfunctions clause proposed by Respondent was,per se,an unfair labor practice "8 Rast Texas Steel Castings Company,Inc.,154 NLRB 10807Pctzgerald Mills Corporation,133 NLRB 877, 882, enfd 313 F 2d 260(CA. 2), certdenied 375 U.S. 834.- PROCTER & GAMBLE MFG. CO.339However, this plainlyisnotsuch a case. Respondent'sdeadlock-producing position was based on its interpretation of the prioragreements and the open invitation contained in the Union's letterof January 31, 1962. Further, its demands did not reflecta radicaldeparture from preexisting practice with respect to arbitration atPort Ivory. That Respondent's position was fairlymaintained isalso indicated by its related concessions cushioning the economicimpact of job discontinuance, providing a tribunalfor impartaldetermination of grievance arbitrability, and allowingfor a relaxa-tion of the no-strike clause. In thecircumstances,we are satisfiedthatRespondent's position on management rights-limitedarbitra-tion was merely designed to secure favorable contractresolution ofan issue that had been a course of uncertainty and conflict under theimmediately preceding agreement, and fails to suggest an intentioneither to frustrate bargaining or to disparage or undermine theUnion.In addition to our conclusion that Respondent's deadlock-producingdemands were legitimately maintained, further comment is necessarywith respect to the General Counsel's contention that the Respondent'spractice of communicating with employees through various media,including letters, bulletins, and formal and informal meetings betweensupervisors and employees, evidenced an intention to bypass, dispar-age, and undermine the Union as statutory bargaining representa-tive. In this connection, subject to the isolated instances noted below,'8Witnesses for the General Counsel testified as to various oral discussions with super-visors concerning the contract negotiations.Generally,their testimony disclosedthat theconversations consisted of an exchange of freely expressed views concerning positionstaken by the Company and Union in published bulletins and letters,were informal, wereoften employee-initiated,and failed to reflect a contrived pattern of conduct on the part ofRespondent.We agree with the General Counsel,however,thatthe Trial Examiner erred in findingthat conversations between Supervisor Zagurek and employee Holderried,and DepartmentManager Davidson and employees Antczak and Holderried,occurred before the Section10(b) cut-off dateWe further agree that said conversations violated Section 8(a)(1)Thus,Zagurek,in the course of what Holderried described as a "bull session," stated thatif difficulties continued without a contract,employees could lose guaranteed employment,and Davidson warned Holderried and Antczak that, in the event of a strike, Port Ivorywould close down. Also, in agreement with the General Counsel, we find a further 8(a) (1)violation in the action of Supervisor Pyle, during a coffee break, in answering both em-ployee Fama's charge that the Company was going backward in treatment of employees,and her assertionthat the employees would fight for their rights, by stating that the plantwould shut down. Nevertheless, considering the context in which the unlawful statementswere made, particularly the tension created at the working level by the sharp deadlockovermanagement rights-limited arbitration, the high incidence of discussions betweensupervisors and employees, the open debate conducted by both the Company and the Union,and the unprecedented delay in reaching agreement,it is our opinion that these isolatedremarks, against a background free of any evidence of union animus, were not sufficientlyserious to warrant a remedial order herein. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDwe agree with the Trial Examiner's conclusion that the various state-ments made by Respondent were noncoercive, and merely presented(1) information on the status of negotiations; (2) explanations ofpositions previously advanced by the Company to the Union eitherat the bargaining table or in connection with the disposition of griev-ances; (3) refutation of inflammatory charges openly made by theUnion; and (4) criticism of bargaining strategy and certain relatedtactics of the union leadership, which were the asserted reasons for theinability to reach agreement.As, a matter of settled law, Section 8 (a) (5) does not, ona per sebasis,preclude an employer from communicating, in noncoerciveterms, with employees during collective-bargaining negotiations. Thefact that an employer chooses to inform employees of the status-ofnegotiations, or of proposals previously made to the Union, or of itsversion of a breakdown in negotiations will not alone establish afailure to bargain in good faith.' It is plain, however, that a non-coercive communication campaign may be utilized as an effectiveinstrument for bypassing the Union and engaging in direct dealingwith the employees. A notable example of such an approach waspresented to the Board in the recentGeneral Electric Companycase.10 There, the employer engaged in an extensive campaign of com-munication to market its bargaining position to employees bothbefore and during formal negotiation sessions, while its conduct atthe bargaining table marked a clear refusal to engage the union inmeaningful give and take bargaining with respect to its "fair andfirm" nonnegotiable contract proposal. Thus, we were there confrontedwith a communication campaign, which, coupled with the employer'sfixed position at the bargaining table, effectively excluded the unionfrom meaningful bargaining, and represented a patent attempt tobypass and undermine the union as bargaining agent. The instantcase is clearly distinguishable. In this regard, the record affirmativelyestablishes thatRespondent entered negotiations with "a sinceredesire to resolve differences and reach a common ground" 11 foragreement with the Union, as exclusive bargaining agent,12 and, inpursuit of that end, engaged in extensive discussion, and made vari-ous proposals, counterproposals, and concessions.13 Moreover, copiesof all literature distributed to employees were sent to the Union, and"N L N B v Reed & Prince Manufacturing Company,118 F 2d 874, 8S9 (C A. 1)10 150 NLRB 192.11General Electric Co,supra,196.12United Welding Company,72NLRB 954.13 Cf.Flambeau Plastics Corporation,151 NLRB 591. PROCTER & GAMBLE MFG. CO.341in referring to positions taken at the table, the material does notexceed matters previously advanced to the Union in a bargainingcontext.14Although the "In Answer to Union Bulletins" circularsdistributed between January and May 1963 were somewhat criticalof the Union's bargaining strategy, we are satisfied, as was the TrialExaminer, that the statements made in the overall context-whichincluded flagrant and inflammatory attacks by the Union upon theCompany-were motivated solely by a desire to relate the Company'sversion of the breakdown in negotiations, were in no way designed tosubvert employee choice of a bargaining representative, and hencewere permissible here.15 Similarly, the management letters and otherliterature in which the Employer indicated a preference for agree-ment with the incumbent Union and opposed the effort of the unionleadership to affiliate with the Teamsters Union merely representedan expression of disapproval of an away-from-the-table bargainingtactic of the union officials which assertedly was obstructing anaccord, and, in the context, failed to reflect a state of mind or intentto violate the duty to bargain in good faith. In the circumstances,particularly the unambiguous conduct of the Employer at the bar-gaining table,"' we find, in agreement with the Trial Examiner, thatthe noncoercive communication campaign did not evidence bad faith.Accordingly, and in view of our general agreement with the TrialExaminer's reasoning with respect to other alleged conduct ofRespondent, and his conclusions that the various actions of Respond-ent neither individually nor collectively evidence a refusal to bargainin good faith ;17 were nondiscriminatory; and, subject to the statedexception, did not interfere with, restrain, or coerce employees in theexercise of their Section 7 rights, we find that Respondent did notviolate Section 8(a) (1), (3), and (5) in the course of the instantnegotiations and shall dismiss the complaint in its entirety.[TileBoard dismissed the complaint.]10Celotem Corporation,146 NLRB 48;cf.Generac Corp,149 NLRB 980;MovieStar,Inc.,145 NLRB 319, 320.15United 'Welding Company,supra; Stark Ceramics,Inc.,155 NLRB 1258.10Baldwin County Electric Membership Corporation,145 NLRB 1316,1317-18.14 In rejecting the allegation that Respondent unlawfully refused to bargain concerningincorporation of guaranteed employment in any new collective-bargaining agreement, theTrial Examiner inadvertently found that the Union first demanded such inclusion at thenegotiating session of December 5, 1963, when,in fact,such a demand was previouslymade at the bargaining meeting of August 22, 1903 However,as 'Respondent did not, atthat time, foreclose future discussion concerning that issue,the Trial Examiner's failureto refer to the earlier demand does not affect his reasoning and conclusions which weadopt herein 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDTABLE OF CONTENTS OF TRIAL EXAMINER'S DECISIONStatementof the Case________________________________________________ 342Findingsof Fact----------------------------------------------------- 3431.The business of the Respondent________________________________ 343II.The labor organization involved________________________________ 343III.The alleged unfair labor practices_______________________ ________ 343A. Introduction ---------------------------------------------- 343B. Background of 1962-64 negotiations_________________________ 344C. Contract modification proposals and bargaining thereon April-September 1962________________________________________ 3461.Summary of proposals--------------------------------- 3462.Positions on proposals other than management prerogativesand arbitration_____________________________________ 3483.Positions on arbitration and management rights proposals-_- 349D. Bargaining during October through December1962------------- 357E. Bargaining during 1963____________________________________ 359F. Bargaining during 1964------------------------------------ 3701.Prior to the Teamsters affiliation vote in June______________ 3702.After defeat of Teamsters affiliation______________________ 372G. Other events during the course of bargaining__________________ 3751.Discipline of Union President Reed---------------------- 3752.Suspension of the wage survey-February 1963 ------------ 3773.Alleged refusal in August and September 1963 to furnishwage survey data------------------------------------- 380a.The August request________________________________ 380b.The September request_____________________________ 386c.Conclusions regarding the information requests --------- 3884.Limitation on meetings between union executive committeemembers-February 1963____________________________ 3895.The "Dividend Day" boycott and the ban on distribution ofunion literature------------------------------------- 3916.The operation of the "surplus pool" program-------------- 3957.Administration of the time bonus plan-------------------- 397H. Written and oral communications allegedly undermining and by-passing the Union and disparaging its leadership------------- 4011.Letters and talks on employment security----------------- 4022.Letters concerning the scope of arbitration_________________ 4023.The bulletin barrage relating to negotiations--------------- 4034.Conversations between supervisors and employees relating tobargainingissues___________________________________ 4125.Conclusions as to communications------------------------ 4151.Analysis and concluding findings as to alleged overall bad-faithbargaining--------------------------------------------- 4161.Alleged refusals to meet, requiringconcessionsand answers,and delaying negotiations pending internal union elections- - 4162.Alleged refusals to bargain on specific proposals,and uni-lateralactions______________________________________ 420a.Specific proposals--------------------------------- 420b.Unilateralacts----------------------------------- 4233.Alleged undermining course of conduct, and the question ofa bargaining impasse--------------------------------- 425Conclusionsof Law-------------------------------------------------- 426RecommendedOrder------------------------------------------------- 426TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges 1 filed in Case 29-CA-30 (formerly Case2-CA-9155) and in Case 29-CA-46 (formerly Case 2-CA-9814)by IndependentOil & Chemical Workers, Inc. (formerly known as The Procter & Gamble Inde-pendent Union of Port Ivory, N.Y., Inc., and as The Procter & GambleIndependentI In former Case 2-CA-9155, the original charge was filed on March 4, 1963, and there-after amended on March 13 and 11 and August 21 and 27, 1963, The charge in former Case2-CA-9814 was filed on February 7, 1964. PROCTER & GAMBLE MFG. CO.343Union of Port Ivory, N.Y.), herein called the Union, the General Counsel of theNational Labor Relations Board, on April 14, 1964, issued a consolidated amendedcomplaint (thereafter further amended on June 30, July 14, and December 16,1964),2 against The Procter & Gamble Manufacturing Company, herein called theRespondent, P & G, or the Company, alleging that the Respondent in respects morefully set forth below had engaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1), (3), and (5) and 2(6) and (7) of theNational Labor Relations Act, as amended, herein called the Act. The Respondentfiled an answer in which it denied the commission of any unfair labor practices andalso alleged that the Union had maintained bargaining positions which made itimpossible to reach agreement on bargaining issues.Pursuant to notice, a hearing was held before Trial Examiner Ivar H. Peterson atNew York, New York, on 35 hearing dates beginning June 8, 1964, and endingOctober 21, 1964. The General Counsel, the Respondent, and the Union were repre-sented by counsel and participated in the hearing, at the conclusion of which oralargument was heard. Thereafter, comprehensive and helpful briefs were filed bycounsel for all parties on or about February 8, 1965.3Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation with its principal office in Cincinnati, Ohio,isengaged at various plants and places of business in a number of States in themanufacture and sale of soap, synthetic detergents, and food, household and relatedproducts. This proceeding is concerned with its Port Ivory, Staten Island, New Yorkfactory, the second largest of the Company's operations, where it manufactures andsells soaps, synthetic detergents, glycerine, food and related products.The Respondent admits, and the record establishes, that it is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is an unaffiliated, incorporated labor organization, its membership con-sisting of employees at the Company's Port Ivory plant. For some years prior to itsincorporation in 1960 under the laws of the State of New York, it was known asThe Procter & Gamble Independent Union of Port Ivory, N.Y. On August 1, 1960,after preliminary proceedings for approval of a certificate of incorporation, such acertificate was filed with the Department of State of the State of New York, addingthe sign "Inc." to its name. Thereafter, in June 1961, its name was changed to"Independent Oil & Chemical Workers of Port Ivory, Inc.," and in June 1962 acertificate of change of name to the present title, Independent Oil & ChemicalWorkers, Inc., was filed with the New York State Department of State.I find that the Union is a labor organization within the meaning of Section 2(5)of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe fundamental issue presented in this case is whether the Respondent in thecourse of lengthy negotiations with the Union bargained in bad faith. Negotiationsbegan on April 10, 1962, and continued through 74 meetings, culminating in a newcontract signed on September 28, 1964, during a recess in the hearing. The bargain-ing sessions were transcribed verbatim and cover 9,462 pages. The first charge wasfiled on March 4, 1963, thus establishing September 4, 1962, as the Section 10(b)cutoff date for unfair labor practice findings. By that date, the parties had met in40 sessions; the 1960-1962 contract, which had a terminal date of June 23, 1962,3An earlier complaint, based upon the charges In former Case 2-CA-9155, had Issuedon February 4, 1964. On December 16, 1964, I granted the unopposed motion of theGeneral Counsel to delete paragraph 22 of the complaint which alleged that the Respond-ent had refused to bargain with respect to subcontracting3Near the close of the hearing I Indicated to counsel that I might wish to schedulefurther argument after reviewing the evidence and the briefs. On May 10, 1965, I advisedcounsel for the parties that further argument would not be scheduled as I deemed itunnecessary in view of the able briefs submitted. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad expired, after having been extended twice, first to July 26 and then toAugust 3; a Federal conciliator had attended several of the meetings near the endof this period and had also met separately with the parties; and the union member-ship had voted on August 15 to authorize a strike. However, no strike occurred.From September through the balance of the year 1962, the parties met on eightoccasions.During the year 1963, they met a total of 10 times, twice in January,once each in March and June, and twice each in August, September, and December.Thereafter, negotiations were resumed on February 18, 1964, 2 weeks after theoriginal complaint was issued, and from then until the contract was signed on Sep-tember 28, the parties met a total of 16 times.Broadly stated, the General Counsel contends that the Respondent engaged inbad-faith bargaining because it entered negotiations with a fixed and predeterminedposition on its management rights and arbitration proposals, which it adhered tothroughout the negotiations, engaged in conduct at and away from the bargainingtable designed to bypass and undermine the Union, -and maintained positions inbargaining reflecting a calculated intent not to accord the Union proper recognitionas the representative of the employees. The Company's position is that the basicdisagreement over the scope of arbitration and management rights had developedinto an impasse in the bargaining by August 15, 1962, prior to the 10(b) date,which continued until finally broken when agreement was reached on Septem-ber 28, 1964. The Respondent asserts that the months of bargaining which con-tinued after the September 4, 1962, cutoff date were characterized by the Com-pany's "patient and enduring efforts" to find a common ground for resolving theimpasse, and that its proposals and conduct were not tainted with bad faith orotherwise proscribed by the Act. Before examining the particular events and actionsoccurring after September 4, 1962, which the complaint alleges either constituteindependent unfair labor practices or are relevant in determining overall bad-faithbargaining, we will first set forth some pertinent background and then summarizethe status of the negotiations as of the cutoff date.B. Background of 1962-64 negotiationsOn September 1, 1948, the Company and the Union entered into their firstcollective-bargaining agreement, following certification of the Union as the repre-sentative of the Port Ivory production and maintenance employees. In 1950, Local327, International ChemicalWorkers Union, AFL, petitioned the Board for anelection. The Union intervened and was successful in the ensuing election. On Jan-uary 22, 1951, it was again certified for a production and maintenance unit.4 InMay 1952, the parties signed a separate contract covering the Port Ivory office cler-ical employees. Beginning in 1952 the parties negotiated simultaneously for the twounits each of which I find to be an-appropriate unit within the meaning of Section9(b) of the Act and signed separate but identical contracts for the two bargaininggroups. The agreements last entered into before the instant negotiations were toexpire on June 23, but, as stated above, were extended until August 3, 1962.As will hereafter appear, one of the principle differences that arose between theparties during the instant negotiations related to the scope of arbitration. The 1960contracts provided that there would be four steps in the handling-of grievances.The first three involved progessive handling with the department manager or fore-man, the plant manager, and finally between the executive committee of the Unionand the division manager or his representative. The fourth step provided that in theevent "a grievance having to do with the interpretation or application of any pro-vision of this agreement is not settled in the previous steps, such a grievance maybe submitted to a Board of Arbitration." 5 The arbitration clause further providedthat the arbitrators "shall confine their consideration to the issue or issues submit-ted in writing by the Employer and the Union before the Board of Arbitrationconvenes, and shall neither add to nor subtract from the written provisions of thisAgreement in reaching their decision." These provisions had been carried overfrom past agreements, first appearing in the 1954 contract.6 The unit covered all production and maintenance employees at the Employer's PortIvory, Staten Island, New York, plant, including factory clericals, laboratory employees,and fire inspectors, but excluding office clerical employees, confidential employees, profes-sional employees, nurses, guards, and all supervisors.5 The arbitration board consisted of one arbitrator appointed by each of the parties anda third selected by these two PROCTER & GAMBLE MFG. CO.345Prior to 1959, when Robert Reed, the president of the Union during the timeshere material, was elected to that office, the Union had sought arbitration on onlyone occasion. Beginning with the 1960 contract, in marked contrast to the priorexperience, the Union sought arbitration in some 25 or 30 cases, and in additionfiledmany more grievances. In general, the Union sought to question actions ofthe Company that it considered as affecting wages, the content of job duties, andthe like, whereas the Company took the position that only matters dealing with aninterpretation or application of a provision in the 1960 agreement could be arbi-trated. In view of this disagreement as to what was or was not arbitrable, theUnion instituted several law suits to compel arbitration. In June 1961, the UnitedStatesDistrict Court for the Eastern District of New York ruled in favor of theUnion's position with respect to seven grievances, directing that they be arbitrated.On appeal by the Company, the Court of Appeals for the Second Circuit on Jan-uary 31, 1962, upheld the lower court.6On January 5, 1962, while the Company's appeal was pending in the Court ofAppeals, Division Manager G. S. Holditch wrote a memorandum to his subordinatesupervisors bringing them up to date on the outstanding arbitration cases andexpressing his view on arbitration in general. In this letter he stated:The purpose of arbitration-as we agreed to it-was to let an arbitrator . .interpret the Contract if there were a question about something actually agreedto in a clause in the Contract.In other words, we agreed to arbitrate grievancesifthey had to do withthe interpretation or application of the Contract.We have kept our agreement.In the last two years, we have arbitratedgrievances pertaining to three separate clauses of our Contract. We are pro-ceeding, at present, to arbitrate grievances which pertain to still otherclauses.Naturally, we would rather that the Union and ourselves solve these differ-ences in the plant, rather than go to an outsider.In my opinion, the present Union officers have a different view of arbitra-tion. I think they are trying to use arbitration to get that which they have notreceived at the bargaining table.For example,the Union officers want us to submit to arbitration the man-agement responsibilities of determiningwhat work should be contracted out,who should do exactly what work, what job classifications can be combined,etc.I believe that the management must continue to have the final responsibilityfor making these operating-type decisions.We have made these decisions formany successful years. We have never agreed to restrictions on managementin these areas.In a letter to employees dated January 12, 1962, Holditch again expressed hisopposition to arbitration of "operating-type" decisions. Terming it unfortunate that"some of the union officials" had requested arbitration of a job-combination deci-sion,Holditch stated: "No matter how fine and able an arbitrator may be, hedoesn't know our operations well enough to make operating decisions, nor does hehave as much at stake in the Company as we do." He continued, "operating itemssuch as the number of people required to do a job or the equipment or work pro-cedures which will be used" had not been put in the contract because they involvedmatters which "must be flexible, must be changed when necessary, and cannot beput in writing if we are to avoid damaging limitations and restrictions."Union President Reed on January 31, 1962, in a lengthy letter which was dis-tributed to employees, undertook to answer Division Manager Holditch's letters ofJanuary 5 and 12. He stated that Holditch's "actions during the past year have indi-cated that when you signed the contract you must have had no intention of livingup to what you promised." Referring to the statement in Holditch's January 5 letterthat the Company had not agreed to arbitrate "operating-type" decisions, Reedstated that the "Company was obliged in a sense of fair, honest and good laborrelations to specifically set forth in the contract your reserved intentions not toarbitrate certain matters which you now set forth in your letter of January 5, 1962,such as (a) what work should be contracted out, (b) who should do exactly whatwork and (c) what job classifications can be combined. Then the Union would nothave bought a'pig in a poke."'6Procter&Gamble Independent Union of PortIvory, N Yv.TheProcter &GambleManufacturing Company,298 F.2d 644 and 647(CA. 2). 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 8, following the decision of the Court of Appeals on January 31,Holditch replied to Reed and distributed a copy of his reply to the employees.Noting that Reed's letter of January 31 dealt primarily with arbitration, Holditchstated:-Without laboring the point, I want torepeatthat both the union and the com-pany-in good faith-wrote and signed the contract. We signed the contractintending that we would continue to arbitrate contractual matters just as wehave done for 24 years. A look at the records will show that you-not us-are the ones who have changed. You have chosen to capitalize on a newmeaning given to our contract language by the Court to change our arbitrationpractices rather than following the more usual procedure of talking out ourchanges at contract termination time.Our company knows from experience that-it is essential to the best interestof all of us, to the very existence of our jobs in the long run, to keep operatingdecision making within the Company.You know very well that my position on arbitration has not changed. TheSupreme Court has indicated the form contract language might take if a Com-pany wants to continue to keep operating decisions out of the hands of out-siders not experienced in our business. In line with the Supreme Court's sug-gestions on changing contract language, I think the forthcoming negotiationswill present a normal opportunity to more clearly state our agreement onarbitrableissues- inour next contract.In a letter of February 15,' 1962, to employees, Holditch emphasized the impor-tance of research to the Company's success, and stated that with respect to "tech-nical, operating or business questions . - '. the best answers have come from ourown P & -G career people," but noted that "we face the strong possibility of losingour . . . advantages in having leading research programs and leading experts"because of the,fact that it was likely that arbitrators "will start making operatingdecisions for us." Holditch continued:Until only two years ago, the court said our type of arbitration clause didnot provide for arbitrating operating matters-decisions affecting products,.Recently the courts are sayingmore and more that our type of arbitration clause, which has remainedunchanged for years, now no longer puts such limits on arbitration ... .But, the courts arenotsaying it is wise for our Company to let an arbitratormake operating decisions. In fact, the Supreme Court even pointed out waysto change contracts to keep arbitrators from making operating decisions.Our legal protection against the wrong use of arbitrators is in doubt.Poorerdecisions can result if arbitrators are brought in. Outsiders just can't be theexperts our own people are and don't have the experience and background touse our research findings.All ofus can losefrompoor decisions.C. Contract modification proposals and bargainingthereon April-September 19621.Summary of proposalsDuring the first several collective-bargaining meetings beginning April 10, 1962,the parties outlined in some detail their proposals for changes in the 1960 contract.The Union made the following proposals:(1)As towagesthe Union requested that in making adjustments in wage ratesof the several groups of factory workers into which the Company's employees weredivided for wage purposes, the average of the base rates of the four highest com-panies inthe wage survey for each group, rather than the five highest, be utilized?In addition, the Union sought to include watchmen in the male production group7The 1960 contract provided,as had prior agreements with some minor differences inlanguage,that the Company"shall continue its policyof payingwagesthat match thewagespaid by leading companies in the community for similartypesof work determinedby wage surveys." For purposes of making comparisons,the Company's employees weredivided into seven main groups;the companies in the survey, mutually agreed upon by theUnion and the Company,were 14 in number tinder the 1960 contract,and the survey wastaken every 6 months or as frequently as once every 3 months if so requested by theUnion. PROCTER & GA 113LE MTFG. CO.347for wage survey purposes, requested that the job duties of specific groups or clas-sifications be reviewed to insure comparability, and that a specific company (Hoff-man) be added to the wage survey and that another company (Humble Oil) inthe survey be considered as two separate companies.(2)Onholidays,theUnion requested the addition of Veterans Day and one-half day each on December 24 and 31, thus adding 2 days to the 9 holidays pro-vided in the 1960 contract.(3)Onvacations,theUnion sought improvements, particularly the addition ofa fifth week to employees with 25 or more years of service, which added weekcould be carried over into the succeeding year.(4)As tohealth and insurance benefits,the Union proposed that the Companypay all premiums in Blue Cross-Blue Shield and major medical insurance. The1960 contract provided that the full amount of Blue Cross-Blue Shield premiumsand one-half of the major medical insurance premiums, in effect on the effective dateof the agreement, would be paid by the Company; increases in premiums on bothof these plans had occurred during the term of the contract and had been charge-able to the employees. Additionally, the Union proposed that the Company bearthe full cost of group life insurance and the disability plan, neither of which wascovered in the 1960 contract.(5)The Union proposedmaintenanceof ratefor health for employees 55 yearsof age or with 25 years of service, who were removed from their jobs for healthor physicalreasons.(6)The Union soughtsick leave payof 6 days per year, at full base pay, withthe right to carry over unused amounts for up to 3 years.(7)Finally, the Union proposed a 35-hour week.The Company made the following proposals:(1)Farm outs-TheCompany sought a change in the present practice of farm-ing out employees to work in other departments on a job classification basis to adepartmental basis.(2)Onovertime distributionthe Company proposed that it be done on a weeklyrather than a daily basis.(3)With respect toovertime lunchesthe Company proposed that for employeesworking overtime lunches be sent in to the plant if not available in the cafeteria,or in special circumstances the employee could eat at a contract restaurant.(4)Regardingmaternity leavethe Company proposed a 2-year continuous serv-ice requirement in order to qualify for such leave, and that a limit be fixed of oneleave per eligible employee.(5) In connection with thegrievance procedure,theCompany proposed thatat the first two steps the employee and/or his steward should present the grievance,thereby eliminating a member of the Union's executive committee at these steps.At the May 22 meeting, the Company proposed strict adherence to the languageof article XVI, section 2, of the contract, which provided that a stewardinvesti-gating a grievance "may be accompanied in such investigation by no more thanone member of the Executive Committee at any one time." The effect of this pro-posalwasto bar executive committee members from getting time off to meet witheach otherin investigating grievances.(6)With respect toarbitrationthe Company proposed, at the initial meeting,that: (a) only the Union, rather than either party, could request arbitration; (b)requests for arbitration be in writing; (c) such requests be made within 15 workingdays after completion of the third step; (d) the word "express" be added to thecontract language so as to limit arbitration to grievances "having to do with theinterpretation or application of any express provision of this agreement"; (e) thewritten request to arbitrate specify the grievance and the contract provision in-volved; and (f) some method, other than resort to court, be devised to determinewhether a matter was arbitrable.(7)The Company proposed thatleaves of absencewithout pay for union busi-ness be limited to 30 days per year forallemployees, rather than 30 days peryear foranyemployee.At the sixth negotiation meeting, on May 22, 1962, the Company proposed amanagement prerogatives clause which, together with its proposals on arbitration,particularly the limitation of arbitration to "express provisions" of the contract,became the crucial proposals in the protracted negotiations. The text of this man-agement rights clause was as follows:The Employer will continue exclusively to establish and change productionschedules, to create new jobs and job classifications, to discontinue jobs and 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob classifications, to combine jobs and job classifications, to assign, reassign,and re-arrange duties for jobs and job classifications, and to contract out work.However, if because of such Employer action an employee who has two yearsor more of continuous service with the Company is removed from his joband is transferred to an available job he will continue to receive at least thebase rate he was receiving at the time he was removed from the job for allwork performed on his new job. This base rate will be maintained for a periodof up to two years. After two years, any remaining difference between themaintained rate and the proper base rate for the new job will be eliminatedby reducing the maintained rate 2i/2¢/hour each four weeks.An employee whose rate is being maintained under this clause will not beeligible to receive wage survey increases.When negotiations began, the chief representative of the Company was DivisionManager Holditch. Other main participants representing management were WilliamG, Quinn, manager of the synthetic production plant, and Edward Pease, industrialrelationsmanager. From time to time other plant managers, assistants to Pease,and subordinate plant officials attendedsome sessions.About November 30, 1962,Quinn took over from Holditch as chief negotiator, and replaced Holditch as divi-sion manager on March 1, 1963. The principal negotiator for the Union throughoutthe bargaining was its president, Robert Reed; Vice President Raymond Coadyactivelyparticipated in negotiations until he resigned that office in March 1963. Attimes, particularly during meetings from July to September 1962 and in Augustand September 1963, the Union's attorney, Martin Loftus, took an active part. Theother nine members of the Union's executive committee were present at most ses-sions, some of them taking a moderately active part in the discussions;in addition,two different shop stewards attended each meeting. John Wilson, of the FederalMediation and Conciliation Service,was present at 10 bargaining sessions betweenJune 26 and September 26, 1962. As stated above, the 74 negotiation sessions weretranscribed verbatim, and consist of nearly 10,000 pages of transcript. In addition,various communications concerning the negotiations were exchangedby theparties.2.Positions on proposals other than management prerogatives and arbitrationIn the course of negotiations during May through August 1962, comprising a totalof 40 meetings, the parties discussed at length their respective proposals and posi-tions, and each side modified some of its proposals as well as its initial position onthose of the other. Thus on May 29 the Company withdrew its proposal relating tomaternity leave. On June 6, it dropped its proposals on farm outs and overtime dis-tribution. On May 11 the Company partially agreed to the Union's proposals regard-ing Blue Cross-Blue Shield and major medical insurance, agreeing to pay 100percent of the Blue Cross-Blue Shield premiums and 50 percent of the major med-ical premiums in effect as of the date of the new contract, but declined to agreeto pay for any premium increases that might occur during the life of the new con-tractWith respect to this item, on June 5 the Company further agreed to pay 50percent of the premium increases in major medical during the life of the newcontract, and on June 7 it agreed to pay the full cost of Blue Cross-Blue Shieldpremium increases during the contract term. At the June 14 meeting, the Unionwithdrew its proposals that the Company pay the full cost of the life insuranceand disability plans and also agreed to the Company's proposals, as altered, onmajor medical and Blue Cross-Blue Shield, with the result that as to the so-calledhealth package items (other than sick leave) the parties were then in tentativeagreement. As to sick leave, also referred to as illness and accident pay, the Com-pany on June 12 offered to pay up to 3 days at one-half pay, thus partially meetingthe Union's request. The Union, on June 13, withdrew its request for carryover ofunused sick leave, and thereafter the Company, on July 20, increased its sick leaveproposal to 5 days at half pay. At the August 3 meeting, the Union stated its accept-ance of the Company's counterproposal on sick leave.In response to the Union's proposal regarding maintenance of rate for healthreasons, the Company on June 5 stated it would maintain base rates for employeesremoved from their jobs because of health impairment for those 60 years of age(instead of age 55 as proposed by the Union) until theybecame eligible for socialsecurity benefits at age 62. It refused the Union's request that similar treatment beafforded to physically impaired employees below the qualifying age but with 25 ormore years of service. On June 13, the Company agreed to lower the qualifying agerequirement to 55, but continued to refuse the Union's proposal that length of serv-ice be a separate qualifying factor. PROCTER & GAMBLE MFG. CO.349With respect to leaves of absence for union business, the Company on June 13increased its initial offer of 30 days cumulatively for all employees to 45 days. OnJuly 20, it proposed a limit of 60 days, with a maximum of 20 days for any individ-ual.The Company also modified its original proposal dealing with grievance han-dling.On July 24, the Company withdrew its proposal that at the second step of thegrievance procedure only the employee and his steward could present grievances,agreeing to continue to allow another union representative to participate at thisstep.Later, on August 23, it agreed that a member of the Union's executive com-mittee could present the grievance at the first step if the steward were unavailable.It continued, however, to insist upon strict adherence to its interpretation of the1960 contract provision, that not more than one member of the executive committeecould accompany a steward in the investigation of grievances.The Union, during this period, modified its proposals for increased holidays andvacations. On June 6, the Union withdrew its request for half days off before Christ-mas and New Years and limited its proposal to adding Veterans Day as an addi-tional holiday. On June 22 the Union withdrew its proposal for a liberalized vaca-tion schedule for employees with less than 30 years of service and proposed thatthose with 30 years or more of service be granted 5 weeks of vacation with nolimit on the right to carry over the fifth week. A union proposal, made on July 24,to adopt the average vacation plan of the top five companies in the wage surveywas rejected, as was the Union's later modification the following day (July 25)for a fifth week to those with 35 years or more of service and with no carry over.At the May 23 meeting the Company refused the Union's request that wages bedetermined by the averages of the top four instead of the top five companies in thewage survey. Early in June the Company declined to treat the two components ofHumble Oil as separate companies for wage survey purposes, and also refused totreat Piels' Brooklyn plant together with Piels' Staten Island plant (the latter beingin the survey) as one survey company. On June 20 the Company agreed to considerwatchmen in the male production group for wage survey purposes.3.Positions on arbitration and management rights proposalsAt the outset of negotiations on April 10, 1962, G. S. Holditch, then the divisionmanager of the Port Ivory plant and the chief negotiator for the Company, char-acterized the arbitration provision in the 1960 contract as having been "the seatof considerable misunderstanding and deterioration of our relationship during thepresent contract." He stated:We feel that through the courts, on the basis of law established after arbitrationwas agreed to, that you have gained arbitration in several items which we didnot feel we had agreed to arbitrate. There are many aspects of managing thebusiness which we do not cover in our contract and which ... we do notfeel are proper subjects for arbitration.Explaining the reason for adding the word "express" so as to confine arbitration togrievances "having to do with the interpretation or application of any express pro-vision" of the contract, Holditch said that this change "is necessary so that mattersnot spelled out in the contract are no arbitrable." The initial reaction of UnionPresident Reed was that the Company was attempting to "take away" rights pre-viously established to arbitrate matters not spelled out in the formal contract and"just arbitrate express provisions of this agreement." During the meeting on May 11,the Company elaborated its attitude on arbitration by reading into the negotiationrecord Holditch's management letter of January 5, previously referred to, in whichhe emphasized that in his view "management must continue to have the final respon-sibility for making these operating-type decisions," such as determining what workshould be contracted out, who should do what work, and what job classificationscan be combined, and that the Company had "never agreed to restrictions on man-agement in these areas" or that such operating matters could be arbitrated.At the next negotiating meeting, May 22, the Company introduced its manage-ment rights (also referred to as maintenance of rate) proposal, the text of whichhas been set forth above, and also later proposed that only issues jointly stipulatedby the parties would be arbitrated. Vice President Coady of the Union remarked,after the joint stipulation proposal had been made, "I think between the jointstipulation, the express provisions and this bit on maintenance of rate [managementrights], we can just write those three up and add on the holidays and we can throwthe rest of the contract away." On June 14, the Company withdrew its "joint stipu-lation" proposal and proposed the addition of two additional steps after step 3 in 350DECISIONS ,OF NATIONAL LABOR RELATIONS BOARD,the grievance procedure;first the reference of an unsettled grievance to a represent-ative of the company president,outsideof Port Ivory; if thatdid not resolve thegrievance,and the parties were not agreed that the matter was arbitrable, then aseparate board of arbitration would decidewhether thequestion was arbitrable. Ifthe board found thequestionarbitrableunder the contract,then a separate boardof arbitration would determinethe merits.In makingthisproposal,Holditch statedhe had taken into accounttheUnion'sopposition to "joint stipulation,"and feltthat his substituteproposal"makes clearwhat mustbe done to get to arbitration,whatI will agree to arbitrateand what extra effort we will go to within the Companyto solve ourproblems beforewe need to call on an outsider."During much of the next session(June19), the Unionsought to explore theeffect of the words "express provision"in conjunctionwith the Company'sarbitra-tion proposal,beingparticularlyconcernedwithwhether company actions in theareas of contractingout work,job combinations,and job eliminations could betaken to arbitration.The Companymaintainedthat the proprietyof its actions inthese areas could not be arbitrated.One of the objections on the part of the Unionto the Company'sproposal to arbitrate only "express provisions"in the contractwas that therebymany matters not specifically covered in the contract,on whichthe partiesoverthe yearshad reachedagreement,would be excluded from thecoverage of the arbitration clause.Thesematters are variously referred to as "sideagreements," "official interpretations," "procedural items," and agreements reached(frequently in connectionwiththe disposition of grievances)atmonthly meetingsbetween the parties.At theJune 12 meeting,the Company stated it intended tofollow all these agreements but it was not willing to arbitrate such matters.It stated,however,that it was willing to consider putting such matters in the contract. OnAugust 10, the Companysuggestedthatthe parties review, at some point,all so-called "agreements"and practices outside the written contract to determine whichwere still applicableand whetherthe parties,were in accord in their meaning andcurrent usefulness.The Unionexpressedthe view thatthe appropriate time to reviewthese matterswould be afterthe signing of the contract.Itwas not, however, untilmonths later, in negotiations beginning in March 1963,that theparties undertookto review the various"side agreements" for possible inclusion in the contract.On June22, the daybefore the contract was to expire,the parties agreed toextend it throughJuly 26.Two bargaining sessions(June 26 and 28) were heldprior to the annual shutdown during the first 2 weeks in July when the parties didnot meet. During these two meetings the parties discussed at length the Company'sarbitration and management rights proposals,but therewas no alteration in thepositionof eitherside.For the Company,Holditch referred to the Supreme Court'sdecisions in the so-calledWarrior & Gulfcasesas having"given a new meaning,a different meaning to our contract"in that matters not clearly excluded from arbi-trationmust be arbitrated; he argued thatsuch had not been the Company's intent,and hence it had proposed limiting arbitration to express provisions of the contract.Holditch stated that theCompanyintended to honor any agreements outside thecontract, but they would not be arbitrableunder itsproposal. The following exchangebetween Holditch and Reed reveals the positions of the parties:Mr. REED: . . . We have mademany agreements that are binding,and theyare going to remain binding. Our people have told us you are not going totake theserights awayfrom them,and our people are wondering how far youexpect to push them.They knowyou can operate under the present agreement.You haveno hardship under it, outside of being told you were wrong a coupleof times ... .*We say to youwe are willing to spend awholemonth here and decide whatareas we can questionyou on,and then you comebackand say that there isno area, that we can't questionyou oncontracting out, or eliminating,or com-bining.You therefore say youmust have the absoluteright.Our people havesaid they are not going to give you this absoluteright ... .Mr. HoLDITCI:As far asI'm concerned,I have not agreedto anylimita-tions in these areas that you mentioned.I'm not willing-Ican't properlyoperate thebusinesswiththose limitations.******Mr. REED:Now, if everythingyou say is right, the arbitratorcan onlymake one decision,and that is in yourfavor. Therefore, you havenothing tofear.We havenothing to fear either,Mr. Holditch,because if he makes PROCTER & GAMBLE MFG. CO.351a decision in your favor, we have a decision we can take to our people. Wecan take it to our people. But up until that time, our people feel that underthis contract there is a certain area where, on contracting out of work, wehave to be heard; . . . All we say is that here we have a grievance that hasn'tbeen settled.We should have the right to have a neutral man hear our case.Ifwe'rewrong, he'll tell us we're wrong.What's wrong with that, Mr.Holditch?Mr. HOLDITCH: Very frankly,.I think that the fact that someone out-side can make a decision in this vital area is certainly dead wrong . .Mr. REED. But you said under your interpretation that there is nothing thatgives us the right to question you. Would not an arbitrator have to go by that?He has to stay within the confines of the contract. We can't tell him somethingthat's not in here and have him use that as a basis. You know that and weknow that. So if everything you say is so, what have you to fear?Mr. HOLDITCH: I don't think an outsider ought to be in thisarea . . . . I'mconcerned about this situation.Mr. REED: Therefore, if you are so concerned about it, let's get into thearea so you will definitely know then what area there is we can question you.Would you be willing to do that?Mr. HOLDITCH: I'm very willing to talk about this.Mr. REED: Is there an area? Let's get it for the record. Up until now yousaid there is no area, so we haven't talked about it. But we said we'll spend amonth or more-Mr. HoLDITCH: I have said what I think is the proper area.Mr. REED: What is that?Mr. HoLDITCH: That is the area that these necessary actions-the area ofimpact on the employees of these actions. Many years ago we made one bigstep in our guaranteed employment. We have made another offer in this bar-gaining where we would guarantee or maintain rates of anyone who was dis-placed because of job combinations, because of contracting out of work, fora period of two years and exclude this maintained rate from the survey.Mr. REED: But you tied your management rights clause with that, Mr. Hol-ditch.Would you have that offer stand on its own two feet?Mr. HOLDITCH: The reason for this offer, the reason we're willing to dothis, is to alleviate the problems that arise from our exercisingthese thingswhich we consider vital to running the business.Mr. REED: In other words, like down in cake mix.Mr. HOLDITCH: I can't speak on that particular item.Mr. REED: That is a decision that was made by management. You say sucha decision we can't question . . .Mr. HoLDITCH: Outside of the grievance procedure up to but notincludingarbitration, that's right.During the latter part of the June 28 bargaining meeting the Union's attorney,Loftus, summarized the basis of the Union's opposition to the arbitration proposalof the Company. He asked whether the Company, in the case of a grievance thatwas excluded from arbitration, advocated that the employees were free to strike,pointing out that the no-strike clause banned a work stoppage "pending final dispo-sition of any grievance," which he interpreted to mean disposition through arbitra-tion.He argued that the Company's proposal would exclude from arbitration "prac-tically eighty percent of the conditions of employment of the employees nowinvolved," leaving employees no recourse but to strike over unresolved grievancesin such areas. At the conclusion of the meeting, Loftus asked Holditch whether hisposition on arbitration was "static." Holditch replied: "As of right now, yes. Atthis time I have made a proposal. We have other bargaining sessions ahead. We'llbe talking about it further." On this note, the parties recessed for the summer shut-down, to meet again on July 18.When the July 18 meeting convened, with Mediator Wilson in attendance, UnionPresident Reed made an opening statement in which he said the Company "is oneof the biggestantilabor outfits in the country," that because "we have been knock-ing their pants off in arbitration cases . . . they are attempting to take away ourarbitration clause."He stated that the Company during the vacation period, hadcontracted out "a job that our people have done for the past twenty years," thatthe Union proposed "to grieve and attempt to get it to arbitration," but the Com-pany desired "the absolute right to contract out any job, even if itmeans elimi-nating some of our classifications." He asserted that "if they [the Company] have 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe absolute right,then we,our people,are operating under the worst contract inthe United States," that the employees"will not give up this arbitration clause,"and that the Company"insists on this take away bargaining because they are anti-labor."At this point Holditch adjourned the meeting,and he and the other companyrepresentatives left the room.During the negotiationsessionsof July 19 through 25, both parties modified theirpositions on certain of the issues other than arbitration and management rights, ashas been indicated in the preceding section.However,on these key issues there wasno significant change of position.At theJuly 20 meeting,Reed referred to the factthat the Union was having a meeting the evening of July 25, at which the execu-tive committee would report on the Company's latest offer, and asked whether theCompany'sproposal concerning arbitration was its final offer.The followingexchange then took place between Reed and Quinn:Mr. REED: I'm speaking of your proposal that had the word "express" in it.You, have started with express. Your position still is express provision. Youhaven't changed on that.Now I'm asking you: When we go to our people, is that your position, whatyou started with, that you have remained with and -will you continue with it?Mr. QUINN: It appears that we do have a very definite feeling concerningthe word "express." We think that it clarifies an indefiniteness that is therenow, and we think that because of this doubt that has been in people's minds,that we have an obligation to clarify what was in our mind when we consum-mated our last contract. Just where we'll wind up, only time will tell. Butcertainly we feel strongly on this point.Mr. REED: In other words, at this moment then you feel that thatpositionyou have, yousee no reasonfor changing it.Mr. QUINN: That's correct. Absolutely, yes. Let there be no doubt about that.On July 26, Reed at the opening of the negotiating meeting stated that at theunion meeting the previous evening the membership had voted unanimously to rejectthe Company's arbitration proposal. Reed suggested that the contract, due to expireat midnight that day, be extended through the month of August. Holditch agreed toextend-the contract a week, but would make no commitment regarding a furtherextension thereafter. Asked by Pease whether he thought the parties were "in sucha fixed position ... that we are not going to be able to resolve our differences,"Reed replied:Our people think that now that you know that they are 100 percent behind theobjection to putting this restrictive wording "express provision" in arbitra-tion ... definitely our people feel we will come toan agreement.Reed stated that the key hurdle to a contract was the Company's "express provision"arbitration proposal and that if the parties "can get over this hurdle, and this is thebig one, I'm sure we can get over the little ones." The following exchange thenensued:Mr. HOLDITCH: To clarify my own mind, our maintenance of rate proposalas submitted for job discontinuance is a key factor in our consideration of thecontract.Mr. REED: How can that be a key factor, Mr. Holditch?Mr. HoLDITCH: Because it is. We feel that this recognizes some of the incon-venience that we, through our exercise of our management responsibilities, haveimposed and will impose on the employees and this is an attempt to get to thatproblem.Mr. REED: I grant you what you say is a problem. It is a proposal you aregiving us that you wish to maintain an employee's rate, and with the restrictionsyou have put into it, our people have rejected that . . . . I don't see where youare saying that is a key any more than we can say it's a key proposal of oursthat we want a thirty-five hour work week. I think we ought to remember herethat we're starting from our basic present contract . . . . We're starting fromthat foundation. When we come to you and ask for an additional holiday or athirty-five work week, we bargain as much as we can. But if we cannot bargainwith you that you agree with us it's going in, then when we sit down and signwithout it, that's it .... On the same basis, you are asking for a change in our PROCTER & GAMBLE MFG. CO.353foundation that you wish to maintain the rate, if a man is removed from hisjob for variousreasons.Our people have rejected that . . . . I don't see whythat is the key.Mr. HOI.DITcx: Let me make my position veryclearon this. Unless wereach agreement on the exclusive rights ofmanagement-and we have out-lined them-we would be unwillingto signa contract.The parties then began a discussion of just what was encompassed by thelanguageof the Company's management rights proposal, in the course of which Quinn forthe Company expressed concern that "the Union maintains that everything that hasever been agreed upon at our monthly meetings, interpretations, this sort of thing,becomes in fact part and parcel of the contract." Loftus, the Union's attorney, sug-gested that "it might be worthwhile if one from management and one from theUnion sat down and reviewed all of these various understandings" to determinewhich are operative and binding. Quinn said that he endorsed "the idea of havinga meeting of the minds on what we have agreed to, which has been an obstacle tous in the past." This matter was not further pursued at this meeting, which con-cluded with the afternoon session being spent in off-the-record discussion, at thesuggestion of Mediator Wilson.During the July 30 meeting, the parties further discussed the Company's manage-ment rights proposal, with particular emphasis on contracting out work, job com-binations, and job eliminations. The Company at this meeting agreed that all dis-ciplinary cases for cause could go to arbitration, reversing the position taken onJuly 20, when it had stated that only discipline resulting in termination could bearbitrated.Referring to the management rights clause, Coady for the Union andQuinn had the following colloquy:Mr. COADY: You have proposed this clause in the contract which has led tothis what might be termed impasse, shall we say.Mr. QUINN: For practical purposes, we are at one, yes.Mr. COADY: Since you have heard us plead, cajole, pray, argue on thesepoints for the last several months, and since you are now at this time in pos-sessionof all our feelings and all our facts on, let's say, the first item, con-tracting out of work, do you think that with all these in your mind you areprepared to relinquish one little bit the stand that thereare no restrictions inthis area as far as your are concerned?Mr. QUINN: I'm at a loss to determine in my own mind how this could bedone and still preserve that which we have at themoment.This is my problem.I'm sure it's Mr. Holditch's problem, too.No progress was made at the nextnegotiatingmeeting onAugust 2. At the out-set, inanswer to an inquiry from Reed, Holditch stated he was not willing to con-sider another extension of the contract. Thereafter, the partiesagain discussed theirdivergent views on arbitration. For the Union, Loftus said that if the Company hadconcluded that the arbitration provision it had submitted was "the only clause thatyou are going to submit, then itseems almostfruitless to continuebargaining atthis table." Quinn replied "Perhaps so, Mr. Loftus." Loftus contended that acceptanceof the clause would be tantamount to the Union surrendering "all of its right whichithas as the representative of these employees." Quinn stated "we do not intendto destroy the effectiveness of the Union" and questioned the correctness of thestatement that by agreeing to the clause the Union would be "giving up 90 percentof your right to arbitrate."During the August 3 meeting a number of relatively minor unresolved matterswere first discussed. Near the end of the meeting Reed proposed that the partiesconsidersigning a1-year contract, instead of a 2-year agreement, with the oldarbitration clause, and that if at the end of that period the Company "can show thatwhat you feared did come about, that you couldn't operate, then it's our obligationto sit down and listen." Holditch demurred, saying that the Company's offers werebased on a 2-year term. Reed also indicated that the Union was willing to considersettling or withdrawing some of the pending arbitration cases,in aneffort to showthat the Union was not bent on expanding the scope of arbitration. Returning to adiscussion of contracting out work, and the right of the Union to question companyaction in this area, the following occurred:257-551-67-vol. 16 0-2 4 354DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. REED: Mr. Quinn, what does the record show time and again on theUnion's position on that? The Union's position right now is no different ... .We don't say that you must get the consent of the Union to contract out. Youknow that .... The only reason for giving the Union notification of what jobs[may be contracted out] was for the Union to study them and come up andquestion them if needed. They did not justgivethem notice of the job, let's say,as a courtesy.Mr. QUINN,: No, we-have recognized this questioning procedure.Mr. REED: That there is an,area where the Union has concern.Mr. QUINN: We have never, however, agreed-.to arbitration on thesematters .... Where we hang up is where matters that' we do not consider tobe a proper subject for arbitration in the first place are arbitrated, or we arebeing told by a court to arbitrate a matter which we did not consider to beproper, to be arbitrable. Then we do tenaciously fight for what we think isright originally. This is the way it stands.At the conclusion of the August 3 meeting, Holditch read the following preparedstatement and gave a copy to the Union:Our original contract expired on June 23rd and the present extension expirestoday, August 3rd.This is notice that as of August 3, 1962, all terms and conditions of thecontract and agreements with the Union are ended. The work relationship isone between the employer and the employees as to terms and conditions ofemployment. This relationship has no bearing on the contract and the expiredcontract has no bearing on 'the relationship.As of August 3, 1962, the Company specifically will immediately discontinuecollection of dues by deductions, use of union bulletin boards and arbitration.Holditch, however, stated that the strike-vote notice then on the bulletin boardscould remain until the date of the vote, August 15, but that as of that date "theuse of these boards will no longer be afforded the Union." Under questioning byLoftus,Holditch stated that the Company recognized the Union as the representa-tive of the employees and planned to operate with the wages, hours, and workingconditions then in existence, except that it was stopping dues collection, use of unionbulletin boards and arbitration. The parties' agreed to meet for further negotiationson August 7, 9, and 10.--There were six bargaining sessions in August following expiration of the contractand prior to the strike vote on August 15. Those of August 7 and 15 were relativelyshort and did not deal specifically with the bargaining issues. The other four meet-ings (August 9, 10, 13, and 14) were concerned almost exclusively with furtherdiscussion of the Company's arbitration and management rights proposals. At theAugust 9 meeting, Donald-,T. Lowry, the Company's manager of soap manufactur-ing, was present. Lowry spoke at some length about "that elusive, intangible qualityof attitude" at Port Ivory, and indicated that the parties were in serious disagree-ment about the extent and nature of the "rights" each had under the 1960 contract.In discussing the effectiveness of a strike as a bargaining tool, Lowry stated that inthe event of a strike the Company would be affected primarily in the area of costs,as it would endeavor to make up for lost production at Port Ivory by utilizing otherplants and inventories built up by use of excess production capacity. Reed offered tosign a 1-year contract renewing the expired 1960 agreement, with no new benefits.The following day, August 10, the Company rejected this proposal.During the August 10 meeting Quinn for the Company suggested reviewing thevarious supplemental agreements, past practices and the like that had grown up overthe years, with a view to determining which were binding but not arbitrable andwhich were of no current utility. Reed declined, pointing out that with no basiccontract then in effect, any disagreement as to particular side agreements could notbe resolved by arbitration, and stated that such a review should be undertaken afterthe basic contract had been signed.At the end of the August 10 meeting, following a discussion of subcontracting,Mediator Wilson suggested that the parties consider the following language as a pos-sible compromise of their divergent views in this area:The Company will continue to contract out. Whenever and wherever practical,from the standpoint of costs, scheduling of such work, efficiency of performanceand related considerations, company employees will be used to perform thework. PROCTER & GAMBLE MPG. CO.355In making this suggestion, Mediator Wilson stated his impression to be "that above.allelse, and most fundamentally, the problem that we have here is lack of confi-dence on both sides of the table as to the other fellow's actions under a contract inthis area of contracting out of work." In his estimation, "there wouldn't be quitethe resistance on the Company's part" to compromise in this area if "the Companyhad confidence in the Union's position" that the Union "would only utilize arbitra-tion in those rare instances where there was a gross example of unfairness or breachof contract or lack of sound employer-employee relations"; conversely, he did notthink that "the Union would be arguing so vehemently for ... retention of theirright, if they didn't feel that by giving it up, or conceding it, if they ever had it,"the Company would, if its management rights language were agreed to, take action"to the disadvantage of the Union and the employees."The suggestion of Mediator Wilson did not result in any change of position in thefollowing three meetings before the strike vote. The debate continued to revolvearound the extent to which the Union under the 1960 contract had had the right toquestion management actions involving contracting out of work or combining andeliminating jobs, and to arbitrate differences in this area.As previously,spokesmenfor the Union insisted that the Union must have the right to resort to arbitration,whereas those for management reiterated the view that company decisions in thisarea should not be subject to arbitration.On August 16, the day after the membership of the Union voted, by a margin ofsix to five, to authorize the executive committee to call a strike, the parties met verybriefly. Union President Reed read a prepared statement, as follows:Mr. Holditch, I know you are aware of the results of the strike vote and realizethe significance of it.We have had thirty-seven sessions of discussions so far.The Companyhas not changed from its original position on the primary issuesof contracting out work and matters dealing with job classification changes andwork assignment. Port Ivory employees have shown their vital concern.We feel it is now necessary for you, in the interest of both parties, tore-evaluate these issues.Holditch replied that his purpose "is and remains to arrive at a mutually bene-ficial contract through bargaining." At the suggestion of Mediator Wilson, whowished to confer separately with management, the parties recessed to August 23.When the parties met on August 23, with Mediator Wilson and Loftus, theUnion's attorney, present, Holditch opened by stating that management had "spentvirtually all of our time since our last meeting assessing our position"in the lightof the strike authorization vote. He summarized the Company's position as follows:We start back with an economic consideration. I think you all recognize thatthe future growth and health of any-plant . . . must depend on the introductionof new products and new-product production facilities . . . . It's no surpriseand everyone recognizes that PortIvoryhas not received,during the last fewyears, the new production facilities that other plants have. When we compete,we have some built-in disadvantages.First,we have an old plant.'There arelayout inefficiencies. Our construction costs in the New York area are higher.All of these go together to put us behind the eight-ball.Now, if we are going to continue to grow, . . . we have to actually workmore effectively, work smarter than other areas to overcome these handicaps.This has been the overriding reason for my requests . . . On the otherhand, I also recognize that there are very important considerations to be madewith regard to people, their security and their peace of mind. Basically, that isthe problem which is before us: How can we achieve competitive, economicaloperation and still provide the security that the people feel is necessary.We feel that considerable concern should be given to the problems that maybe created by changing conditions and we feel that the impact on people shouldbe minimized.On the other hand, we feel very strongly that our operations and the deci-sions concerning them must remain exclusively in the hands of the managementgroup.We're not willing for anyone to have veto power over these actionsunless we have agreed specifically through bargaining to such limitation.That I believe, is a statement of our position as clearly as I can do it. Thereare economic motivations, long-range economic motivations, which are over-riding.We want to provide for the security and peace of mind of the people 356DECISIONS OF NATIONALLABOR RELATIONS BOARDand we ha,,e attempted to do this through our plans and proposals . . . . Wedo not see any other solution to the situation than the proposals which we havemade in these two vital areas.Thereafter the parties again repeated their positions relating to arbitration ofmanagement actions in the area of contracting out work, job combination and jobelimination; the Company stating that it was unwilling to subject its decision onthese matters to "outside resolution," while the Union maintained that without theright to arbitrate such decisions the contract would be of no value to the Union.Loftus asked Holditch whether the Company would be agreeable, with respect tothematters excluded from arbitration, that "the Union be permitted to reserve theright to strike in case it disagreed with you as to your action in those particularareas." Holditch replied that "the guarantee of employment, coupled with the main-tenance of rate proposal which would last for two years, . . . should be adequateprotection" for the Union, and that in consequence "we are not agreeable to changethe no-strike provision as far as these items are concerned." Loftus and Holditchthen had the following exchange:Mr. LOFTUS: Now, you referred to guaranteed employment which, underyour plan is discretionary. Am I correct in assuming that now you are makingguaranteed employment a definite part of the contract?Mr. HOLDITCH: No, I'm not. This is not the case.Mr. LOFTUS: Is that still something discretionary that you can end at anytime?Mr. HOLDITCH: I cannot end it.Mr. LOFTUS: But the Company can. I am wondering, under those circum-stances, since you are saying you cannot end it . . . and realizing that the deci-sions insofar as the Company is concerned are made by men who have not satat this table and realizing that the employees have now taken a strike vote andthe tensions that are being created, might it not be better if we held this bar-gaining, at least for one session, in Cincinnati with those people who makethose decisions, for the purpose of trying to fully explain our position faceto face?Now, I don't propose that the Company should pay for the Union people togo there. I think the Union should bear that expense. But certainly anythingshould be done that may be of help in avoiding a conflict that is almostimminent.Mr. HOLDITCH: Frankly, I don't see any useful purpose to be accomplishedby this . . . . Based on my thinking right at the moment, I would say that Icould not agree to this . . . . I don't want to hold out any hope here, but Icertainly will pass this on.At the 40th bargaining session on August 29, the parties reviewed the Company'soffers on certain of the Union's requests. There was no change in position. Near theend of the meeting Holditch read a letter from Howard Morgens, president of theCompany, to the members of the Company's administrative committee, the toppolicy body of the Company, commenting upon the Port Ivory dispute. PresidentMorgens' letter noted that the membership of the Union had voted "approximatelysix to five in favor of granting" strike authority to the executive committee, andstated that if a strike occurred the Company would act "in accordance with thisguiding principle," namely, that it "has no recourse but to invest in any actionnecessary to maintain the Company's freedom to make its own operating decisions."The letter appraised the issues as follows:Wages, fringe benefits and other matters affecting the economic interest of PortIvory employees have not been key issues in the negotiations. Employmentsecurity is also not a key issue. Under P & G's guarantee of regular employ-ment, Port Ivory production employees with two or more years of continuousservice are, of course, assured steady work.The point at issue results primarily from the fact that the Union and Procter& Gamble have been unable to agree on a contract which clearly defines whatmatters are subject to outside arbitration . . . . During the past two years,certain Supreme Court decisions involving companies other than our own hadaffected the changing meaning of the arbitration clause in our own Port Ivorycontract. The meaning was changed so it is now contrary to what was intendedat the time we signed the last contract and contrary to the way the contract PROCTER & GAMBLE MFG. CO.357had been historically interpreted . ..In all matters involving outsiders, whatthe Company wants is an arbitration agreement that means what we alwaysthought it meant,not the old words with new meaning.Thiskind of agreementwould not change the way that we have worked with our people, nor would itlessen the security of our people who have guaranteed employment. We firmlybelieve that this is in the best interests of all of our employees and of the busi-ness itself.The Union's position appears, on the surface, to be only that it wishes tokeep the wording of the present arbitration clause.Actually, itsposition goes agreat deal deeper than that. The present Union position would, in fact, resultin the extension of arbitration procedures to operating decisions which havehistorically not been arbitrated under Port Ivory contracts. Such decisions sodirectly affect the success or failure of our business that we strongly feel theymust be made within the Company in the future as they have been made in thepast. Should we agree to the demand of the Union's executive committee,Procter & Gamble would be agreeing, in effect, to place a major responsibilityfor running the Port Ivory plant in the hands of a constantly changing groupof arbitrators, outsiders who could not know our business and do not have tolive on a day-to-day basis with the effects of their decisions. We have not beenwilling to agree to such a demand because we feel that the responsibility formaking operating decisions is and must be clearly in the hands of Procter &Gamble if we are to retain the flexibility required to meet the changing con-sumer needs, competitive pressures,and thus to assure continued regularemployment for our people.Following the reading of this letter,union representatives renewed their requestfor a meeting with higher officials of the Company, contending that Morgens'letterrevealed that the Union's arguments and position were not understood by those whodetermined the policy of the Company.During the month of September the parties met for contract negotiations on onlythree occasions(September 6, 12, and 26). These sessions were not productive ofany change in position. On September 6, Reed -opened by stating that the Unionwas willing to continue the expired contract, and that the Company's failure toaccept that offer made clear that the Company was engaged in "take-away bargain-ing." The Company continued to insist that the contract would have to be changedin the two key areas of arbitration and management rights relative to contractingout work and job combinations and eliminations.The entire morning session ofSeptember 12 was taken up with a discussion of the overtime lunch problem, withno solution being reached. During the afternoon they resumed discussing arbitrationand the management rights proposal, particularly in regard to contracting out work.At the beginning of the September 26 meeting, also attended by Mediator Wilsonand Attorney Loftus for the Union,e Reed asked foran answeron the Union's pro-posal fora meetingin Cincinnati with higher officials of the Company. Holditchsaid he had passed the proposal along, but had received no reply, affirmative ornegative.The Union expressed its disappointment, Loftus stating that he thoughtthat "the persons making the actual decisions for the Company in these particularareas are persons in Cincinnati,"and that the Union felt it would be beneficial if"those people responsible for this position which has created this impasse in col-lective bargaining" met with representatives of the Union. He added that he felt"we are accomplishing very little, if anything, here," and that such a meeting shouldbe had so that, even if not successful, "the Union and the people will be satisfiedthat everything has been done that should be done prior to any friction."D. Bargaining during October through December 1962In the last 3 months of the year 1962, the parties met on only five occasions forgeneral contract negotiations (October 4, November 1, 13, and 29, and Decem-ber 18). Additionally, they held two formal sessions (November 15 and 29) dealingwith contracting out problems, endeavoring to arrive at an agreed procedure fornotifying the Union of jobs to be contracted out and discussing particular jobs thathad been or were to be contracted out.8This was the last session attended by Mediator Wilson Loftus next participated in thefour meetings in August and September 1963 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the brief October-4 meeting the parties discussed the procedure involved inplacing watchmen in the male production group for wage survey purposes. Whenthey adjourned, no date was fixed. for the next bargaining session. When theyresumed on November 1, there was further consideration of the Union's proposalthat the top four, rather than the top five, companies in the wage survey be used inmaking wage adjustments for the Company's employees. In arguing for this change,Reed stated that the trend of companies in the wage survey group was increasinglytoward improvements in fringe benefits rather than wage rates, with the result thatP & G employees were benefiting less and less in terms of increased wages from theoperation of the wage survey.During the course of his presentation, Reed statedthat since the Company "agreed" wages were "a small part of the overall cost," theCompany should be willing to consider the Union's proposal as a means of improv-ing the position of its employees.Holditch stated he did not"agree that wages arean insignificant portion of our cost,"and the following exchange then occurred:Mr. REED: I think I read you figures one time to show where you coulddouble the wages and the cost would only go up ten per cent.Mr. HOLDITCx: I don't know where you got those figures, but I certainly-Mr. REED: From a member of Cincinnati. I told you that, so you said youwouldn't disagreewith them. then.Mr. HOLDITCH: I won't agree with them either.Mr. REED: Would you say then-we're talking of wage increases. Will yousay that to increase wages would be a large percentage of your over-all cost?Mr. HOLDITCH: I would say it would besignificant.Mr. REED: What do you mean by significant? What percentage right now iswages compared to your overall cost?Mr. HOLDITCH: We never split our wages in any expense statement or anyother, type of costing information. We know that the cost of manufacture is asignificant portion of our cost, running. between a third and a half, dependingon the -brands.Mr. REED: How about on Tides? How about on Tide 24's?Mr. QUINN: My thought in this area is the absolute percentage of cost ofwages, as far as finished brand box cost is concerned has no place here atnegotiations.They'rean item of cost.The relativeper cent of total cost is ofno particular interest to this group here.Mr. REED: It has a definite place.Mr. QUINN:I fail to see it....We can afford it.Mr. REED: All right. You say you won't give it, because we say it's a smallpercentage and you say it's a large percentage.We want to know how large apercentage. You say you won't give us that information. I say you will give it.Mr. QUINN: I see no compelling reason to give it to you, no.Mr. REED: Our statement will hold true then, thatwages are a small per-centage of our over-all cost. If you say otherwise,then we want the proof.Mr. QUINN:I don't say it is incumbent on us. It is a significant cost. It isone for which we are responsible,management is responsible.It is not an issuehere.We are not pleading inability to pay. I see no particular point pursuingthe point, whatabsolute percentage it is.The parties then went into a rather vague discussion of profits and the relativeresponsibilities of management and the Union in this area, during which union rep-resentatives complained of the unending "rat race" involved in the Port Ivory plantcompeting against other P & G plants as well as other companies.Later in the November 1 meeting the Union withdrew its request for a 35-hourweek, but substituted a proposal that employees with 15 or more years of servicebe granted a 3-month paid leave of absenceonceeach 5 years. The Companyrejected this proposal at the November 13 meeting. During the latter part of theNovember 1 meeting, and also at the November 13 session, the parties discussedthe Company's policies relating to contracting out work, the Union contending thatthe Company was not complying with the requirements of the Board'sTown &Countrydecision .9 The parties agreed to meet on November 14 (actually they meton the 15th) to discuss a list of jobs, previously supplied the Union, pursuant topast practice, that the Company proposed to have performed by outside contractors.No progress was made at the November 29 meeting, most of the time being con-sumed by a discussion of the Union's allegation that Division Manager Holditchhad told Mediator Wilson that Reed, president of the Union and the presidents of9 136 NLRB 1022. PROCTER & GAMBLE MFG. CO.359the unions at two other plants of the Company, had allegedly agreed that nonewould sign a contract unless the other two concurred. Quinn, the Company's chiefnegotiator in the absence of Holditch, after talking by telephone to Holditch andWilson, in effect stated that in a conversation between Holditch and Wilson nostatement had been made by Holditch that an agreement of the nature alleged bythe Union existed. The parties recessed without a date fixed for a further negotiat-ing session.On or about November 30, 1962, Reed and Coady were notified at a meetingwith Holditch, Quinn, and Pease, that effective at once Quinn would replace Hol-ditch as the Company's chief negotiator and as of March 1 Quinn would becomethe division manager-, with Holditch moving to another position in the Cincinnatiheadquarters of the Company.The first meeting of the parties after Quinn succeeded Holditch as chief nego-tiator took place on December 18. Quinn announced that early in January 1963Piels Brewery on Staten Island, one of the companies in the wage survey, wouldcease business. He stated that if Piels "were dropped out of the survey today," andthe averages recalculated, several groups of employees would be adversely affectedin that the wage rates of these groups would be considerably above the average ofthe remaining top five wage survey companies. This announcement led to a discus-sion of substituting a new survey company for Piels, whether wages of employeesof the Company could move downward as a result of the wage survey system, andof Quinn's further statement that agreeing upon a substitute company for Pielswould be considered in conjunction with the overall bargaining rather than as sepa-rate, unrelated item. Quinn stated that the question of substituting a new companyin the survey for Piels was an- integral part of their negotiations; when a memberof the Union's executive committee accused the Company of thereby putting eco-nomic pressure upon the Union to achieve agreement on the Company's contractproposals, Quinn replied: "If this be economic pressure, then make the most of it."E. Bargaining during 1963During the year 1963 the parties met a total of 10 times in bargaining sessions,and in addition engaged in an exchange of correspondence on issues involved inthe negotiations. Also during this period there were other developments having abearing on the course of the negotiations.At the two meetings on January 10 and 11, the parties reviewed all outstandingproposals of each, but devoted most of their time to debate on the Company'smanagement rights and arbitration proposals. In connection with the former, Quinnemphasized that under-the language of that proposal the Company would have theexclusive and absolute right to subcontract and to combine and eliminate jobs, with-out restriction. In an extended discussion of the relationship of this proposal andthe right of a displaced employee to return to a particular job if it were reestab-lishedwithin a year (a provision in expired contract which under the proposalswould be carried forward into the new contract), Quinn drew a distinction betweenthe assignment of duties to a job and the placement of an employee in a job. Hecontended that the assignment or distribution of duties would come within theexclusive right of management, and in the case of a reestablished job recall rightsof a displaced employee would exist only if the job were reconstituted with dutiesunchanged. He made clear that the management rights clause would override anyinterpretations or side agreements that were in conflict with it. Thereupon unionrepresentatives sought to ascertain which .existing "official interpretations" weredeemed by Quinn to be in conflict with his proposal, and suggested that the partiesgo through them to ascertain which would be binding. Quinn agreed that beforethe contract was signed it would be necessary to review such interpretations, andstated he would consider the matter.In the discussion of the Company's arbitration proposal, Quinn stated that theCompany's position was that as to all pending arbitrations under the expired con-tract, the decisions made therein would not be regarded as carried forward andapplicable in the interpretation of the new contract, even though the specific clauseinvolved in a pending arbitration appeared in the new contract in exactly the samelanguage as in the expired agreement.At the January 11 session Quinn suggested that the wording of the dues deduc-tion authorization cards be changed so as to harmonize the language on the authori-zation card with the pertinent language of the contract, and particularly to permitemployees to revoke dues deduction authorizations "upon election by the employee."At Reed's request, Quinn agreed to give the Union in writing the revision he sought. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther proposals previously made by the Company, such as grievance investigationprocedure,leaves of absence for union business,and overtime lunch,were discussedwith no change in position. In connection with leaves of absence, the Company pro-duced figures showing that during 1962 members of the executive committee hadbeen on leave for union business a total of 238 days,'° with President Reed andVice President Coady having been on leave 87/ and 51% days, respectively.Quinn contended,in reply to Reed's statement that the time off represented a costto the Union, that hardship and expense to the Company, due to rearrangement ofcrew shifts and the like, was involved. Thereafter the parties reviewed the Union'soutstanding proposals, and the Company declined to concede any of them.During a discussion of wagesurvey,and the effect of Piels-dropping out, Reedrequested"all the information pertaining to the companies in our survey,pertainingto the rates of all the employees they have." He stated the Union needed this todetermine the position it should take on substitution of a company for Piels, toascertain"the position of the companies,just, where we stand in our different groupswhat groups are going to be affected by Piels, and what groups aren't." Reedstated that the information would be treated as confidential. Quinn replied that hethought there was no problem in furnishing the information.At the end of the January 11 meeting, Reed asked when the parties would nextmeet for negotiations.Quinn made the following reply:The point is this: we have talked here for some five thousand pages, and wehave tried here the last two days to get some positions clear.I had hoped thatthere had been clarification of the Company'sposition.I feel that the under-standing the Company.. .has of the Union's proposal is quite clear.Iwouldsuggest,and I feel it proper,that unless there is some modification or changeof position anticipated by either side of the table,that for some period,unlessyou have something unique, or some change to talk about,we not set a datehere.The parties then adjourned without fixing a date for the resumption of negotiations.Between January 11 and March 28, when the parties next met in a contract nego-tiation session,they exchanged correspondence relating to some of the outstandingissues.Pursuant to Reed's statement at the January 11 negotiations session,that theUnion desired certain wage survey information in order to assess the effect of Piels'dropping out of the survey, Henry Nerlino, a member of the Union's executive com-mittee andassignedby the Union to gather wage survey information, met on Janu-ary 18 with Robert Ashton, assistant to Industrial Relations Manager Pease. Ner-lino, ashe testified, asked Ashton, on Reed's instruction, for information showingwhat the effect of removing Piels from the survey would have on the averages ofthe top five in the survey. Nerlino and Ashton prepared a written listing of thenames of the top six companies in the wage survey, by job category, and also show-ing the difference (where Piels was one of the top five) between the average Pielsrate for that,job category and the average of the sixth company. This written infor-mation was given to Nerlino, who showed it to Reed a day or two later. AccordingtoNerlino, Reed said the information was inadequate, that he wanted Nerlino tosee Ashton again and obtain a copy of the wage rate figures for all companies inthewage survey. Nerlino saw Ashton on January 22 and asked for the moredetailed information. Ashton offered to show Nerlino the figures but said he couldnot take a copy out of the office because the information had been obtained on aconfidential basis. Nerlino testified that he told Ashton the Union intended to keepthe data confidential and, in reply to Ashton's comment that the Union had otherways and means of obtaining the information, said that if Ashton was referring tooutside unions as a source the Union could not obtain the average needed from anoutside union. Ashton said he would check on the matter. On January 24, whenNerlmo saw Ashton for the third time, Ashton began reading the provision in theexpired contract dealing with wage survey; Nerlino interrupted and said he wanteda "yes or no answer" from Ashton as to whether the information would be given.Ashton replied that he feared that if the Union were given information, the com-panies in the survey might not want to participate in the survey. Nerlino then askedif the companies in the survey agreed that the Company could release the informa-tion,whether Ashton then would supply it. Ashton replied that this would requirebargaining between the Union and the Company, and Nerlino closed the meeting10This figure did not include time spent in bargaining sessions or investigating or proc-essing grievances, which time was paid for by the Company PROCTER & GAMBLE MFG. CO.361by stating he would have the secretary of the Union write the Company a letterstating exactly what the Union wanted. So far as appears,no such letter was sentby the Union to the Company.On January 25, Quinn wrote to Reed,stating that on January 22 "Mr. Nerlinonotified us that the averages which we furnished earlier-are not satisfactory to theUnion"and that Nerlino further "stated that Mr. Reed wanted copies of all detailedwage data for the stated purpose of allowing the Union to check the data throughthe unions at the surveyed companies."11Quinn's letter to Reed continued:The Union knows that the Company gathers wage survey information with acommitment to the surveyed companies to hold the data strictly confidential.You know that this confidential element is inseparable from the other featuresof our present survey.The Union's request has introduced a new and different bargaining approachon the wage survey. Your choice to take this position after several months ofbargaining has to be considered as a new complication in our bargaining fora new Contract.We certainly have to reconsider our own offer and position inconnection with the wage survey.We presume that the Union.has in mind some other methods of wage sur-vey. If so, we will bargain as appropriate about any new proposal.I suggestthat you write any such ideas to me so that I may consider what arrangementsfor bargaining should be made.In a further letter to Reed,dated February 1, Quinn wrote as follows:Recently the Union inquired about wage adjustments made by a Company inthewage survey. However,theUnion had indicated in negotiations andthrough its request that it is in disagreement with the wage survey. I wrote toyou about a recent request, and the letter was handed to the Union on Janu-ary 25th but the Union has not replied.Under the circumstances it would not be proper for us to put in effect anywage survey increases until the whole matter of wage survey is resolvedthrough proper collective bargaining.We are perfectly willing to bargain with the Union about any point con-nected with wage survey, including substitution of a Company for one whichhas gone out of business,and adjustments of current wages through wage sur-vey. Because another date for a contract negotiation meeting had not beenestablished it is suggested that the Union should write to me any proposalswhich it has about wage survey. From your letter I can determine what furtherbargaining arrangements should be considered in order on this subject.The acting secretary of the Union,E.McCullough,replied to both of the aboveletters on February 6.He stated that"Mr. Nerlino emphatically denies making" thestatement attributed to him in Quinn's letter of January 25,and added that theUnion had"always been keenly conscious of the confidential nature"of the infor-mation sought and had"never felt the need to check it with other unions." He saidthat the Union was "deeply distressed to find both of your letters to consist ofassumptions, evasions and improbable conclusions which are not substantiated bythe official record,"and renewed the request for a meeting made at the January 11negotiation session,adding that Quinn's presentation at the January 11 meeting "hashad an effect on our thinking and we feel that continued meeting would serve aconstructive purpose."In a five-page letter dated February 11, Quinn wrote to Reed stating he hadreviewed the transcripts of the January 10 and 11 negotiation sessions and was"now in a position to answer the Union's request for another negotiation meeting,asmentioned in your letter of February 6, 1963."Quinn continued,in part, asfollows:At this time, as negotiations stand,our major points of difference are so largein importance and in number and are so sharply drawn that no good purposewould seem to be served by establishing another meeting date.We have been bargaining since April 10 when requests for change in thecontract were exchanged.The contract expired on August 3, 1962, after twoextensions beyond June 23, 1962, to allow additional time to reach agreementon a new contract. We` have now filled 6,242 pages in official negotiationn Nerlino denied that he advised Ashton that the purpose was to check this data withother unions. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDtranscripts.The Union has had the benefit of the participation of the entireExecutive Committee at Companyexpensein order to facilitate negotiations.Still, after all that, we have not reduced the major disagreements with whichwe startednegotiations.There are stillsome economicrequests to which theCompany does not agree, and these are certainly differences; however, it isdoubtful that those points can be considered major differences because theCompany has already offered a package of substantial economic benefits inresponse to Union requests. The major disagreements, therefore, must be con-sidered as those in the areas of management's operation of the Port Ivoryplant.As you know, our experience with the Union during the two years of thelast contract led to the only possible conclusion that there had developed inUnion thinking a complete misunderstanding or disagreement on the meaningand scope of the contract. In the 22 years prior to the June 23, 1960, contractthe Union and the Company had negotiated and administered many collectivebargaining contracts.During that long period of time there were only twoarbitration hearings and one court action. However, in severe contrast, sincethe signing of the June 23, 1960, contract the Union has instituted seven courtactions; there have been six arbitration hearings, two more or now set forhearing, three others were withdrawn after the Union sent them through thecourts, and eleven additional disputes are pending disposition. It is our firmconviction that the Union siezed upon the Warrior & Gulf decision in 1960 tolaunch this program oflitigationand that the program has built an insur-mountable barrier to our efforts to find the common ground for agreement.Many of the disputes involve the major differences over which the Union nowholds itself from agreeing on a new contract even after prolonged negotiations.Under the circumstances, I am willing to arrange a negotiation meeting withthe Union when convincing evidence is presented to me that to do so would beworthwhile in reaching agreement on our major points of difference. For mypart, if I can see any reason for further negotiations I shall notify you in thesame detail. Until then we must consider our bargaining closed. Bargainingdoes not require endless and fruitless argumentThereafter, Quinn outlined in considerable detail all the items still in disagreementand summarized the positions of the parties with respect to each.On February 12, the parties met in a regular monthly meeting to consider mattersother than their contract negotiations, principally third step grievances. On thisoccasion the Union made a request that one of three breweries be substituted forPiels in the wage survey. Quinn refused to discuss the matter, stating that themonthly meeting was not the proper place to do so. In a letter to the Union, datedFebruary 20, Quinn repeated that the February 12 meeting "was not for the pur-pose of negotiating a new contract and that the meeting was not the proper placeto discuss such a request," and that he had referred the union representatives to hisFebruary 11 letter "which sets forth the status ofnegotiations and the suggestedway of bringingnegotiation requestsproperly to my attention."At a meeting convened by Quinn on February25, alsoattendedby PersonnelManager Pease,Union President Reed and Acting Secretary McCulloughwere givena letter of that date dealing with the status of the Union and grievanceinvestigationprocedure. Referring to the fact thatin connectionwitha pendingsuit broughtagainst the Company by the Union in Federal court, the Company had served uponthe Union interrogatoriesconcerningthe Union's incorporation and name change,Quinn's letter continued:Until completeresponses are received and analyzed,including those to anysubsequentquestionswhich may arisein this regard, the Companywill not bein a position to process any requestof a "union" nature, exceptupon a pro-visionalbasis.These requestswill be considered as they arise.We will consideron theprovisionalbasis any requests pertaining to releasesfor:(a) Investigation of grievances(b)Meetings with the DivisionManager or other Managers and/ortheirrepresentatives, and(c)Leaves of absence forattending to "union"business.The granting of any request shall be with the specific reservation that the Com-pany waivesnone of itsrights whichexist underthe present or applicable cir-cumstances.The rule continues to be effective that Union Officers,representa- PROCTER & GAMBLE MFG. CO.363tives and employees shall refrain from any participation in any union activityduring their working hours except as authorized. As indicated above any suchauthorization shall be acted upon provisionally. It is clear from this that if itshould be determined that the request was improper, or the activity was notfor the purpose stated or exceeded the purpose stated, the rule would beviolated by the officer, representative or employee. For example, prohibitedactivity would be the collection of union dues, or initiation fees during workinghours or other "union" activities unrelated to the above listed reasons. There isalso no provision for releasing an executive committeeman during workinghours to investigate a grievance with another executive committeeman. Anyviolation of the rule continues to subject the violator to disciplinary actionup to and including termination.On March 1 the Union replied to Quinn's letter of February 11. Reed stated thattheUnion did not believe that the meetings of January 10 and It "indicated animpasse but rather a point of departure for continued negotiations," requested thatnegotiations be jesumed, and stated that the Union was "prepared to drasticallymodify our proposals." Quinn answered on March 11. He stated his position to bethat "no good purpose would be served by meeting again until the Union or theCompany presents convincing evidence that our major differences could be resolved";noting that the Union stated it was "prepared to modify its proposals drastically,"Quinn suggested that Reed "should set forth in writing what specific modificationsof position the Union has in mind so that it can be determined if the purpose ofreaching final agreement can be properly served by meeting at this time to negoti-ate." Referring to the interrogatories filed in the court action concerning the Union'sstatus,Quinn stated that until "responses are made and studied it can not be deter-mined what issues may arise."In three letters of March 18, the Union (a) objected strongly to "provisional"recognition, stating it was entitled to an answer whether the Company did recognizetheUnion as the representative of the employees or had withdrawn recognition;(b) disagreed with Quinn's position in his February 20 letter, that a regular monthlymeeting was not the proper place to consider substitution of a company in the wagesurvey and requesting a special meeting for that purpose on March 22; and (c)offered at the next negotiation meeting to withdraw all the Union's pending requestsfor improvements in conditions of employment. Quinn replied on March 20, propos-ing a meeting on March 28, "subject to the qualifications mentioned in this letter,"i.e., the questions that had been raised regarding the Union's status. The Unionagreed to meet.At the opening of the meeting on March 28, Quinn stated the parties were meet-ing pursuant to his March 20 letter in which the Company "gave provisional recog-nition" to the Union. He handed the representatives of the Union a four-pagedocument entitled "Company Proposal," which outlined all the Company's proposalsfor changes in the expired 1960 contract, with certain modifications and clarifica-tionsmade since the last bargaining session in January. Quinn then announced a45-minute recess so that the union representatives could consider the Company'sproposal.When the parties resumed their meetings, the following exchange occurred:Mr. QUINN: Gentlemen, shall we resume. I assume you have had a chanceto consider these proposals. Do you reject them or accept them?Mr. REED: You say you presume we have had a chance to consider theseproposals?Mr. QUINN: In the last forty-five minutes, yes.Mr. REED: As you know, there are new proposals in here.Mr. QUINN: The wage survey item.Reed then reviewed all the proposals the Union was withdrawing and asked"whether this will be enough for us to sign a contract." Quinn replied that in mak-ing its proposal that day the Company had taken into account the announced inten-tion of the Union to withdraw its remaining requests. The parties then brieflydiscussed some of the modified proposals made by the Company.Thereafter, Reed proceeded to read into the record the full text of some 19"official interpretations" which had been agreed to in the past years, asking afterreading each whether the Company agreed to the item. In reading these matters,Reed stated he did so in view of the statement in Quinn's letter of February 11 thatthe words "agreements hereinafter contained" in the contract, over which there hadbeen disagreement in the past, "shall mean only the agreements in the written pro-visions of the new contracts, and nothing more." As to all but one of the "official 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterpretations,"Quinn replied that he would consider the request that they beincorporated into the new contract. As to one interpretation, dealing with retro-activity of wage survey increases, Quinn rejected it since the March 28 proposal ofthe Company provided that the wage rate schedule as of the date of signing thecontractwould be the same minimum and maximum rates then being paid andwould not be lowered during the life of the contract because of any wage survey,and that the present survey companies (excluding Piels) would be surveyed butwithout retroactiverecalculations.After reading the "official interpretations" into the record, Reed stated it was hisintent to do the same with"agreements"reached in monthly meetings,beginningwith a 1951 item. Quinn stated he saw no reason for I reading these into the tran-script of the meeting and suggested that they be submitted to the Company in writ-ing for consideration.When Reed persisted in going through the process of reading"agreements" reached in monthly meetings into the record, rather than submittingin writing the items he claimed should be included in the contract,Quinn adjournedthe meeting.On April 3 Reed wrote to Quinn asking when he would be available for a meet-ing and stating "we have substantial concessions to make on your proposals," with-out indicating what the concessions were. Quinn replied on April 9, stating theCompany's position on the 19 "official interpretations" read into the record by Reedon March 28. Quinn accepted two of them as worded, accepted four others withsome change in language, accepted portions of seven, and rejected six. Quinn askedthat Reed "submit to me for study as soon as possible the substantial concessionswhich you wish to make on my proposals for a new Agreement," and then aftereach side had studied the proposals of the other "we can meet in the near future tonegotiate further as you suggest. You may tell me when you are ready and I shalldo likewise."Also on April 9, Reed wrote to Quinn, submitted an attached list of some 65"specific agreements, reported in the minutes of Regular Monthly Meetings betweenUnion and Management,which we wished(sic) included in the new contract." Hefurther stated the Union was "compiling a list of other agreements between theCompany and the Union which we will forward to you for bargaining as soon ascompleted." On April 12 Reed wrote to Quinn and identified four such additional"agreements"and stated:You now have lists submitted to you by this Union (a) of the agreements con-tained in minutes of our monthly meetings and (b)this list of signed agree-ments between company and union.Quinn answered on April 17, acknowledging receipt of the approximately 69"agreements"that the Union wanted "to be included in a new contract,"and againstating "we are proceeding with the provisions previously made -known to youbecause of questions which have been raised" about the name and incorporation ofthe Union. He urged that the Union "come forth with all such `agreements' whichyou wish us to consider," and stated that the Company would proceed as rapidly aspossible to study those submitted,although"so many requests,some of them basedon statements made as long ago as1951,do not lend themselves to cursory exam-ination." Quinn concluded his letter as follows:Regarding,your decision to withhold from my study the "substantial conces-sions" which you referred to I presume that "such concessions" would stilllead into areas of disagreement.Thatis,even if I were to agree to includeyour requested"agreements"we would still be far from reaching,agreementon a new contract. If my presumption is incorrect you should notify me atonce.Reed replied on April 30, contending,with reference to the "agreements"outsidethe contract, that the Company, until the letter of April 17, had not taken "theposition that the Company would not recognize such agreements." He continued:The Union has offered to sign the 1960-1962 contract. The only road block isthe Company's insistence on its unilateral right to contract out work of thebargaining unit, change jobs, change classifications or discontinue classificationswithout the Union having the right to grieve. In other words, the road blockreally is the Company's insistence on the Union surrendering its obligation tobargain for the employees. I am sure that a change of the Company's intract- PROCTER & GAMBLE MFG. CO.365able position to the recognition of the Union's right to collectivebargainingwillmean the end of all kinds of objections now raised by youas a means ofclouding the issue.Your presumption, therefore, is correct only if the Company continues toinsist that the collective bargaining contract, when signed, will free the Procter& Gamble Manufacturing Company from the obligations of genuine collectivebargaining.On May 8, Quinn wrote to Reed asking that he advise whether, as to collectivebargaining, "is there any plan, arrangement or commitment by the Union, its officersand agents" to "any other Union . . . Council or affiliated organization," and if so,to furnish details. Quinn, in explanation, noted that the Company had bargainedwith the Union "upon the basis of exclusive recognition of the Union for allemployees in the bargaining unit at the Port Ivory division only," and that theUnion "had held itself out as authorized to negotiate and execute a collective bar-gaining Agreement, if such a contract is agreed, without any qualifications whatso-ever."He stated that the union at the Dallas plant had in a recent negotiationmeeting asked to postpone bargaining for about 30 days "because it was acting in`cooperation with the council' or with `other plants."' Reed replied on May 9,stating in part: "We appreciate your interest in `.any plan, arrangement orcommitment by the Union, its officers or agents . . . ' since we did not have it inwriting until now that you desire to be a partner in any such plans, arrangementsor commitments." Reed declined to answer the questions asked by Quinn, andcharacterized Quinn's letter as "further evidence of the Company's bargaining inbad faith." Quinn wrote on May 13 that Reed's reply "is completely unresponsive"and asked for an answer. Reed answered on May 17, stating that his response ofMay 9 "conveys the intelligence we intended it to convey," and added: "Perhapsnow, if you are sincerely interested in reaching agreement, we can make moresensible and fruitful arrangements," and suggested "meetings on specific itemsmutually agreed on in advance." izOn May 28 Quinn wrote to Reed at length regarding "the approximately 70requests which you sent us with.your letters of April 9 and 12, 1963." Quinn thencontinued:Even though I understand from your letter of April 30, that you consider us tobe in major disagreement, regardless of the Company's position with respect toyour approximately 70 requests for contract additions, I am submitting in thisletter the results of our examination of your requests. In making this reply theCompany in no way waives its position that the proposal of the contract addi-tions by the union is untimely.Examination of your requests made it quite apparent I was right in insistingthat you identify what you have been referring to as "agreements" throughoutour bargaining. It is now confirmed that most of what you have been referringvaguely to as "agreements" are not agreements in the sense of collective bar-gaining at all.Now at this late date you have submitted a 12-yearaccumulation of items which you labeled as "agreements" but which areactually discussions, explanations, notices, grievance settlements, repetitions[repetitious] references to the contract, statements of opposing positions, andobsolete conclusions.I understand that you wish to make "substantial concessions" respecting theCompany's proposals, but that you are not willing to submit them to me forexamination before a negotiationmeeting.As soon as you feel that you are ready for a meeting, will you let me know.I shall try to be available at any reasonable time.Quinn then proceeded to commentseriatimfor some 10 pages on the items sub-mitted by the Union for inclusion in the contract,rejectingmost of themas unnec-essary, obsolete, not constituting an "agreement,"or inconflict with the Company'smanagement rights proposal. He acceptedsomein rewritten form.Reed replied on June 5, contending that the Union's proposals were timely andargued that the Company procrastinated in its "obligation to outline all the inter-pretations, or `agreements' considered to be in effect . . .untilthe Union was forced12 The use of the words"perhaps now" may well have had reference to the fact thatthe Union's internal election of officers had been heldon May 15,resulting in the con-tinuation in office of Reed and others 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDto list as many of these interpretations as it could locate." Reed stated he was"available at the plant at your convenience for the purpose of renewing negotiationswith the hope that perhaps at. this late date bargaining in good faith might appear."In a reply dated June 11, Quinn declined "to comment upon your baseless character-ization of the Company's bargaining posture" and stated he was "willing to meet totry to complete the bargaining even though you have indicated that irrespective ofyour planned concessions and my recent ones, there would still remain major dis-agreement between us." He suggested a meeting on June 20 or 21, or some otherdate Reed might suggest. Reed agreed to meet on June 20.At the beginning of June 20 bargaining session Quinn stated that the Companywas meeting on the provisional recognition basis previously set forth, and later saidthat he could sign a contract only on a provisional basis. He asked whether theUnion accepted the Company's proposals as outlined at the March 28 meeting andas thereafter modified in subsequent letters to the Union. Reed for the Union offeredto sign the 1960 contract, but Quinn rejected this, saying that he failed "to see how,in good faith, you can even propose that when you know the tremendous argu-ments we have had over that old contract."With respect to the so-called side agreements, which Quinn had dealt with insome detail in his letters of April 9 and May 28, Reed suggested that a subcom-mittee of two from each side be designated to review these. Quinn first agreed toconsider this proposal, on the understanding that the joint committee would onlymake recommendations, but later in the meeting he rejected it. Reed also reneweda proposal previously made by the Union, that it would agree to the Company'sarbitration clause if the Company deleted the word "express." Also, Reed suggested,as on a prior occasion, that in the opening sentence of the article on grievanceprocedure the word "agrees" be substituted for the word"desires," sothat thesentence would read: "The Employer agrees that unfairness to its employees shallnot exist."Quinn rejected both proposals. Reed then proposed that the Unionwould accept the Company's arbitration proposal limited to "express provisions" ifwith respect to those areas excluded from arbitration the contract would allow theUnion to strike. Quinn agreed to consider this, which he termed "an interestingproposal."During the discussion of the Company's outstanding proposals, which occupiedthe bulk of this meeting as the Union had withdrawn its requests at the March 28meeting, the Union changed its position in the following respects:1. It accepted the proposal that the Company's decision as to whether a jobwould be evaluated under the existing job evaluation plan would not bearbitrable.2.As to overtime distribution, it accepted the Company's proposal, whichgave the Company greater flexibility in determining the number of overtimehours an employee would work.With regard to other of the Company's proposals, the Union indicated that itmight be disposed to acceptsomeof them after further consideration.After the parties had completed their review of outstanding differences, Quinnstated that they were "still so far apart on this maintenance of rate thing arising outof the exclusive right of the Company to make management decisions, that this isan impediment to coming to an agreement, which is difficult to overcome, if notimpossible to overcome." Reed then suggested that a three-member mediation boardbe constituted, which would review the areas of disagreement and make bindingdeterminations. Quinn rejected this proposal, saying that "so long as we stand sofar apart on our exclusive right to do certain things, I will not expose us to outsidedetermination on these points." He also rejected the proposed creation of an advi-sory mediation board. As to future meetings, Quinn stated he saw "no point at thisjuncture" in setting a date, but agreed to get in touch with the Union on furtherbargaining after the first of July.After the June 20 meeting, the parties did not meet in a negotiation session untilAugust 22. So far as the record shows, there were no requests by either side duringthis 2-month interval that negotiations be resumed.13 At the outset of the August 22'-On August 14 the Board by order granted the Union's motion to amend the certifica-tion of the Union in Case 2-RC-2385, substituting its present corporate name for "Procter& Gamble Independent Union of Port Ivory, N Y." The Union had filed the motion, onMarch 18, 1953,after the Company had in the Federal court case raised questions about theidentity of the Union Hearing on the motion was held on June 26, 1963. PROCTER & GAMBLEMFG. CO.367meeting,Reed drew attention to the amended certification and Quinn agreed that theCompany recognized the Union, and not on a provisional basis.The Union first renewed its earlier proposal for a joint committee to review thevarious side agreements, a proposal previously rejected by the Company. Initially,Quinnagainrejected this suggestion; however, at the next session on August 28 heagreed that some provision should be made for reviewing them, but indicated thisshould occur as they came closer to overall agreement.In a discussion of the Company's management rights proposal, the partiesrepeated again their points of view, with no alteration of basic position. Reed andQuinn had the following exchange on this subject:Mr. REED: Up until now our membership has rejected this exclusive right.They have rejected it. That is where we stand. And, once again, this new com-mittee is concerned. We ask you once again: Is there any area where you havestated you have the exclusive right-is there any area whatsoever we can goto arbitration on?Mr., QUINN: I see no point in going over this because I have very franklytried to explain it. I think the language stands on its own feet. It is just aboutas lucid as it can be made .Mr. REED: Then you haven't changed your position on maintenance of rate?Mr. QUINN: No.Mr. REED: That is the situation as it stands. On maintenance of rate youhave rejected our counter proposal that we are asking you to, in these areas,try, on these items of contracting out and discounting jobs-to try to give usan area that we could question you in arbitration. That has been our counterproposal to you.Mr. QUINN: I have rejected that entirely. To do so would be to dilute themeaning of this thing, and I simply see no purpose to be served by dilutingthat language.Thereafter Loftus, the Union's attorney,againbrought up the suggestion that theword "desires" be changed to "agrees" sothe first sentence in the article on griev-ance procedure would state that the Company "agrees that unfairness to itsemployees shall not exist." Quinn stated that he saw nothing to be gained by modi-fying the sentence as Loftus proposed. When Quinn expressed the view that arbi-trating "unfairness" would expose the business to decisions by persons unfamiliarwith the "entire conditions of employment" at Port Ivory, Loftus proposed selec-tion of a permanent arbitrator and said "it might be very well.that we pickedout the president of the Company and said that he would be the arbitrator in a par-ticular question of whether or not you were unfair." Reed stated Loftus "is givingthe Union's position" and additionally proposed that the Union would be willingto have as an arbitrator for the duration of the contract an attorney who had beenretained by the Company in arbitration hearings. Quinn said he wished to con-sider the proposal in its several aspects.At both the August 22 meeting and thenext sessionon August 28, the partiesconsidered in some detail their differences on wage survey, the form of the duesdeduction card, grievance investigation procedure and overtime lunches. When theyrecessed on August 28 it was with the understanding that they would meet on Sep-tember 5 and that the Company would then state its position on the several mattersat issue and particularly the proposal that it "agree" not to be unfair and thatissues of "unfairness" be arbitrable.At the September 5 meeting, which was the 56th bargainingsession,the Com-pany presented the Union with a written statement of all its proposals for a newcontract. On the principal matters in contention the Company made the followingproposals.1.On wages and the wage survey, it proposed to substitute one of the threebreweries suggested earlier by the Union as a replacement for Piels, but on a fac-tored basis to take into account the difference between a 35-hour week and Proc-ter & Gamble's 40-hour week, and that the minimum and maximum wage ratespresently being paid would not be subject to being lowered as a result of wagesurvey calculations until the wage survey community average for any wage grouphad once exceeded the Procter & Gamble average for that group.2.While adhering to its management rights clause, the Company proposed (a)to substitute "agrees" for ''desires"in the first sentence of the grievance procedureclause, so that it would provide that the Company "agreesthat unfairness to its 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees shall not exist," but that any grievanceregarding fairness or unfairnesswould not be subject to arbitration, and (b) to allow such "unfairness"issues to beresolved by a member of management outside of Port Ivory mutually selected bytheUnion and the Company or, failingagreement,by a representative appointedby the president of the Company. Other grievances "having to do with the inter-pretation or application of any express provision" of the agreement were subject tothe arbitration of the arbitrabilityclause in caseof failure to agree as to arbitrabilityand to final arbitration, as the Company had previously proposed.3.On grievance investigation procedure, the Company proposed that a memberof the executive committee could meet with another such memberinvestigating anactual grievance relating to job evaluation, wage survey, and the like, if the secondexecutive committee member were the "contract-provided representative" of theUnion for the subject matter with which the grievance was concerned.4Regarding leaves of absence for union business, the Company proposed thatthe 20-day maximum for any individual (out ofthe aggregateof 60 days per cal-endar year) not apply to the president of the Union in regard to absencesnecessi-tated by reason of matters before the courts or the Board, or in arbitration. Timealready taken off in 1963 prior to the effective date of the contract would beapplied against the individual and aggregate limits.5.The Company proposed a new dues deduction form, as well as contract lan-guage providing for such a form to be "mutually agreed upon," which provided fordeduction of dues up to $4 per month (the then current dues) and for revocationby notice in writing 30 days before the first of any month.The parties discussed the Company's package proposal at considerable length onSeptember 5, but failed to reach agreement. They agreed to meet again on Septem-ber 10.During the September10meetingthe parties mainly discussed the Company'sproposals relating to wage survey. Although the Company's agreement to includeone of the breweries in the survey as a replacement for Piels was a concession toa union proposal, the Union objected to doing so on a factored basis, pointing outthat the result of factoring was to minimize the effect of the dates of the factoredcompany on the community average.14 Reed pointed out that Piels' rates had notbeen factored, although it was at least partially on a 35-hour week basis. However,the rates of one other brewery, which has been a survey company during the 1960contract had been factored for survey purposes. Reed also rejected the proposal thatafter the community average for a wage group once exceeded the Proctor & Gam-ble average, then Proctor & Gamble wages for that group would move upward ordownward in accord with the community average.The September 10 meeting ended with Quinn stating that he felt nothing wouldbe gainedby further discussion the following day until there was "some assuranceof a constructive modification of positionon one sideor the other."Reed statedthe Union was available for bargaining any time andsaidQuinncould name thedate;Quinn replied that he was available at any time also, but thathe saw "noadvantage in making any further modification or anythingelse to our positionbecause I do not see evidence on your part ... that we are closerto an agree-ment." The meeting ended with no arrangement made for a further session.The parties did not next meet until December 5 and 18, 1963 15 On September 18Quinn wrote to Reed suggesting a clarification of the wording of the Company'sSeptember 5 package proposal in two respects, and stating he was available for bar-gaining "onsome mutually satisfactory date after September 25th if you feel a con-structive purpose would be served bysuch a meeting."Reed replied on Septem-ber 25, suggesting that "the Company set forth clearly any changes it desires fromthe expired contract" and advisingthat the Union would "meet with you wheneverand wherever you desirefor bargaining purposes."In a letterof October 15, Quinnwrote Reed that a review of the August and Septemberbargaining transcripts,14 Thus, to illustrate, if the new brewery paid $140 for a 35-hour week, that would bea $4 per hour rate Translating $140 into an hourly rate based on a 40-hour week wouldmean that the hourly rate for survey purposes would be $3 50IiThe Union, beginning in the summer of 1963, was actively considering the possibilityof amalgamating in some form with other independent Procter & Gambleunionsor affiliat-ing with some AFL-CIO International or with the Teamsters. Also, questions were raisedregarding the validity of theinternalelection held by the Union in May, necessitating arerun which was held November 20 Itseems a fair inferencethat theseinternal unionmatters were at least in part responsible for the 3-month lapsein bargaining meetingsbetween September and December. PROCTER & GAMBLE MFG.CO..369Reed's recent correspondence and recent union publications, "give strong evidencethat you do not feel we could reach agreement in negotiations for a new contractat this time." However, he stated "when you wish to bargain againfor a new con-tract, you should notify me of what you have in mind to negotiate and the dateyou wish to meet." In his answer of October 22, Reed said the Union still had"constructive suggestions for arriving at an agreement" but could not "agree topostpone bargaining until you are, subjectively, satisfied that we are being construc-tive."He concluded by saying the Union was "ready to bargain at anytime andany place that is convenient for you." On November 25, Quinn wrote Reed,notingthat Reed had stated he was "ready to bargain at any time, but you have notnamed a date for me as I suggested." Quinn suggested meeting on December 5,which Reed accepted.At the opening of the December 5 meeting Quinn stated that the Company'spositionwas the same as at the last bargaining session, but that the Companywould consider altering its position if it had some indication that the Union waswilling-to modify its position. The following exchange then occurred:Mr. REED: I don't know if it's on the record, so I'll repeat it. From whatthe Union has gotten from the Company, at the present there is no change intheir position and they. are, sitting back to see what modification the Union iswilling to make, and based on that, they will come forth with changes.Mr. QuiNN: This is as clearly as I can express it.Mr. REED: We have stated that we do not feel this is bargaining in goodfaith because if the Union was to take the same position . . . we would get noplace.We feel that this is not true bargaining. However, if this is the only waythatwe can do it, then we will be forced to give,our modifications at thistime.Initially, theUnion sought to discuss the side agreements the Company hadearlier rejected, claiming that the exchange of correspondence on these matters didnot constitute bargaining. Quinn stated that before indicating a willingness to gothrough them he would need further assurance that in other areas the Union hadsome constructive changes to offer. Thereafter the Union asked if the Companywas still opposed to modification of the no-strike clause in areas where the Unioncould not seek arbitration, and Quinn stated he would now consider altering hisposition on that point.Reed then proposed that the Union would accept the management rights pro-posal of the Company if modified to read as follows (words in brackets would beomitted and those in italic added):The Employer will [continue exclusively to] establish and change productionschedules, [to] create new jobs and job classifications, [to] discontinue jobsand job classifications, [to] combine jobs and job classifications, [to] assign,re-assign, and re-arrange duties for jobs and job classifications, and [to] con-tract out workour employees are unable to perform. None of the aboveactionsmay be exercised by the Company if such actions were to interferewith the rights of the employees under the contract.An alternative proposal by Reed was to omit the last sentence quoted above andadd after "perform" the words "as long as such action is reasonable and fair to theemployee."Reed next proposed that the parties continue the arbitration clause of the expiredcontract but modified so as to provide for a permanent arbitrator.A third proposal by Reed was to agree to the Company's limiting time off forunion business to 60 days for all employees if the union president were not con-sidered in that total.Quinn indicated disagreement with the Union's proposed modifications, butagreed to consider them.is The parties agreed to meet on December 18.When the parties met on December 18, Quinn stated that the Company wasdesirous of returning to the language that it "desires," rather than "agrees," thatunfairness shall not exist, and in response to the Union's proposal on modifying theno-strike clause, would agree that the Union could strike, after exhausting thegrievance procedure, on matters that were not arbitrable, but only after notification1aReed also inquired, at the December 5 meeting, whether Quinn would "be willing toput guaranteed employment in the contract" ; Quinn replied that "at this time" he wasnot, that he would "have to know what it would buy."257-551--67-vol. 16 0-2 5 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDof intent to strike and lapse of a waiting period during which the dispute would benegotiated. Quinn also agreed to incorporate in the contract a panel of five namedarbitrators,who would be used in rotation, but with the proviso that one whodetermined the question of arbitrability would not hear the issue on the merits. Asto theotherproposals made by the Union at the December 5 meeting,relating tomanagement prerogatives, time off for union business, and inclusionof guaranteedemployment, the Company's response was that these were not acceptable.Reed objected to the aspect of Quinn's no-strike proposal that required exhaus-tion of the grievance procedure prior to a strike over a nonarbitrableissue, claim-ing that the delay involved was too long. The parties ended themeeting on thefollowing basis:Mr. REED: We will attempt to come up with a proposal [on a modified no-strike clause], as I mentioned before. Mainly you are still sticking to your pro-posal of September 5th, which has already been rejected by ourpeople.Mr. QUINN: With the modification.Mr. REED: So the only change is in the modification of which you want usto make a proposal. We will do this.When would you wish to meet again?Mr. QUINN: I would leave this to you. . . . We will make ourselves avail-able any time after the 5th of January.Mr. REED: Suppose we do this:Suppose wecontact each other after the 1stof the year. How would that be?Mr. QUINN: Fair enough. Why don't we leave it this way, just to make itdefinite:Mr. Pease and you will be in touch with each other.Mr. REED: All right.F. Bargaining during 19641.Prior to the Teamsters affiliation vote in JuneThe parties did not meetin negotiationsduring January 1964, for reasons thatdo not clearly appear in the record. On February 4, the General Counsel issued thefirst complaint in thisproceeding.The following day, Quinn wrote to Reed, statingthat he "must insist that you tellme atonce what your intentions are with respectto bargaining," and that the Company was "still ready to bargain with the Unionon any matter involved in reaching agreement on a new contract." He remindedReed that at the December 18 meeting, a negotiation session was to be arrangedduring the week of January 6, in order for the Union "to present proposed contractwording," and observed that on January 7, Reed told Pease that the Union "didnot wish to negotiate until after the Company met with the National Labor Rela-tionsBoard concerning the Union's charges against the Company." In any event,the parties resumed negotiations on February 18.When the parties met on February 18, the Union presented the following word-ing formodification of the no-strike clause:It isunderstood that in all actions by the Company in which conditions ofemployment are affected and where a disagreement results with the Union andwhere there is no provision culminating in arbitration, the no-strike clause beconsidered null and void.In responseto questioning by Quinn, Reed stated that this proposal contemplatedthat all nonarbitrable matters should be listed by the Company and spelled out inthe contract and that as to such matters the grievance procedure would not apply.The Union also proposed,in lieuof the Company's suggestion for a panel of five-named rotating arbitrators, that the parties agree that one of two of the namedarbitrators advanced by the Company be selected as the permanent arbitrator. Inaddition, the Union proposed that arbitration of arbitrability be eliminated fromthe Company's September 5 proposal and that the final step in the grievance pro-cedure prior to arbitration, review of the grievance by the president of the Com-pany or his representative, be in person rather than "strictly by letters."Another union proposal at this meeting was that it would agree to submit newand revised dues deduction cards, provided the Company agreed that all membersin good standing as of the expiration of the prior contract be consideredmembersin good standingas of the signing of the new contract.The parties continued to be indisagreement on time off for union business,whether in the investigation of grievances a member of the executivecommittee PROCTER & GAMBLE MFG. CO.371could meet with another member of that committee, and on the wage survey. Withregard to the latter matter, the Union stated its position to be that a brewery shouldreplace Piels on an unfactored, retroactive basis dating back to the early monthsof 1963 when the wage survey was discontinued.The Union also proposed that the Company's unilateraldisability benefit plan andgroup life insurance plan be included in the contract, with no changes in the existingsubstantive provisions. Quinn agreed to consider this proposal.The parties then began a detailed review of the side agreements, some 65 innumber, submitted for inclusion in the contract by the Union in April 1963, towhich the Company had responded on May 28, 1963. This review continued for thenext four bargaining sessions on February 19, 20, and 27, and March 5, coveringsome800 transcript pages of thenegotiations.In some instances, the parties reachedagreement; in others, the Union agreed that an alleged agreement was not in factan agreement or that it had ceased to be applicable. The Company rejected some,and agreed to consider others. At various points in the extended discussion Quinnmadeclear that his reason for rejecting certain sideagreementswas that he feltthey were in conflict with or would dilute the Company'smanagementprerogativesclause.The March 5 meeting ended with the understanding that the Company would aspromptly as possible prepare a complete counterproposal, after consideration of theseveral side agreements it had taken under advisement and also the Union's othermodified or new proposals.When the parties reconvened on April 15, 1964, the Company presented a newoverall proposal ieplacing the complete package offer of September 5, 1963.Changes from the proposal made on September 5, as thereafter modified, were asfollows:1.The no-strike clause was modified to provide that on matters not arbitrablethe Union, after exhaustion of the grievance procedure and expiration of a 30-dayperiod of negotiation after completion of the grievance procedure, could strikewithin the next 30-day period; in the event of a strike or threatened strike withoutreasonable notice, the Company could lock out employees to avoid economic lossor impractical operations during the strike.2. Improved vacation and holiday benefits were offered, adding a 5th week ofvacation for employees with more than 20 years of service and a 4th week forthose with more than 15 years of service, and a 10th holiday, the day beforeChristmas.3.Some additional interpretations, derived from the side agreements, were pro-posed to be added to the contract.4.Unilateral company plans, such as guaranteed employment, disability benefits,group life insurance, and profit sharing were not included, the Company havingconsidered and rejected the Union's proposal for their incorporation.5.The Company proposed a 4-year contract on the basis of the economic benefitsincluded in the proposal.At the April 22 meeting Reed stated that the Company's April 15 proposal hadbeen rejected at a membership meeting, and then proceeded to list the reasonstherefor, as follows:1.The 4-year term of the contract was too long.2.Themanagementrights clause.3.Factoring the wages of the brewery proposed to be added to the wage survey.4.The Company's no-strike clause would require 30 weeks' delay before theUnion could strike. (Quinn later computed a minimum delay of 131/2 weeks.)5.Restriction on leaves of absence for union business.6.Restriction on the right of executive committee members to present grievances.7.Restriction on the right of executive committee members to investigategrievances.8.Precluding investigation of potential grievances.9.Elimination of side agreements.10.No provision for retroactive pay.11.Requiring signed cards to establish union membership.12.Exclusion of guaranteed employment, profit sharing, disability plan and groupinsurance from the contract.13.Only matters expressed in the contract would be binding, therebyexcludingagreementsmade at monthlymeetingsduring the contract term. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Reed had concluded itemizing the foregoing objections, the following ex-change occurred:Mr. REED:.So much of this, Mr. Quinn, the membershipfeels is tiedin with the unfair labor charge. Almost every one of these the Labor Boardsaid you dealt unfairly with us.Mr. QUINN: I must correct you. The Labor Board has not said anythingabout that.Mr. REED: Let me say that the regional director has alleged that you havebargained with us in bad faith in these areas. I have the complaint here if youwish me to read it for the record.Mr. QUINN: I am not interested in that.Mr. REED: Do you dispute what I said?Mr. QUINN: It has no part in our bargaining.Mr. REED: I am not saying, Mr. Quinn, that it has a part. I tried to tell youone of the reasons our membership thinks the way they do, that all of these-items are involved in the unfair labor charge.Mr. QUINN: It may well be. But I am simply telling you that we are theparties who must ultimately sign our contract.Mr. REED: Thereisnoquestion. But the membership feels that to agree tothesemany things, they, are actually in conflict with the Labor Board. TheLabor Board says you have been wrong in these things.During the discussion that ensued, the Company indicated that it would be willingto alter its position in certain unspecified areas if by doing so it would lead to acontract; when Reed stated that the management rights clause was "the key," Quinnreplied that it was "a fundamental thing," on which "movement . .. is practicallyimpossible." The Company did change its position on the presentation of grievancesin the first two steps, agreeing that an executive committee member could presentthe grievance if the steward were not available. Quinn also agreed to review theCompany's position that potential grievances could not be investigated, and indicatedhe might change his position.Two more meetings were held on May 13 and 19, prior to the vote on affiliationwith the Teamsters, which occurred on June 16. At the May 13 meeting the Unionmade two proposals for modifying the Company's management rights clause, thefirst relating to contracting out work and the second dealing with job discontinu-ances andjob classifications, as follows:1.The Company will have the right to contract out work in classificationswhere there have been no eliminations in the past year or no eliminations willresult from contracting out. This will be retroactive to the expiration date ofour last contract.2.-The Company will have the right to discontinue jobs and job classifica-tions, to combine jobs and job classifications, to assign and reassign duties forjobs and job classifications, if there is less than 5 hours' work in classification.After ascertaining from Reed that company acceptance of the first proposal wouldnot lead to agreement, Quinn tentatively rejected the proposed limitation on con-tracting out. Quinn also rejected the second proposal since the Union declined tostatewhat its total proposal for reaching agreement was.With regard to arbitration, the Union proposed accepting the Company's conceptof rotating arbitrators, but requested that the number be limited to three instead offive It agreed to two names that had been suggested by the Company and proposeda third. Quinn agreed to limiting the number to three and withheld agreement onthe third name proposed by the Union.At the May 19 meeting, which lasted only about 30 minutes, Quinn repeated thatthe Company did not agree with the Union's two proposals made on May 13 modi-fying the Company's proposed management rights clause. The Company did proposethat Piels Brooklyn plant be included in the wage survey on an unfactored basis,whereas its previous offer had been to add this company on a factored basis. How-ever,Quinn stated that this new offer was not on a retroactive basis, and, that itwould expire on May 28. The parties adjourned without arrangements for a futuremeeting.2.After defeat of Teamsters affiliationOn June 16, 1964, the membership of the Union, following a period of about 2months of active - campaigning among factions favoring and opposing affiliation, PROCTER & GAMBLE MFG. CO.373voted 554 to 400 against affiliating with the Teamsters. The position of the Union'sexecutive committee and official leadership was in favor of affiliation.The parties met on June 23, at which time the Company again offered to includePiels in the wage survey on an unfactored basis, but not retroactively. On othermatters the Company's position remained as previously stated, except that it pro-posed to allow time off for union business as necessary, thereby eliminating the 60-day limit, and it also proposed to permit the investigation of potential grievancesand to allow members of the executive committee to meet with each other in theinvestigation of grievances, with the understanding that the procedure would not beabused.When the parties next met on June 26, Reed stated that the membership of theUnion had again rejected the Company's proposal. With respect to the managementrights clause, the Union proposed that the parties agree to the contracting out clauseand 5-hour rule on job eliminations, as proposed by the Union on May 13, andthat the contract provide for reopening in 1 year if the Company felt that theseproposed clauses were too onerous.At the July 21 meeting, Quinn renewed the package proposal previously made,but modified it to the extent that after 1 year of the proposed 4-year contract theUnion could reopen and, if no agreement were reached, then the contract wouldterminate and all economic benefits would revert to their precontract levels. Whenthe parties next met on July 22, the Company rejected the Union's proposed modifi-cations of the management rights clause. The Company also rejected the Union'sproposed reopener, and the Union likewise refused to agree to the Company'sreopener proposal. The parties ended the July 22 meeting by agreeing to meet onAugust 12, following the summer shutdown.During the August 12 meeting there was some discussion of the Union's claimthat the Company had not followed the job bidding procedure of the expired con-tract in placing surplus employees for more than 6 weeks as temporary vacationrelief in the warehouse. The Company agreed that such assignments were subjectto the bidding procedure, absent waiver by the Union, and that under the new con-tract alleged violations would be arbitrable.The parties also reached agreement regarding dues deduction, the Companyagreeing that for the first 30 days of the new contract the old dues deduction cardson file would be the basis for making deductions, and a new card would thereafterbe utilized. The Union also agreed it would furnish the Company with a list ofthose employees who were members as of the day the contract was signed, whichlistwould exclude those who had resigned during the no-contract period.The Union requested the Company to consider paying retroactive pay to thoseemployees who would have received an increase by operation of the wage surveyif the Staten Island plant of Piels had been treated as still in the survey betweenJanuary 1963 and the next semiannual survey in March 1963. Quinn agreed to con-sider this request.The Union again requested that the Company abandon its "exclusive right"proposal. The following exchange occurred between Reed and Quinn:Mr. REED: You have our position on contracting out. You know our positionto the people. It's been stated pretty clearly in the [Union] paper that we'renot for giving you the exclusive right. There is no question in our minds, orI'm sure in your minds, that the people have shown enough faith in us thatany time any decision is to be reached, they are going to count on us as leadersto give our recommendation for or against something. The only way we canhave a recommendation would be if we can . . . eliminate the wordingexclusive right from the contract and to have an area in the contracting outand the eliminating of jobs . . . . These two are the key ones. What we havediscussed up to now is important, but these are the key ones, not only in ourminds but in the minds of the employees.Mr. QUINN: Bob, I have tried my best to think of some way that we couldwork a satisfactory arrangement to both sides here in this area, and I can saythat the management rights expression we have included in our maintenanceof rate proposal is something that I make no apology for.Everythingthat's been proposed impinges on that area and tends to limit that area, tendsto modify that area, and the Company is not agreeable to modifying that area.It'sunfortunate that the committee cannot see fit to recommend a contractcontaining that phrase or its equivalent or that wording, knowing what itmeans.... 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. REED: . . . We are willing to make another concession in this .that the Company would have the right to contract out work in classificationsor where there have been no eliminations in the past year. Retirements willbe excluded. . . .We think this gives you everything,everything that youneed, and it's taking a lot away from us, and we're willing to make this con-cession to keep the exclusive right out of the contract.That's the key thingwith our people.Mr. QUINN: Bob, it's the key thing with the Company ..And almostanything that is said in this area assumes that the Company has not alwayshad the exclusive right to do these things that are delineated here . . . . Bob,Iwould be doing a disservice to the Company,I'd be doing a disservice ulti-mately to the employees if I permitted that continuing right to be abridged.Now, it would be awfully nice if there were some way to get out of thatapparent dilemma, but I say again to permit a limitation of the managementfunction is something that the Company cannot agree to. As much as it wouldget us off the horns of this problem,I can'taccept that.Mr. REED: So be it. I guess there is no sense in going any further then ifthat's your position on that.At the August 17 meeting, the Company agreed that it would give whateverincrease would have resulted from the use of the wage survey between January andmid-March 1963, on the assumption that Piels Staten Island rates were part of thesurvey during that period, retroactive to January 7, 1963. This offer, however, wasavailable, so Quinn stated,"ifwe get our contract signed by this time next week."In explanation of this offer,the Company stated that only one increase granted bya survey company in the January-March 1963 period would have resulted in anincrease to P & G employees, and that was the Gulf Oil Company increase. Threegroups would be affected by this offer,amounting to 21/z cents each for male pro-duction employees and watchmen,and 5 cents for firemen.The Company alsonoted that its contract offer now included two reopening periods. After a shortrecess, the Union rejected the Company's overall package proposal.On September 9 the parties again met, and the Union then stated it would acceptthe Company's outstanding package proposal with the following modifications:1.The Company would be free to contract out work except in classificationswhere a job had been eliminated in the past year or a job would be elimi-nated by contracting out. A retirement would not be regarded as an elimi-nation.2.The Company could eliminate jobs having less than five hours of work.3.Retroactive pay from the date Piels Staten Island plant was removedfrom the survey until the signing of the contract,with Piels Brooklyn plantthen substituted on an unfactored basis.4.Recognition of the Union as bargaining agent for the watchmen, in aseparate unit.5.Vacation improvements to be granted employees who had retired sinceJanuary 1, 1964.The Company rejected these proposals, although Quinn indicated that recognitionof a unit of watchmen was no particular problem.On September 28, 1964, the parties executed contracts for the production andmaintenance and clerical units, containing the terms as had been proposed by theCompany on August 17, thereby culminating the protractednegotiationsthat beganon April 10, 1962.In terms of the major issues that figured in the negotiations, theagreement reached reflects the following:1.The Company won agreement with its management rights clause,firstpro-posed onMay 22, 1962.2.With respect to arbitration, the Company achieved its basic proposal to limitarbitration to "any express provision"of the agreement,but the following relatedmodifications were also agreed to: (a) all unsettled grievances,whether or notinvolving an "express provision,"could be referred to a representative of the presi-dent of the Company for determination;(b) a separate board of arbitration todetermine whether unsettled grievances were arbitrable;(c) agreement on threeimpartial arbitrators for the life of the contract in place of the prior arrangement,to which the Union objected, of selection of the neutral arbitrator on a case-by-case basis;(d) the modification of the no-strike clause to permit strikes over non-arbitrable grievances, after the grievance procedure had been exhausted and a 30-day period of negotiation had elapsed;(e) inclusion of a provision making all PROCTER & GAMBLE MFG. CO.375disciplinary actions for cause, rather than only those resulting in termination, arbi-trable; and (f) inclusion of some 20 interpretations, derived mainly from priorpast understandings of the parties.3. In substantial part, the Company receded from its original demands relatingto grievance investigation procedure and time off for union business.4.On economic matters, the Company improved its original offers on vacations,holidays and illness and accident pay, as well as Blue Cross-Blue Shield contribu-tions. On wages, the Company agreed to include Piels Brooklyn plant, on an unfac-tored basis, in the wage survey, thereby resulting in increases effective with thesigning of the contract. The contract, as the Company had originally proposed, pro-vided for maintenance of rate for 2 years in situations where an employee movedto a lower-rated job because of job changes occasioned by health reasons or theexercise of management rights resulting in changed job assignments.G. Other events during the course of bargainingDuring the extended period of contract negotiations the Respondent took certainactionswith respect to a number of matters which the General Counsel allegeswere independent violations of the Act as well as integral factors in the Respond-ent's overall bad-faith bargaining. These matters, some of which have been referredto in the preceding sections summarizing the bargaining negotiations,include (a)the discipline of Union President Reed in November 1962, (b) the suspension ofthe wage survey in February 1963, (c) the alleged refusal in August and Septem-ber 1963 to furnish wage survey data, (d) the limitation on meetings betweenmembers of the executive committee beginning in February 1963, (e) action regard-ing the announced dividend day boycott in April 1963, and the ban on distributionof union literature in May 1963, (f) the operation of the surplus pool and relatedprobelms, and(g) the tightening administration of the time bonus plan.We turnthen to a consideration of these actions.1.Discipline of Union President ReedOn October 5, 1962, there was published in a local paper a picture of a housepurchased by Reed, together with information identifying Reed as president of theUnion and stating that the sale "was negotiated by Mrs. Elinor R. Coady" and that"Martin Loftus, Newark, represented the buyer." Mrs. Coady is the wife of Ray-mond Coady, then vice president of the Union and Loftus, counsel for the Union.The following Monday, October 8, Ted Buckenmeier, a group manager in the foodproducts department,posted a copy of the picture and accompanying text on acompany bulletin board. Buckenmeier showed the picture to Chester Antczak, ashop steward, pointed out the names of Mrs. Coady and Loftus, and commentedthat "it looks like an inside deal." Buckenmeier refused to remove the posted clip-ping when requested to do so by Antczak and later by Mario Celardo, a memberof the Union's executive committee.Coady angrily protested the posting to Bucken-meier, telling him to "wipe the grin off his face" or he (Coady) would do so. Laterin the week Coady protested to Industrial Relations Manager Pease,who remarkedthat Buckenmeier's action was not proper. Apparently the clipping remained postedfor only a day or two.Reed was away from the plant during the first 2 weeks after the clipping wasposted, but learned of the incident upon his return.So far as appears,Reed didnothing about the matter at that time. On the morning of November 9, Reed wasreleased to attend a grievance investigation with Shop Steward Antczak,and thetwo of them met with Buckenmeier in the latter's office.Buckenmeier then arrangedfor the three of them to hold the grievance meeting, which involved a time-bonusproblem, in the office of Herbert Vaughn, time-bonus engineer. As they were pro-ceeding to Vaughn's office, with Buckenmeier in the lead, Reed asked Antczak ifBuckenmeier was the person who had posted the clipping of his house on the bulle-tin board, to which Antczak replied in the affirmative. When the group reachedVaughn's office,and before any discussion of the bonus question began, Reedturned to Buckenmeier and asked if he was responsible for posting the picture, andwhy he did it. Buckenmeier acknowledged that he had done the posting and, afterReed had accused him of starting a smear campaign which he denied,said he con-sidered the matter news. Reed, in a loud tone and emotional manner, told Bucken-meier that if the latter again put anything on the bulletin board concerning him, hisfamily, or his personal life, he (Reed) would rip it off and cram it down Bucken-meier's throat.Buckenmeier grinned, and Reed twice repeated his earlier statement. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDReed and Buckenmeier were standing about 2 feet apart and Vaughn, believing afight was likely to ensue, terminated the meeting (which had not begun), andordered the group out of his office, saying he would not conduct business in suchan atmosphere.After the incident Vaughn related the facts to Industrial Relations ManagerPease and Kenneth Stettner, manager of the services plant in which Reed worked.After a preliminary investigation, Stettner set up ameetingduring the afternoon inthe office of Frank Celardo, Reed's department manager, to consider whether Reedshould be disciplined.Management representatives involved werepresent, as wasReed and Vice President Coady of the Union and Angelo Sauquini, a member oftheUnion's executive committee. The meeting lasted about 45 minutes, duringwhich all persons involved, including Reed, gave their versions of the incident. Noclaim was made at the meeting by Reed or his union colleagues that Reed wasbeing discriminated against. At the conclusion of the meeting Stettner, in the pres-ence of Reed and the other representatives of the Union, dictated the followingnotation to be placed on Reed's employment record card:Robert Reed, as of this date, during a meeting with management, used threat-ening language against a manager. As a result of this the meeting had to beterminated. It was emphasized to Robert Reed that threatening language willnot be tolerated and he was reminded that he has a final warning on his card.The statement in the notation that Reed "was reminded that he has a final warn-ing on his card" had reference, as Stettner testified, to a prior warning (the onlyother disciplinarymarking on Reed's card) given Reed on December 7, 1961,which warning ended with the statement that "any further violation of companyrules will result in disciplinary action up to and including termination." The Unionthereafter filed a grievance regarding the November 9 action, claiming that themarking of Reed's card was unwarranted, unfair, and constituted discriminationagainst a union officer. The Company rejected the grievance at a step 3 meeting onJanuary 8, 1963, as follows:The entry made on this employee's card on November 9, 1962 was a factualstatement of what occurred and is a correct accounting of what he was told con-cerning his conduct. His conduct involved violation of Company rules threat-ening a member of management, and this will not be tolerated. We feel thatthe Company's action was proper and there was no discrimination.The General Counsel argues that, as alleged in paragraph 33 of the complaint,Reed was discriminatorily disciplined because of his activities on behalf of theUnion, and that the action constituted disparate treatment of the president of theUnion. With respect to the alleged disparate treatment, much evidence was adducedregarding the markings on employment record cards of other employees, by boththeGeneral Counsel and the Respondent, all of which has been carefully con-sidered. The General Counsel's position, as stated in his brief, is that the markinggiven Reed on November 9 "was not the normal marking given employees for sec-ond disciplines," and that generally on such occasions the markings "have been `afurther violation of any company rules will result in disciplinary actions up to andincluding termination,' and at times there was a layoff without pay included alongwith the markings." He further argues that although the evidence is contradictory"as to whether the marking of `final warning' was more or less severe than the nor-mal second discipline afforded other employees, it is clear that the threat ofimpending discharge for any new infraction is a very severe penalty" viewed byemployees "as more severe than normal second disciplines."There appears to be no dispute that Reed's conduct was reasonably regarded asviolative of the company rule against the use of abusive or threatening language.17The plain language of the November 9 entry and the credited testimony of Stettnerwho dictated it and of Industrial Relations Manager Pease, clearly shows that theNovember 9 marking was not a "final warning" in the sense that the next ruleinfraction by Reed would necessarily lead to discharge. In fact, thelanguage17The expired 1960 contract provided(article XIV, section 2)that "all employees shallobserve the rules and regulations of the Employer,as listed in 'P & G and I,'or postedon the bulletin boards " The pamphlet entitled"P & ^G and I"listed a number of rules,including the rule "Never use abusive or threatening language,"and further provided thatviolation of the rules listed "will be considered cause for discipline.Disciplinary action mayinclude discharge." PROCTER & GAMBLE MFG. CO.377reminding Reed that he "has a final warning on his card" referred to the Decem-ber 7, 1961, marking, which was Stettner's manner of characterizing the earlierwarning that "any further violation of Company rules will result in disciplinaryaction up to and including termination." The November 9 marking was not a "finalwarning" nor did the use of those words to refer to the earlier marking serve toamend the earlier marking by adding to its severity. I accept the testimony of Stett-ner and Pease, which is corroborated by the record of markings in other disci-plinary cases, that regardless of whether the term "final warning" is used, as it hasbeen, or whether the phrasing is that a further violation will result in disciplinaryaction "up to and including termination," the nature of the discipline in the case ofa further infraction is determined by a consideration of the circumstances and theconcept of "final warning" carries no necessary implication that the next violationof a rule automatically will result in more severe discipline.Nor do I find merit in the suggestion that Reed's conduct was not properly thesubject of discipline because his reaction was an "outburst" in response to Bucken-meier's provocation. Several weeks had passed between the posting and Reed'sknowledge thereof, and the November 9 incident. In my view, Reed went out ofhis way to upbraid the youthful Buckenmeier, and was not reacting in a spontane-ous manner to an ill-advised action a month earlier by a minor member of super-vision. I find no violation of the Act in the treatment accorded Reed as a resultof the November 9, 1962, incident.2.Suspension of the wage survey-February 1963The 1960 contract contained the following provisions regarding the Company'slongstanding wage survey policy, by which the wages of Port Ivory employeeswere periodically reviewed and adjusted:Subject to the approval of the appropriate governmental agency, if neces-sary, it is agreed that the Employer shall continue its policy of paying wagesthat match the wages paid by leading companies in the community for similartypes of work determined by wage surveys, conducted in the manner hereinset forth. In order to make comparisons between similar types of work, thefactory workers shall be considered in the following main groups:1.Stationary engineers2.Firemen3.Maintenance Mechanics4.Male Production Employees5.Women Production Employees6.Male non-supervisory weekly paid7.Women non-supervisory weekly paidDuring the contract period the Employer shall determine the average baserates in the community for these groups every six months by making a surveyof the base rates paid by employers at places where work would be com-parable to work at the Employer's factory. The average rate for each of theabove groups shall be compared with the average of the five highest rates ineach of the above groups in the companies used in the wage survey. The Com-panies used in the wage survey have been agreed upon between the partiesin the negotiation of this Agreement and shall not be changed except bymutual agreement between the Employer and the Union. If requested by theUnion, a survey shall be made more often but not more frequently than onceevery three months. The results of such survey shall be furnished to the Unionor its Executive Committee upon request, and wages may be readjusted afterconference with the Union or its Executive Committee subject to the approvalof the proper governmental authority if necessary. Two representatives, employ-ees appointed by the Union, shall be entitled to sit with the representative ofthe Employer on the compilation of the survey figures with the distinct under-standing that all information shall be strictly confidential and that no recordof figures shall be taken.Following the expiration of the contract on August 3, 1962, the Company con-tinued to grant wage increases as a result of the operation of the wage survey, thelast such increase being announced on January 11, 1963. From the outset ofnegotiations for a new contract the Union had raised issues concerning the opera-tion of the survey and had made requests for changes. To summarize, as of the 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiationmeeting on December 18, 1962, the following unresolved wage surveyissues were outstanding:1.The total number and the particular companies to be included.2.Whether the average rates of the top four rather than the top five com-panies would be used.3.Whether duties of employees in wage survey companies were being com-pared properly with duties of P & G employees.4.Whether watchmen should be placed in the male production group forwage survey purposes.5.Whether the wage rates of a wage survey company working less thana 40-hour week should for survey purposes be factored to a 40-hour weekbasis.At the December 18, 1962, negotiating meeting, Quinn for the Companyannounced that early in January 1963 Piels' brewery on Staten Island, then a wage-survey company, would cease operating. As to the impact of Piels being no longera survey company, Quinn made the following statement:Very roughly, if Piels were dropped out of the survey today, stationary engi-neers would be reduced by approximately 221/2 cents, mechanics, approximately.. . fifteen cents. And male production, approximately fifteen cents. Therewould be some small effect on male and female clerical, something in the orderof fifty cents or a dollar per week.Quinn made clear that the question of agreeing upon a substitute survey companyto replace Piels was a bargainable issue tied in with the overall contract negotia-tions and, in answer to expressions of concern that wages would be reduced inJanuary when Piels dropped out of the survey, stated, "I think we would continuerates until the semi-annual survey, which is sometime in March." Quinn rejectedthe suggestion that the substitution of a new survey company for Piels be con-sidered separate from the overall negotiations, stating that it "would be foolish togive the other good provisions we have offered you unless we tied the whole thingup." In answer to the accusation by a member of the Union's committee that bytying the substitution question to the overall settlement the Company was puttingeconomic pressure on the Union, Quinn replied: "If this be economic pressure, thenmake the most of it."Late in December 1962 or early in January 1963, Industrial Relations ManagerPease, who was responsible for administration of the wage survey, learned thatConsolidated Edison, a wage-survey company, had given a wage increase to itsemployees on December 20, retroactive to December 1, 1962. Wage-survey calcula-tions were made and on January 11, 1963, the Union was notified that as a resultof the Consolidated Edison increase P & G maintenance mechanics would beincreased 21/2 cents per hour, retroactive to December 3, 1962.18Peels closed its Staten Island plant as of January 5, 1963. On January 9, Peaselearned that the Gulf Oil Company, which was in the wage survey, had granted awage increase and asked his assistant, David Brown, to check on the matter. AboutJanuary 14 Brown reported that Gulf had granted a general wage increase retro-active to January 1, 1963. Pease asked Brown to calculate what effect this Gulfincreasewould have on rates being paid by the Respondent. About January 21Brown reported to Pease that the Gulf increase (which would have affected theemployees of the Respondent on January 7, the first Monday after the effective dateof the Gulf increase) had no upward effect on the wages of Respondent's employ-ees because Peels was no longer in operation on the critical date January 7, andalso stated that the community averages without Piels were lower than the ratesin effect for the Respondent's employees.At the January 11, 1963, bargaining session the parties had discussed Piels'closing and the effect that circumstance would have on the wage survey. Reed tookthe position that even though community averages, with Piels out of the survey,were reduced below P & G rates, the wages of P & G employees could not bereduced. The Respondent, on the other hand, contended that as a result of wage-survey calculations the wages of its employees could go upward or downward.Reed also stated that the Union wished to receive "all the information pertainingto the companies in our survey, pertaining to the rates of all the employees theyIsThe Company's standard practice was to calculate and apply the retroactive portionof an increase as of the Monday following the effective date of the survey company's retro-active increase. PROCTER & GAMBLE MFG. CO.379have" in order that the Union might determine its position on the substitution of acompany for Piels; he stated that the information would be treated in a confidentialmanner. Reed also referred to the Union's view that duties of P & G employees hadbecome less comparable with those of employees of survey companies, thereby pro-ducing an inequity in the wage survey.As recounted above, on January 18 Nerlino, a member of the Union's executivecommittee, met with Ashton, an assistant to Pease, and obtained information show-ing the effect the removal of Piels from the survey would have on the averages ofthe top five companies in the wage survey. This was not sufficient for Reed's pur-poses, and Reed instructed Nerlino to obtain the actual wage rate averages of allclassifications in all the survey companies, with the averages related to the partic-ular company. When Nerlino returned to Ashton with this new request on Jan-uary 22, Ashton offered to show hirn the data but declined to permit him to takea record of the figures out of the office. Nerlino repeated his request on January 24,at which time Ashton called attention to the confidential nature of the data and theprovision in the 1960 contract with respect thereto. When Ashton expressed fearthat furnishing the information might lead to a refusal by wage survey companiesto participate in the survey, Nerlino said he would have the secretary of the Unionwrite the Company stating exactly what the Union wanted. No such specific requestwas made.On January 25, 1963, Quinn wrote to Reed, stating that Nerlino had notifiedthe Company that the information furnished on January 22 was not satisfactoryand that the Union "wanted copies of all detailed wage data for the stated purposeof allowing the Union to check the data through the unions at the surveyed com-panies." Quinn further stated that the attempt to obtain the confidential figures "hasto be considered as a new complication in our bargaining," that he assumed "theUnion had in mind some other methods of wage survey," added that if that wereso the Company "will bargain as appropriate about any new proposal" and sug-gested Reed "write any such ideas to me so that I may consider what arrangementsfor bargaining should be made." On February 1, 1963, Quinn wrote to Reed notingthat he had received no reply to the January 25 letter and that the Union's posi-tion "in negotiations and through its recent request" indicated that the Union "isin disagreement with the wage survey." He then stated that under the circumstances"itwould not be proper for us to put into effect any wage survey increases untilthe whole matter of wage survey is resolved through proper collective bargaining."The allegations in the complaint (paragraphs 20(a) and (b)) are that on or aboutFebruary 1, 1963, the Respondent "unilaterally changed the terms and conditionsof employment of its employees ... by terminating the Wage Survey Plan, withoutprior notice to the Union and without having afforded it an opportunity to negoti-ate and bargain . . . with respect thereto," and that the Respondent "unilaterallyterminated" the wage survey "in reprisal for the Union's actions and positionstaken during" bargaining, "because the Union sought from the Respondent informa-tion ... pertaining to wage rates paid by other employers" in the survey, and "toinduce its employees to select as officials of the Union officials other than theincumbent officials." The General Counsel further alleges that the foregoing actionof the Respondent was violative of Section 8(a)(1), (3), and (5) of the Act, andurges that employees be made whole for loss of pay suffered "by reason of thefailure of the Company to grant wage increases due them as a result of the wageincreases of the Gulf Oil Company" and other companies in the survey during theperiod January 1 to March 28, 1963 (the latter date being the approximate datethe semiannual survey would normally have been taken), and that this make wholeprovision run from the date the increase was due until September 28, 1964, thedate the new contracts were executed.Aside from the fact that the parties were in substantial disagreement as ofDecember 18, 1962, and thereafter regarding both the specific provisions and theoperation of the wage survey, the principal event that occurred in early January1963 affecting the wage survey was the closing of Piels' Staten_ Island plant and theeffect such closing would have on the survey. The General Counsel argues that onDecember 18, 1962, and again on January 11, 1963, the Company agreed "to con-tinue the wage rates" in the survey until the March 1963 semiannual survey;implicit in this contention is the assumption that the rates of Piels' Staten Islandplant,despite its closing, would be treated as still in the wage survey untilMarch 1963. The evidence does not support this argument or implied assumption.At the December 18, 1962, meeting, Quinn for the Company, answering fearsexpressed that the impending closing of Piels would result in wage reductions,stated "I think we would continue rates until the semiannual survey, which is some 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime in March."Plainly this was no commitment by the Company to keep Piels inthe wage survey until March.The more reasonable interpretation is that Quinnmeant only that the wage rates of the Company'semployees would not be recal-culated immediately when Piels dropped out in January,as then anticipated, butwould be maintained at their then levels untiltheMarchsurvey. The announce-ment of the increase on January 11, 1963, resulting from the Consolidated Edisonincrease,and the subsequent handling of the Gulf Oil increase,are consistent withthis interpretation.The Consolidated Edison increase was retroactive to Decem-ber 1, 1962, and,since Piels was still in business on that date and on December 3,the effective date of any increase due the Company'semployees,the wage surveycalculation included the Piels' rates. The Gulf increase became known on Jan-uary 9, 1963, and the retroactive date of any increase resulting therefrom for theCompany's employees was January 7, 1963. As of that date, however, Piels wasout of business,and in consequence its rates were excluded from the calculationwith the result that the Gulf increase had no positive effect upon P & G rates.The Respondent did not "unilaterally terminate" the wage survey. What it did dowas to refuse to continue it on an artificial basis with the rates of the nonexistentPiels' Staten Island plant hypothecated in, pending overall resolution in bargainingof the serious differences about the wage survey and other outstanding issues. Thesubstitution of a replacement for Piels was clearly a bargainable issue, which theRespondent was not obliged to reach agreement on as a separate matter unrelatedto the other issues in dispute. While it seems clear enough that the Union's demandsregarding wage survey as well as its January requests for information which underthe 1960 contract was agreed to be strictly confidential,19were factors influencingtheCompany'sdecision to maintain the status quo on wage survey pending amutually acceptable resolution of all issues,I am not persuaded that the Company'smotivation was, in the total context,a "reprisal"against the Union or that it wasinfluenced to act as it did in order to induce employees to change the leadershipof the Union in the upcoming elections in May 1963. Accordingly,I find that theallegations of paragraphs 20(a) and(b) of the complaint are not substantiated bythe evidence.3.Alleged refusal in Augustand September1963 to furnish wage survey dataa.The August requestParagraph25 of the complaint alleges that aboutAugust 22,1963, the Unionrequested the Respondentto supply it with "datarelating to the wage rate aver-ages of Respondent's employees" as of the datein early February 1963 "when GulfOilCompanygave an increase to some of its employees"; and paragraph 26alleges that sinceAugust 28, 1963, theRespondentrefused tofurnish such data.The terms of the Union's request,and the evidence relating thereto,are containedin the transcript of the bargaining negotiations.At the August 22, 1963, negotiationmeeting, the parties, among other things,discussedthe Company'swage surveyproposalsas these had been set forth inwriting totheUnionon March28, 1963. As previouslynoted, theseprovided that(1) the wage-rate schedule as of the signingof thenew contract would be thesame minimum and maximumrates currentlybeing paid and rates would not belowered during the term ofthe agreementand (2)the companies in the last wagesurvey (excludingPiels)would be surveyed but there would beno retroactiverecalculationsor spot surveys. The followingdiscussion took place:Mr. REED: Have there been any wage surveys takensince the last time theUnionhas beennotified of any?Mr. QUINN: We have madeno surveysof any kind. I think youhave thelast one we've taken.Mr. REED:You did not go out and take a survey when Gulf got anincrease,Mr. Pease?19The General Counsel in his brief states that the "refusal[of the information]itselfwas not an unfair labor practice in view of the clear language of the 1960 contract," butcontends that the "termination was motivated by the requestand was timed so asto disparage the union leadership, influence the outcome" of union elections, and "to bringabout a change"in the Union's bargaining posture. PROCTER &GAMBLE MFG. CO.381Mr. PEASE: Not an actual survey, no, Bob. I knowthe increasesthat Gulfhad.Mr. REED: We would like to have at the present time the present positionof all the groups in the wage survey, how they stand with thecompanies, out-side companies in the wage survey.Mr. PEASE. What is that?Mr. REED: We want to know our present standing up to date. You did notgo out and take a semi-annual survey in March, Mr. Pease?Mr. PEASE: No, we did not, Bob. We did not bring anything up to dateat all.*******Mr. REED: Under the old contract, there are supposed to be two semi-annual surveys taken. One was due last March. There was supposed to havebeen a survey taken when Gulf, whichisoneof the companies in our wagesurvey group, received an increase. I understand from Mr. Pease you have thefigures but you didn't take the actual survey.Mr. QUINN: I think Mr. Pease said he was aware of the increase. He didn'tsay he had the figures.Mr. REED: So we are asking for the information now . . . . We are askingfor the information now pertaining to our employees' wages, of what positioneach groupis inin relation to the average of the companies on the outside inthe wage survey. This information we are requesting from you. We have notreceived it since last year.Mr. QUINN: You have the results of the last survey.Mr. REED: Then I would suggest you look at your contract because therehas been a survey you should have taken.Mr. QUINN: What contract? We don't have a contract. We haven't had onefor a year.Loftus, the Union's attorney, then stated that since a year had elapsed after the1960 contract expired, if wage surveys had been taken during the no-contract periodsome employees might be entitled to wage increases. He pointed out that the Com-pany's proposal that there be no retroactive application of wage survey was unfairifduringthe no-contract period certain groups should have receivedincreases as aresult of "the usual wage survey purposes and procedures." Union President Reedreferred to the increases granted as a result of wage survey procedures, after the1960 contract had expired, and contended that a survey "should have been takenwhen Gulf received an increase." The following exchange thenensued:Mr. QUINN:Imustrebut your statement that it should have been takenbecause there were serious questions about wage survey that came in ourrelationship at that time.Mr. REED: We are now requesting that a survey be taken of what effect,if any, the increase that Gulf received would have on our employees and thatsuch information be given to this Union.Mr. QUINN: Let me make sure I understand what you are requesting, becauseI am confused here.Mr. REED: I am requesting that if Gulf received an increase in January, thatyou go out and take a survey of what effect that would have had on ouremployees in January, and if it would have meant an increase, we want theinformation. If it does mean an increase, we want our employees to get thatincrease retroactive to that date.We are asking for the information.Mr. QUINN: I understand your request, but I think it is well you understandthat we do not have a survey at the moment.The parties then discussed the substitution of a survey company for the defunctPiels'Staten Island plant, and the following exchange took place:Mr. QUINN: My honest position is: You havemadea request here. If youhave a company [for substitution for Piels] to propose, I am quite happy toconsider it. You have asked for certain information about wage survey and Iwill considerthis request, if we understand exactly what you are asking for.Mr. REED: We are asking for the effect of the Gulf increase on our people.Mr. QUINN: Are you asking for an up-to-date survey? 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. REED:We also first want the results of a survey that will be taken asof the time Gulf received their increase.We also want an up-to-date survey thatshould have been taken in March.*******Mr. QUINN:Piels is no longer here.That is recognized.Any figures we maydevelop as a result of my saying I will look into this thing will not include Pielsbecause Piels is not here . . . The purpose of these figures which you arerequesting, Bob, is simply to see what the significance of our proposal is onthe wages of the employees in your unit.Mr. REED:Yes.We are saying that our employees were entitled to anincrease in January when Gulf got their increase. They have been denied it,and we want the information.If the information does show they were entitledto it, that they will be paid retroactive to that date.Mr. QUINN: I will consider your request, Mr. Reed.When the parties met in a bargaining session on August 28,1963, Quinn referredto the fact that at the August 22 meeting the Union had proposed Piels of Brooklyn,Ballantines of Newark and Hoffman as a replacement survey company for Piels'Staten Island plant. He and Reed then had the following discussion:Mr. QUINN: In addition, you requested some wage survey information, andthe purpose of the request for information concerning rates being paid by othercompanies was to evaluate what this would mean if these were included. Asyou know, we have not made a survey.Mr. REED: Are you making one now?Mr. QUINN: We are not making one at the present . . . . I am ready andprepared here to make available to you the best reconstruction that we canmake of what the situation was back in March and-Mr. REED: Excuse me. We asked for when Gulf got an increase in January.Mr. QUINN: This problem that you touched on . . . is in a different atmos-phere for consideration. It is not a part of this discussion here, Bob .... I amwilling to make available to you this March data, and Mr. Ashton has it, andupon your statement that you recognize that this is confidential information .. .he will make it available to you on the same basis which you havegotten wagesurvey data in the past ....Mr. REED: We won't go off this now becauseit ismuch too important foryou to take very lightly what you are saying no to. We have requested informa-tion on our wage survey pertaining back to last January when Gulf got anincrease.We asked for this because we feel that from that increase some ofour employees in our bargaining unit were entitled to a wage increase ....Mr. QUINN: All right, Bob.Mr. REED: You have said no to thatrequest.Mr. QUINN: You have stated to me an implication here which I did not readinto your request of last week. Now let me say very clearly that I do not seewhere this has any bearing on the arrangements we make for a new contract.Mr. REED: It has all the bearing on it.*******Mr. QUINN: I do not see where you need this information to evaluate-Mr. REED: We want not only the information but the increase for our people.Mr. QUINN: Bob, this is a matter which you have chosen to take up else-where ... I am considering your companies that you have proposed and I havegiven you our offer to make available to you the information whereby you canevaluate the effect of these companies that you have proposed.Mr. REED: That is right. And we are going to receive that. But also, on theother hand, you refused to give us this other information which you refused togive at the time one of the wage survey companies got an increase. You usedyour absolute right so our people would not get an increase.There was some further discussion during which Loftus stated that the Union'sposition was that if, "under the proper application of the wage survey" a group ofemployees would have been entitled to a wage increase in January 1963, "in suchevent they should get that increase retroactive because you have received the labor."Quinn recalled the differences as to the operation of the wage survey which werediscussed in December 1962 and January 1963, and which led to the Company'sdecision, expressedin itsletter of February 1, 1963, not "to put into effect any wage PROCTER & GAMBLE MFG. CO.383survey increases until the whole matter of wage survey is resolved through propercollective bargaining." Quinn repeated that he had "offered the March figures asbest they can be reconstructed," and the following exchange then occurred:Mr. REED: Let me say for your information under our wage survey, Pielswould have no effect on our employees until the semi-annual survey is takeninMarch. I want this understood, that even though they dropped out inJanuary-Mr. QUINN: Not necessarily, Bob. Let me go at it this way. If you make asurvey and if you put zero jobs in at a rate, you will still come out with zero.But this again is one of our points of difference.Mr. REED: If you will read your wage survey, you take a semi-annual sur-vey of all companies that are in the survey. You take your other surveys ofthose companies which get an increase. The Company goes out to that oneplant-in this case it would have been Gulf. The Company goes to that oneplant and gets their increase. Then they use those figures based on the otherfigures that you have taken in the survey. You don't go to every plant to seewhat details-in other words, if a man quit, did that affect your average by onemill or anything like that.Mr. PEASE: However, we do check when we know there has been a change.We check the other plants at the same time.Mr. REED: That's right.Mr. PEASE: In other words, we know that Piels was out.Mr. REED: I think, Mr. Quinn, the contract will explain it clearly. It statesthat every six months you make a survey of the base rates of all the companiesin our survey, and that is done in March .... It also states that if requestedby the Union, a survey shall be made more often but not more frequently thanonce every three months. We have requested the results of the Gulf increase.Therefore, we are saying a survey should have been made on that. We did notask you for a survey of Piels Brothers. Therefore, that has to wait until yourregular semi-annual survey. It has no bearing. When you take a survey onGulf, you keep the rates that Piels had until the semi-annual survey shows theyare no longer there. It's very clearly stated in our contract.Mr. QUINN: Bob, the reason I am tendering and making available to younow the March figures is because they do correspond to the period that wewould normally make a semi-annual survey.Mr. REED: But we requested it for the one for Gulf. We requested that. Ispoke to Mr. Pease on that.Mr. QUINN: In that whole period we got into this disagreement as to howwage survey should be applied.Mr. REED: But your statement just a few minutes ago said that Piels Brothersleft at the same time. I am trying to state to you that under our contract PielsBrothers had no effect until the semi-annual survey would be made.Mr. QUINN: All right. Now, we are in contention-Mr. REED: We are in agreement on that.Mr. QUINN: I am not agreeing or disagreeing. I am simply saying we are incontention on application in many, many important issues of wage survey, andthis problem arose in the early part of the year. Now, I am simply saying thatat a point in time, March, when under normal-Mr. REED: Don't skip January. Mr. Quinn. Let's start with January.Mr. QUINN: What is magic about January.Mr. REED: In January there should have been an increase in the wage survey.Mr. QUINN: I don't know.Mr. REED: There should have been a survey taken. There should have beena survey taker] in January the same as taken in March. Let's take one after theother.Quinn and Loftus then had some discussion about whether the Union's proposalincluded retroactive application not only of any wage increase that might haveresulted from the Gulf increase (on the assumption Piels' rates prior to its goingout of business were included in such a calculation) but also the rates of a newcompany that might be agreed to as a replacement for Piels. Quinn pointed out thatthe Company's wage survey offer contemplated prospective application. He alsoexpressed the view that "the differences of opinion and positions we have arising 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom: this January situation have no place in bargaining for a new contract"-for thereason that "the Union has taken up this matter elsewhere for resolution." 20 Loftusindicated that "anything the Union may have taken for consideration in any otherplace is a proper subject for collective bargaining here," and expressed the opinionthat the Company, by not making a survey in January as normally would have beendone if requested by the Union, had in effect unilaterally changed terms and condi-tions of employment. He urged that all concerned "forget our personal feelings" andapproach the problem they were discussing objectively. Thereafter the followingexchange occurred:Mr.MCCULLOUGH (a union committeeman): You say you are going toafford us the results of the survey which was taken in March?Mr. QUINN: I didn't say that, Ed. I said we have made every effort to recon-struct figures that would have existed in March, and we will make them avail-able to you. In fact, we have those figures now, Ed.Mr. MCCULLOUGH: This is without application of the Gulf increase previousto this date?Mr. QUINN: Let me explain. I think the question will answer itself. It willshow what our rates were at that pointin time andwill show what the com-paniesin the community, what their average rates were at that time.Mr. REED: It will include the increase Gulf has?Mr. QUINN: Anything that has happened up to Gulf will be reflected upuntil that time, surely. I am not trying to be tricky in my answer:Mr. REED: So you have the figures for the Gulf increase in your Marchsurvey.*******Mr. QUINN: Well, sure. It reflects anything that has happened since the lasttime.Mr. REED: All right. So we can't buy where you say you don't have theinformation on the Gulf increase.Mr. QUINN: Well, if you take it in that light, I won't argue with you overthat statement. I said at the outset, Bob, this is what the wages were in March.Mr. REED: Right. And this includes what the wages were back in January.Mr. QUINN: We are playing on words.Mr. LOFTUS: Anyway, the information that you have is now available underthe ordinary conditions.Mr. REED: Not January. He refuses to give us for January, and let the recordshow this.Mr. QUINN: Bob, let me modify this again, if you read it in that light. Youhave asked for somethinga littledifferent, because here again thisisa state-ment of wages in March. You have asked for something which is differentfrom this, Bob.Mr. REED: We asked for the one in March and the one in January.Mr. QUINN: And I am not prepared at this point to give you what you callwould be the proper figures for January.Mr. REED: All right. So be it .... We requested it and you have refused it.Mr. QUINN: I don't know why you want to make me refuse so quickly.Mr. REED: I have talked to you for a long time to try to get thisinformation.Mr. QUINN: There again, as I said before-Mr. LOFTUS: Mr. Quinn, will you consider your position with reference toto January and let's go on?Mr. QUINN: That's what I am trying to get at, if Mr. Reed will just leaveme long enough to put in a few words uninterrupted. I will consider that inthe light that you have delineated, Mr. Loftus .... You have made an effortat clarification as to what you want to use it for, and I'm not agreeing rightat this moment I'll give it to you. On the other hand, in the light of what youhave said, I think I would be a little bit foolish to summarily decline yourrequest, if you get my meaning there.x This had reference to the unfair labor practice charge filed by the Union on March 4,1963, which included the allegation that about February 1963 the Company, for discrimina-tory reasons, "failed and refused to put into effect a wageincreasewhich was due to theemulorees." PROCTER & GAMBLE MFG. CO.385Near the end of the August 28 meeting it was agreed that, prior to the nextmeeting on September 5, two members of the Union's executive committee wouldmeet with Ashton, Pease's assistant, to obtain wage-survey information.At some date between August 28 and September 10, 1963, the Union met withAshton to obtain the wage-survey information it had requested. At the Septem-ber 10 bargaining session, as the parties began to discuss the wage and wage-surveyprovisions of the Company's September 5 package proposal, Reed stated that theUnion could not agree with the first item on this topic (that the "wage rateschedule as of the date of signing of new Agreement will be the same minimum andmaximum rates now being paid"), "until we know the results of our request wehad asked for, the results of when Gulf got their increase." The following exchangethen took place:Mr. QUINN: I think you have been given information, have you not? Bob[Ashton], have you not discussed with these gentlemen the wage survey?Mr. ASHTON: Yes.Mr. QUINN: I was under the impression that you had sufficient informationto evaluate what our next portion of this thing [the offer to include a breweryon a factored basis in the wage survey and on the basis of a survey takenafter the signing of the new contract make any upward wage adjustmentsprospectively thereafter]would mean, and in fact what your-Mr. REED: No, I don't believe so, Mr. Quinn. We asked for the rates atthe time that Gulf got their increase. On the record [of the negotiations] yousaid we would not get that but you would be willing to give us the rates oftheMarch survey. I believe when our people went to see you, you agreed togive both.Mr. ASHTON: Yes.Mr. REED: But on the record you did not agree to give it.Mr. QUINN: The fact is, you have the information. That's the point.Mr. REED: No, we don't have it. You did not give the information. Wewant the information of Gulf with Piels in the survey. Our position is thatPiels is not removed from the survey until the semi-annual survey.Have you given us the figures with Piels in the survey?Mr. ASHTON: Not exactly as you described.Mr. REED:.The information we wanted on wages was based on Gulfincluding Piels in it. That information we haven't gotten.We are asking:Would you please give it to us?Mr. QUINN: I just don't-this seems to me to be an artificial request simplybecause there was no Piels Brewing Company at that time.Mr. REED: There was no survey being taken of Piels because, under ouragreements that we are abiding under wage survey, the effect of Piels wouldn'tbe felt until the semi-annual survey. The only company that should havebeen surveyed was the one that got the increase, which was Gulf. Then youwould determine as you have always done in the past, what effect would Gulfhave, and you would use the same averages that you used from these othercompanies in the last previous survey. That has always been done that way.Mr. QUINN: There again, you are getting into one of the areas where weare in disagreement.Mr. REED: All I am saying then, we haven't received the information weasked for.Mr. QUINN: All I am saying to you, the information which you receivedplus that which we gave you over and above at the time of the meeting [pre-sumably the meeting between August 28 and September 10], upon reflection-and I told Bob [Ashton] to go ahead and make available to your representa-tives on the accepted basis, some other data which he did tender. Now, Idon't see where this haggling about Piels and all that business gets you any-where down the road, frankly.Mr. REED: That's what our request was. We want the effect of the Gulfincrease on our wage survey including Piels. You just say yes, we can haveitor no, we can't.*******Mr. QUINN: You have enough information that you have been given toevaluate the full extent of our offer.257-551-67-voL 16O-2G 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. REED:No, sir,we don't.Mr. QUINN:I disagree with you.Mr. REED:You may disagree,and this is why in good faith we are askingfor that information,so we can evaluate it.Mr. QUINN:I don'tseewhere it adds a thing to what you already have.Piels dropped out of existence.The parties then entered into a discussion of a proposed substitute company tobe placed in the wage survey,and the "request"for acalculation of wage rateaverages as of January 1963, on the basis of the Gulf increase and utilizing Piels'rates as they existed prior to going out of business,was not thereafter repeated.21b.The September requestParagraphs 27 and 28 of the complaint alleges that the Company, on Septem-ber 10, 1963, refused the Union's request for wage survey data "which would showthe differences in wages which would be received by Respondent's employees .ifwage averages of a new company to be included in said plan were not factored."The evidence relating to this request is limited to the transcript of negotiations.As noted above, on September 5, 1963, the Company presented a complete writ-ten offer,which included a proposal to substitute in the wage survey one of threebreweries in place of Piels' Staten Island, but with its wage rates "to be factoredin order to accountfor a workweekof less than 40 hours." At the September 10meeting, the Union objected to factoring the rates of the new company, althoughunion representatives were familiar with the factoring method22Quinn and Reedhad the following exchange regarding this matter:Mr. QUINN: . . . I am simply telling you. . .that I am putting a breweryin here simply because it has been requested and it looks like there is a pos-sibility of getting further down the road toward an agreement if we includea brewery, and therefore on that basis I have included it ... .Mr. REED:In other words, you are going to substitute them under the sameconditions that Piel'swas in? [Piel'sStaten Island plant rates had not beenfactored while in the survey.]Mr. QUINN: No,we are not ..The brewing industry works on a basisof a thirty-five hour week, I believe. Now, with that being the situation, as wehave in the past, we told you when we brought those in we would factor themto a forty-hour basis. So that is the basis clearly delineated here that they wouldbe factored to account for the difference in work week. That is the basis ....Mr. REED:...In other words, as far as the substitution let's say, a brew-ery for a brewery, we're with it a hundred per cent. But then we get down toyour details where you wish to factor because of the people working less thanforty hours. That is where we disagree,because this would mean,as our news-paper showed,aman getting$4 an hour and our people enjoying that $4average at Port Ivory, that under your proposal they would not enjoy the$4 averageand they would only enjoy the $3.50 average.Mr. QUINN: They would then enjoy the ratio of thirty-five to forty, what-ever that works out.After further discussion of factoring and wage-survey objectives,including theconcept that survey and employee wage rates could move in either direction, Reedat the opening of the afternoon session raised the question of what the effect on21At the August 12, 1964, bargaining meeting, the Union asked whether the Companywould be willing to pay backpay to those wage-survey groups that would have gotten anincrease in January 1963 based on a survey calculation following the Gulf increase andincluding therein the rates of Piels'Staten Island plant even though Piels had ceasedbusiness.The Company agreed to consider this, and at the August 17, 1964, meeting Quinnagreed to this request,provided"we get our contract signed by this time next week."This meant that, effective January 7, 1963, the following retroactive increases would havebeen granted:male production,21/2cents;watchmen, 21/2 cents;and firemen 5 cents.The Union at this meeting rejected the Company's entire package offer, including thisretroactive proposal.The Budweiser Company had been a wage survey company for some time,and whenitwas included in the survey the Company and the Union agreed that its rates would befactored to adjust for Budweiser's35-hour workweek.Thus to obtain comparability, inthe case of a company working a 35-hour workweek but with a 40-hour base pay, its rateswould be factored,for P & G wage survey purposes,by 35/40s PROCTER & GAMBLE MFG. CO.387the wage survey averages would be with the new company coming into the surveywith its rates factored.Reed acknowledged awareness of a meeting between Ashtonfor the Company and a representative of the Union(apparently Fred Price, theUnion's treasurer), at which Ashton had given the union figures on how the wage-surveywould look with Piels out and with one of the three proposed breweriesin the survey on a factored basis. For this purpose,the rates of Budweiser, a sur-vey company, were used, since the parties did not know the exact rates of any ofthe three proposed breweries; the assumption was that the rates were similar, asallwere breweries. Thus the rates of Budweiser were used twice in this calculation,,on a factored basis. The following then ensued:Mr. REED:.What I'm saying, we would like to know what would bethe difference if you are figuring on true hourly rates and if you are factoringit. In other words, we know if a man is getting paid $4 an hour and workingthirty-five, instead of using the average of $4 you will use $3.50. But whatImean is: What will be the effect on each group? In other words, this is theinformation we would like to have to consider this.As I say, our feeling is that Piel's in Brooklyn would take the place ofPiel's in Staten Island and it would have been status quo. Just what differencewould it make to our employees per hour by having it factored? That's allwe want.Mr. QUINN: I think this is subject to relatively quick calculation.Mr. ASHTON: We can worksomething out . .Mr. QUINN: What you are asking is just what is the difference between thetwo methods of inclusion.Mr. REED: Right. In other words, if we know the wages are roughly thesame in all the breweries, so what we're saying is if Piel's never left StatenIsland, their pay would not be factored. What would the average of the out-side community be then compared to the fact that Piel's has now left thesurvey and you wish to put a company in with their hours being factored . .Mr. QUINN: Well, Bob, I still think it is important that you understand thatour proposal at this time is that it would be a factored basis. Now, as to thedifference of basis, I don't know . . . just what you have in mind by think-ing in terms of bringing them in on a straight thirty-five hour basis, into thesurvey.I have indicated to you that this would not at this point be satisfac-tory to the Company.Mr. REED: That's true. But . . . if the difference of being factored or notfactored is only one cent an hour, certainly that's going to be a determiningfactor in our decision..Let's say they go back and they find it's goingtomake a difference of . . . ten cents an hour. That will have a bearing onour bargaining position here.Mr. QUINN: Am I correct or incorrect in assuming that there is enough infor-mation in the hands of the Union for you to determine what the value of ourpresent offer is?Mr. REED: Not for the question I asked.Mr. PEASE: The present offer. You have the information on the presentoffer, Bob.Mr. REED: Oh, yes, that we have, yes. But now we want-Mr. QUINN: I would say then that you have the information if you putiton a non-factored basis of evaluating what it would be worth on-in otherwords, we have given you the information that you need to evaluate whatour offer is worth.Mr. Reed: This proposal, yes.Mr. QUINN: Therefore, it wouldseemtome that you already have whatyou are asking for, Bob.Mr. REED:No. Wewant to know what it would be on a non-factored basis.Mr. QUINN: Gentlemen,.you have information to evaluate what thisthing means and I have agreed to meet with you on the basis that we wouldcontinue to intelligently discuss and explain what our offer is.Now, I amnot willing at this point.to include a brewery on anything but a fac-tored basis,and I just see where at this point nothing constructive here willbe served.Mr. REED: You don't wish to supply us with the information? Say so then.Mr. QUINN: All right, so be it. I don't choose to supply that to you at thistime.Mr. REED: All right. Let the record show we asked for it. 388DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDMr. QUINN: I think truly that's beside the point. You have enough infor-mationto evaluate my offer.Mr. REED: That's right. We understand what your offer is, but we wish toknow what difference this will make if Piel's were still in the survey, becausethis is a question we are going to get hit with by the people:By getting acompany substituted for Piel's on a factored basis, what does that mean tome as a mechanic in cents per hour, let's say? ... We are asking for thatinformation.Following the foregoing exchange, Angelo Sanquini, a member of the Union'sexecutive committee, asked why the Company was offering to include in the sur-vey a brewery, perhaps Piels of Brooklyn, on a factored basis in place of one(Piels Staten Island) that had beenin onan unfactored basis, and expressed theview that for no reason the Company was proposing "taking a cut [in survey aver-ages]with the same company." Quinn answered that Piels Staten Island had ceasedto existand that substituting Piels Brooklyn was "stretching the point quite a bitto include [it] in this community area." The September 10 discussion of wagesurvey ended with the following:Mr.QUINN:.Gentlemen, is there any . . . misunderstanding aboutwhat our proposal is as it now stands?Mr. REED: There never was, which was why we put a simple request infor additional information, and you refused it.Mr. QUINN: I don't think that information is [needed] in order to evaluatethemeaning and significance of this proposal .. . .Mr. REED: We will attempt, in our own way, to get the information youhave refused us so we can see just what effect this is going to have on ourpeople.Mr. QUINN: Bob, you don't need any more information.Mr. REED: You let us determine what information we want.Mr. QUINN: You don't need any more.Mr. REED: You let us determine it. We will get whatever information wethink is necessary.Mr. QUINN: You may get it in any way you want to which is proper, butmy point is that to evaluate the meaning of our offer-Mr. REED: As we have said to you at least eight times already, we under-stand your offer.Mr. QUINN: All right. And-Mr. REED: All right, Mr. Quinn? Do you understand that we understandyour offer?Mr. QUINN: After you have enough information to evaluate its value-Mr. REED: We still want to obtain additional information so wecan tellhow much our employees are being affected on their hourly average by having-a new brewery factored.Mr. QUINN: Bob, why you continue to make that statement,I don't know.C. Conclusions regarding the information requestsUpon analysis, I find no merit in the General Counsel's contentions that inAugust and September 1963 the Company refused to furnish the Union withwage-survey data in its possession and to which the Union was entitled. What theUnion was requesting the Company to do was to make certain hypothetical wage-survey calculations on the basis of data that had already been furnished to theUnion or to which it had as ready access as the Company. The first request, thatthe Company calculate a wage survey as of January 1963, with the nonexistentrates of the Piels Staten Island plant showing and utilizing the then wage rateaverages of other companies in the wage survey, including the Gulf rates with theJanuary increase granted by that company, was nothing more than an effort tohave the Company compute a set of simulated wage rate averages based upon theUnion's erroneous theory that the rates of the defunct Piels' plant had to beincluded at least until the time a semiannual survey would have been taken inMarch 1963. The second request, that the Company produce a calculation showingthe difference in a survey calculated with the rates of a proposeed brewery fac-tored and not factored, was equally spurious and could as readily have been doneby the Union with the raw data available to it.The Union, in January 1963, had been given access to the wage survey datawhich showed the effect on the survey averages resulting from the removal of Piels._ PROCTER & GAMBLEMFG. CO.389At the August 28 meeting, after Reed's request had been discussed, Quinn tookitunder consideration, stating "I would be a little foolish to summarily declineyour request"; thereafter, arrangements were made for representatives of the Uniontomeet with Ashton to obtain wage survey information. Such a meeting washeld, and at the September 10 bargaining session Reed acknowledged that theUnion had received from Ashton "the rates of the March survey" and also "therates at the time Gulf got their increase." When Quinn then remarked that the Unionhad received all the information it needed, Reed said:No, we don't have it. You did not give the information. We want the infor-mation of Gulf with Piel's in the survey. Our position is that Piel's is notremoved from the survey until the semi-annual survey.Thus it is apparent that Reed was still making the argument that Piels shouldremain in the survey after January and at least until March and that the Com-pany should make a calculation based on this point of view. But it is plain that theUnion, on or before September 10, 1963, had the information regarding Piels' wagerate averages as of the date it ceased to operate on Staten Island, and also thewage rate averages of Gulf showing the January.1963 increases and of the othercompanies in the survey. Hence it had the raw data, and could have made thearithmetical calculation just as readily as the Company. Understandably, QuinncharacterizedReed's continued pressing for "this information" as an "artificialrequest" and unnecessary for the purpose of evaluating the Company's offer.The Union also had the basic data to make the calculations showing the effectof the wage rate averages of a brewery being included in the survey on both afactored and unfactored basis. All that was necessary for the Union to do with theinformation supplied by the Company, in order to obtain a wage survey in theform it desired, was to take the Budweiser rates by classification and unfactorthem. Thus, instead of counting factored Budweiser rates twice (as had been doneby the Company in the meeting between Ashton and union representatives), thefactored Budweiser rates would be counted once and the unfactored Budweiserrateswould be counted once. This would have given the Union precisely whatReed sought-the effect of placing in the survey a brewerywithoutits rates beingfactored. Since the Union had the raw data and understood the mathematical pro-cedure of factoring and unfactoring, it plainly was not asking the Company forinformation not in its possession but rather requesting the Company to make cer-tain computations on the basis of data equally available to the Union.I conclude, therefore, that these information request allegations of the complaintare unsupported by the evidence 234.Limitation on meetings between union executive committeemembers-February 1963The 1960 contract between the parties contained the following provision (art.XVI., sec. 2) relating to the investigation of grievances:It is agreed that each steward and each member of the Union Executive Com-mittee shall be permitted to leave his work during working hours (with per-mission of his department manager or foreman which shall be granted as soonas reasonably possible) to perform his duties in connection with grievanceinvestigation and procedure; however, the steward will limit his investigationasA further allegation of the complaint relating to requests for data is contained inparagraphs 23 and 24, where it is alleged that on November 1, 1962, the Company refusedto furnish the Union with "data relating to the percentage attributable to wages in thetotal cost of manufacture of certain specific products produced by Respondent at the PortIvory Plant." The evidence regarding this is limited to approximately five pages of theNovember 1, 1962, bargaining session The pertinent exchange between the Union and theCompany, on which this allegation is based, is reproduced above (paragraph 23) Suffice it tosay that the evidence falls far short of supporting this allegation of the argument made bythe General Counsel that the answer given by the Company to (Reed's generalized questionas to what "percentage right now is wages compared to your over-all-cost"-that the"relative percent of total cost" that wages represented in the cost of manufacture of anyparticular product was irrelevant because the Company was not pleading "inability topay"-is "tantamount to pleading inability to pay," thus making it "incumbent upon theCompany to substantiate its contention." 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDto grievances arising only from the employees he represents and may beaccompanied in such investigation by no more than one member of the Execu-tiveCommittee at any one time.One of the contract proposals made by the Company was that the parties agreethat the foregoing language did not authorize-in fact proscribed-members oftheUnion's executive committee to meet with each other during working hoursin the investigation of grievances. The Company's proposal was discussed at theMay 22, June 12, and August 23, 1962, meetings, with the parties not reachingagreement. At the January 11, 1963, negotiation meeting, Quinn for the Companyemphasized that the grievance investigation procedure must conform precisely tothe limitations expressed in article XVI of the 1960 contract (as the Company con-strued it), whereas Reed for the Union stated that the Union wouldcontinue toinsist, until it agreed to the Company's construction of the grievance investigationarticle, upon following the procedure that was then the practice.In a letter of February 25, 1963, in which the Company said it was recognizingthe Union on a provisional basis, Quinn additionally stated:There is also no provision for releasing an executive committeeman duringworking hours to investigate a grievance with another executive committee-man. Any violation of the rule continues to subject the violator to disciplinaryaction up to and including termination.On March 18, 1963, the Union replied as follows to the above:This is something you are currently attempting to achieve through bargaining,and we consider it decidedly unfair of you to try to get the same thing bythis other means.After February 25, 1963, the Company, pursuant to the policy announced inits letter, refused to release a member of the executive committee from work to,meet with another member of the excutive committee. However, the subject con-tinued to be discussed in subsequent bargainingsessions,but the parties remainedin disagreement until at the August 12, 1964, meeting the Company agreed thatmore than one member of the executive committee could investigate grievancesor potential grievances, together with the steward and the affected employee, pro-vided the procedure was not abused.This aspect of the contract negotiations had a substantial background antedatingthe 1962 negotiations. In March 1961 the Company instituted a release slip pro-cedure whereby release forms were made out for each instance that an official ofthe Union was granted time off to attend to union business, indicating the purposeof the release as well as the destination of the person released. The Union tookexception to this procedure and promptly filed a grievance, alleging that the pro-cedurewas violative of the contract and past practices and "prevented unionofficials from carrying out their normal duties." The Union also filed unfair laborpractice charges alleging that the new rules prevented its officials from properlyprocessing grievances and otherwise representing the employees; these charges weredismissed by the Regional Director, whose action was sustained on appeal by theGeneral Counsel on October 9, 1961. The controversy was submitted to a boardof arbitration and on June 18, 1962, Arbitrator Wolff issued his decision, generallyholding that the Company was not in violation of the contract in instituting therelease procedure although sustaining the grievance with regard to certain aspectsof the Company's implementation and administration of the release procedure.In his decision, Arbitrator Wolff noted that in the period from March 1961 toearly February 1962 a total of 1,326 passes were issued to different members oftheUnion's executive committee, and that President Reed from July throughDecember 1961 "was granted 378 passes, of which 192 were to visit other Execu-tiveCommittee members, 106 to see stewards and other Union members, and 80,to visit with members of management." A compilation of release slips issued toReed between September 1962 and February 25, 1963, introduced in evidence,shows that he was given 347 passes to meet with a named member of the execu-tive committee and 141 passes to see shop stewards, employees, or a member ofmanagement. In the 6-month period following the Company's ban on visitationsbetween members of the Union's executive committee-February 26 to Septem-ber 1, 1963-Reed was issued a total of 300 passes to see shop stewards, employ-ees, or management.The complaint alleges (paragraph 21) that the Respondent, by "prohibitingtime off for members of the Union's Executive Committee to meet with other PROCTER & GAMBLE MFG. CO.391members of the Union's Executive Committee for the purpose of investigatinggrievances," unilaterally changed the established grievance investigation procedurewithout affording the Union adequate opportunity to negotiate and bargain aboutthe changes, thereby independently violating Section 8(a)(1) and (5). The Re-spondent contends that prior to the limitation announced in the letter of Febru-ary 25, 1963, the parties had bargained about the matter and had reached animpasse on this issue as well as on the entire negotiations. Therefore, Respondentasserts, its action was justified.While I find that the Respondent did in fact changethe grievance investigation procedure by its letter of February 25, 1963, and by itsaction pursuant thereto in refusing thereafter to release members of the Union'sexecutive committee to meet with each other, contrary to the practice followedfor approximately 2 years theretofore, the question whether it was free to makethis change, which had been discussed at length in negotiations in 1962, dependsupon the existence or non-existence of a deadlock in the contract negotiations.Since this particular issue is integrally related to the overall issue of good-faithbargaining, I will defer passing upon it until I reach this basic question later inthisDecision.5.The "Dividend Day" boycott and the ban on distribution of union literatureFor many years the Company had sponsored at Port Ivory a semiannual cele-bration known as Dividend Day. At its January 1963 regular meeting, the Unionvoted to boycott the next such function as a protest against the Company's con-duct of bargaining negotiations. The March union meeting reaffirmed the earlierboycott decision. The Company learned of the proposed boycott from bulletinsissued by the Union at the time the votes were taken, and Union President Reedin late January personally advised Industrial RelationsManager Pease of theUnion's action.On March 15, 1953, Division Manager Quinn sent a letter to the homes ofemployees announcing that a Dividend Day dinner dance would be held onApril 20, and that Company President Morgens would address the gathering.Enclosed with the letter was an information sheet and a response card, whichhad provision for checking whether the employee planned to attend with one guestor alone, or would be unable to attend. Provision was made for signature, and atthe bottom of the card the following appeared: "Return this card to your man-ager by March 29th." This was the first time return cards were requested; Peasetestified that the reason therefor was that the Company had to guarantee a numberof guests to the hotel and, in view of the Union's announced boycott, wished toobtain an accurate estimate of expected attendance.24On April 2, 1963, the Company issued a bulletin stating that in promoting theboycott "the Union officers.are asking you to opposesuccessandprofitsandprofit sharing"and characterized the proposed boycott as "just another exampleof immature and irresponsible Union leadership." The Union replied on April 5,reminding employees that the decision to boycott "is the official expression ofwishes of the majority," accused the Company of "trying to pressure guests tocome," and urged employees not to be "bulldozed" into attending. The Companyanswered on April 10, stating it did "not want anyone to think he is being 'bull-dozed' . . . into going to Dividend Day," as alleged by the Union.In a letter sent to employees' homes and addressed to "Dear Member," theUnion's executive committee on April 16 wrote that the boycott was official unionaction, binding upon "every officer and every member of the Union." The con-cluding paragraph read as follows:A scab is a working man who refuses to join with his fellow workers in aUnion action. The boycott is a Union action. It is not the act of a group orfaction within the Union; it is the legal and authorized expression of the willof the employees through the Union. The label of scab is an unpleasant onewhich endures for years. We have a man working for Port Ivory now whoearned the label scab over twenty years ago in the shipyards, and to his ever-lasting sorrow, he still wears it. Don't be a scab. Don't refuse to join your"As the March 29 deadline for returning the response cards approached, some depart-ment managers questioned employees as to their intentions regarding attending the cele-bration and asked that employees fill out the cards. There is no evidence, however, thatany reprisals were threatened for not attending or refusing to return the cards. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDfellow workers in defense of your own job. You may get a dinner and achance to listen to Mr. Morgens,who would not listen to you, but the dinnerwill soon be gone; only the label scab will live on.The Executive CommitteeOn April 17, 1963, Division Manager Quinn wrote jointly to each member oftheUnion's executive committee:Your letter sent earlier this week threatened employees with use of scurrilouslanguage such as "Scab." This threat and others which you made couldinflame feelings and jeopardize the orderly conduct of employees in this Divi-sion.In accordance with existing rules, if you or any other employee usesname-calling,insulting or inflammatory terms against another employee, asyou threatened to do in your letter, such violations will be subject to disciplineup to and including termination.All employees will be advised of this communication.Copies of the above letter were posted on company bulletin boards.On April 17, before receiving his copy of Quinn's letter of the same date, HenryNerlino, a member of the Union's executive committee, was called into the officeof his plant manager, Niles Millsap. Millsap asked Nerlino whether he was theauthor of the April 16 letter issued by the executive committee, to which Nerlino,as he testified without contradiction, replied that "I didn' think it was his business."Millsap then asked whether Nerlino was responsible for the letter, and Nerlinoreplied that as a member of the executive committee he was responsible. WilliamRogers, then a member of the executive committee and a candidate for the officeof vice president of the Union on the same slate with President Reed, was ques-tioned by Harold Jensen, manager of the soap plant, about the preparation of theUnion's letter of April 16. Jensen asked whether Rogers "was aware of the unionbulletin coming out" on April 16 and whether Rogers was the person who leftthe plant to obtain the supply of printed letters from the printer. Rogers answeredboth questions in the affirmative. Jensen then asked whether Rogers was respon-sible for the writing of the letter; Rogers answered that he felt it was immaterialto Jensen who wrote the document,that the executive committee was responsiblefor union publications.Thereupon Rogers was excused.Union President Reed wrote to Quinn on April 18, on behalf of the Union's-executive committee,quoting in full the "scab"paragraph from the April 16 letter,and stating:Your letter, dated April 17, 1963, directed to the members of the ExecutiveCommittee is an unjustified threat against the members of the Executive Com-mittee and certainly clearly indicates an incorrect reading of the paragraphquoted. The paragraph quoted indicated no threats or action in any mannerby the members of the Executive Committee concerning any actions of theemployees. The paragraph indicated by example what the fact is, namelythat when an employee does something contrary to the interests of his Unionthat action of his, regardless of what the members of the Union do, remainswith him for all time. His fellow workers cannot erase from their minds theirthinking of his action, regardless of what we may do. We certainly, underthe freedom of the press and the right of free speech granted to us under law,have the right and the obligation to indicate what in our opinion happens tothose who act contrary to the interests of the group to which they belong.Your implication that there were any threats involved in the letter is abso-lutely incorrect, and your statement that you can control the members of theExecutive Committee at all times no matter where they are is not justifiedeither by law or otherwise.I hope that you will reexamine your letter and inthe interests of fair play restate your position to comply with the facts ofthe case.The letter of April 18 was distributed to employees.Also on April18 the Union issued a bulletin containing a reprint of an editorialfrom anotherunion's paper on "Boulewareism,"and in a note the Union stated"P & G's bargaining is the Quinntessence[sic] of Boulewareism";the bulletin alsocontained several cartoons depicting the Company as pressuring employees toattend Dividend Day. PROCTER & GAMBLEMFG. CO.393The bulletin concluded with this item under the black-lettered heading "SCAB":Scab-The American College Dictionary defines scab as a working manwho refuses to join with his fellow workers in a Union action.The Executive Committee used this definition in its letter to its members.Itmade no threats. The Executive Committee does not think threats are calledfor as we are sure that when the chips are down, no Port Ivory employee isgoing to attend the dinner. We don't believe that any worker could participatein a Company frolic while his fellow workers are outside boycotting it indefense of their jobs and working conditions.If an employee should attend, there are undoubtedly those who will callthem scabs but we are sure that the real damage from being a scab will comefrom within. We are sure that a man being called scab by his conscience suf-fersmore from that than what anyone else can call him.IndustrialRelationsManager Pease testified that Reed had told him, after theUnion's boycott vote, that the Union was considering picketing the hotel wherethe Dividend Day dance was to be held; however, there was no picketing. Peasealso related that his attention had been called to the fact that the term "scab"was being "bandied about" in the plant and that there was talk that those employ-eeswho attended "would be put in coventry," i.e., given the "silent treatment."According to Pease, he discussed these matters with Division Manager Quinn whenhe felt that the situation was "getting out of hand somewhat in the factory."Following the Union's internal election on May 15, 1963, several employees,including one Charles Garrod, protested the election by complaining to the Bureauof Labor Management Reports. On May 22, the Union distributed a bulletin, whichreprinted and commented upon a letter Reed had received from the secretary ofthe union at the Colgate-Palmolive Company congratulating Reed upon beingreelected to office and stating that the defeated candidates, "as true trade union-ists,"would support and cooperate with the leadership of the Union. The bulletinthen continued:In contrast to good sound labor unionism, we have Charlie Garrod. Havingfailed in his attempts to disrupt the Union through the election, this cancer-ous growth on the backs of Port Ivory employees is not satisfied that thewill of the majority has been unmistakably shown by the elections. He con-tinues to play the Company's game and destroy the Union. He is often seenin the Company of Al Campbell. Why? He is only an employee like you; doyou have an awful lot to say to Al Cambell, Buddy Boy Campbell?His latest efforts have been to get an employee to lodge a complaint withthe NLRB about the elections. So far no sucker has bitten. What is Garrod'sgame?Stinemire[Reed'sopponent]came to Bob Reed and shook hands andrepeated his feelings that now that the contest is over, every employee should getbehind the new committee. Is it a personal axe or the Company's axe that Gar-rod is grinding? Why does he want to harass and destroy the Union? If he issuch a stalwart unionist, why is it that in all his conniving, he does not comeout for a position of leadership himself? In the last election Garrod jockiedsome good men to run for leadership, but he himself cautiously stayed in thebackground. In his present manipulations he is continuing his policy of "youdo it, I'll stay in the background." This is not the first time Garrod has donethis.Why is it that he is competent to pick those who should run for officebut he himself is not competent to run?IfCharles Garrod, Cost Dept. Clerk,isnot an agentfor the Company,recruiting dupes from honest employees to do his dirty work, he is surelydoing the Company a service in trying to harrass [sic] and destroy the Union.On the morning of May 23 Garrod spoke to Raymond Coady, who had been vicepresident of the Union until he resigned in March 1963. Garrod and Coady workedin the same office. When Coady declined to answer Garrod's inquiry whether he(Coady) had written the above-quoted item in the bulletin, Garrod accused Coadyof being "yellow." Thereupon a scuffle occurred between them in the office, in thepresence of some 8 to 15 employees and several members of management, in thecourse of which Coady suffered a bloody nose and Garrod a slight cut. The two, 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere separated by persons present. IndustrialRelationsManager Pease arrived in afew moments and caused the two to be taken to the first aid room, where theyalmost cameto blows again but were prevented by Pease and the doctor. Later, onMay 27, both Coady and Garrod were disciplined by being suspended-Coady for4 weeks and Garrod for1week.25On May 24, 1963 Division Manager Quinn wrote Union President Reed the follow-ing letter, which was posted on the company bulletin boards:Despite our letter of April 17, 1963, to the Union Executive Committee therehas been distribution of scurrilous and provocative literature on Companyproperty, which can and has jeopardized the orderly conduct of employees inthisDivision.Under the circumstances it is necessary to notify the Union Executive Com-mittee, and all other employees that further distribution of Union literature onCompany premises is forbidden until we are satisfied that disturbances willnot recur.The ban on distribution of literature continued until June 27, 1963. Coadyreturned to work on June 21, and Garrod had returned earlier; after a week passedwithout further incident Pease and Quinn decided that the ban could be lifted.Accordingly, on June 27 Quinn wrote to Reed in part as follows:It is now believed that the current situation in the plant will permit the dis-tribution of Union literature on plant premises.This shall not be construed, of course, to permit distributionof scurrilousand provocative literature at any time.I intend to post copies of thisletter inorder that all employees are soinformed.While the ban was in effect, Reed requested permission of Quinn to distributeunion literature in the plant cafeteria and to use union bulletin boards. Theserequests were refused. Union Vice President-elect Rogers was also refused permis-sion by his foreman to distribute union literature during his lunch hour or reliefperiod. The Union did distribute its literature during this period at the plant gateson four occasions 26The complaintalleges(paragraphs 31 and 34) that by Quinn's letter of April 17,1963, to members of the Union's executive committee, the Respondent "threatenedits employees with discharge and other forms of discipline unless theyceased engag-ing in concerted activities." In his brief, General Counsel argues that the Companyillegally interrogated employees about the preparation and distribution of theUnion's April 16 "scab" leaflet, and that the Union's letter "was a protected con-certed activity" and the use of the word "scab" therein did not warrant the Com-pany's threatof discipline.I find nomeritin this contention. Granted that the pro-posed boycott was a protected activity, the Company's action in no way threatenedemployees with discipline for participating therein. Consistent with the existingrule against the use of "abusive or threateninglanguage," theCompany's letterwarned that"use of scurrilouslanguage such as `Scab' " or the use of "name-calling,insultingor inflamatory [sic] terms against another employee" was violative of theplant rule and subject to discipline. The Company's concernthat "the orderly con-duct of employees" might be jeopardized by theuse ofvillifyinglanguage was not,in my opinion, misplaced or fanciful, as plainly appears from the subsequent Coady-Garrod episode. I am not aware of any rulethat immunizes employeeswho refer toother employees as "scabs" fromthe enforcement of a plant rule against the use25Coady's discipline was alleged as a violation of the Act in the third and fourthamended charges filed by the Union on August 21 and 27, 1963 ; no allegation with respectto the discipline accorded Coady is in the General Counsel's complaint.24The General Counsel suggests that the Company timed the lifting of the ban on dis-tribution of literature to occur on June 27, just before the usual 2-week summer shutdownperiod beginning on June 29, so as to extend the ban as a practical matter, for an addi-tional 2 weeks This suggested inference, wholly speculative, is rejected. There is noevidence that the Union in 1963, or in prior years, intended to distribute or had distributedliterature in the plant during the customarysummer shutdownQuinn's letter of May 24suspended distribution of "Union literature on Company premises . . . until we are satis-fied that disturbance will not recur " I accept Pease's testimony that when no incident hadoccurred in the week after the two combatants (Coady and Garrod) had returned to work,Quinn and Pease,consistent with Quinn's letter of May 24, concluded that the ban shouldbe lifted. PROCTER & GAMBLE MFG. CO.395.of abusive or threatening language 27 Nor do I find anything illegal in the inquiriesmade by supervision of Nerlino and Rogers, two members of the Union's executive.,committee, regarding the preparation and distribution of the "scab" leaflet.Paragraphs 32 and 34 of the complaint allege that the ban on distribution ofunion literature on company premises, between May 24 and June 27, 1963, wasviolative of Section 8(a)(1) of the Act. Without repeating the facts that caused the-Company to impose the temporary ban, the fight that broke out during workinghours between Coady and Garrod on May 23 resulted from the union bulletin dis-tributed that day or the day before in which Garrod was called a "cancerousgrowth on the backs of Port Ivory employees," accused of "conniving," and, if "notan agent for the Company, recruiting dupes from honest employees to do his dirtywork," then "surely [Garrod was] doing the Company a service in trying to har-rass and destroy the Union." I find, under the facts here existing, that the Com-pany's temporary ban on the distribution of literature was valid as necessary tomaintain discipline within the plant.286.The operation of the "surplus pool" programFor many years the Company has had a policy, not limited to the Port Ivoryfactory, of guaranteeing 48 weeks of work per year to hourly-paid employees withover 2 years of continuous service with the Company. During the latter part of1961 it became evident that some Port Ivory employees entitled under this policyto guaranteed regular employment were becoming surplus in their departments. InAugust 1961, when this problem was being considered within management, it wasenvisaged that on January 1, 1962, the number of surplus male hourly production'employees "will range between 27 and 40," and that on July 1, 1963, the "surplushourly production men will number about 37.or about 80," depending uponwhether or not certain business stayed at Port Ivory. At this initial planning stageitwas contemplated that the surplus pool would be relatively small and that thetype of work performed by employees assigned thereto would be "principally of anappearance upgrading nature . . . landscaping, painting, sandblasting, dirt filling,track repair, pipe covering and general work of such nature." It was also thoughtthat on occasion some employees in the surplus pool would be used on "regularoperating jobs when needed due to special packs, unusual absenteeism, etc."In September 1961, Division Manager Holditch met with representatives of theUnion, and discussed with them the creation of the surplus pool, stating thatemployees assigned to the pool would be used principally in work not subject tojob bidding under the contract 29 and of a plant upgrading nature, but that jobbidding procedures would be continued with respect to skilled jobs. When firstestablished in September 1961 the surplus pool had only 5 employees, and accord-ing to Plant Manager Stettner, who was in charge of it, the number at any timeuntilDecember 1962 did not exceed 15. Beginning in 1963, however, the size ofthe surplus pool increased so that by April 1963 there were 79 employees in it.Prior to February 1963, and as the number of employees in the surplus poolincreased, the Company established a system of job assignment priorities for theutilization of surplus personnel, the effect of which was to reduce the earlierannounced emphasis that such employees would primarily be used on "make work"projects.The manager of the surplus pool, under these revised procedures, wasinstructed to contact plant managers to determine their manpower requirements forthe next week and, upon the basis of information thus received, work assignmentswere made to surplus pool personnel in the following priority order:1.Budgeted production work to cover absentees, vacations, etc.2.Budgeted nonproduction work, such as clean-up and maintenance.3.Work covered by a special job authorization (JA work), which would notnormally have been done at that time but for the surplus problem.27Stewart Hog Ring Company, Inc.,131 NLRB 310, cited by the General Counsel, isclearly inapposite.as SeeWalton Manufacturing Company,126 NLRB 697, enfd.N.L R B v Walton Manu-facturing Company,289 F 2d 177 (CA. 5).29A general labor classification with a rate equivalent to the highest unskilled rate wasestablished for the surplus pool. Only jobs paying more than that rate were biddable underthe contract. Persons coming into the surplus pool from jobs carrying a higher rate weretransferred to the general labor classification but their rate was reduced gradually at therate of 21/ cents per month until it equaled the unskilled rate. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rate of pay for surplus employees doing budgetedwork, whetherproductionor nonproduction,was the rate for thejob to whichassigned.Those doing JA workwere paid no less than the top unskilled rate and, if the work involveda recognizedskill, the rate applicableto such job. The 1960 contract provided thatvacancies injobs above unskilled labor classificationwould be posted for bid,except that theCompany could fill vacancies in biddable jobs temporarily, not to exceed 6 weeksFrom the inception of the surplus pool in late 1961, work that became known asJA work was not bid. When a nonbiddable budgeted job became vacant, surplusemployees were convassed on a seniority basis and if senior employees did notwant the job it was assigned to the junior man. All persons in the surplus pool wereeligible tobid on biddable jobs.During the period March to May 1963 severalmeetings were held between theCompany and the Unionon surplus pool problems.These involvedmatters relat-ing to biddingJA work, whethersurplus employees could be assigned to vacationrelief for periods in excess of6 weeks without bid, the application of seniority amongsurplus employees,and pay rates. With regardto a union suggestionthat JA paint-ing work be bid, the Company took the position that, whilepainter's rates would bepaid for such work, if the jobs were bidas theUnionproposed then everyone inthe plant would have the opportunity to bid and the basicpurpose of providingwork for surplus people would be defeated. However, the Company offered to bid10 JA painting jobs on a temporarybasis if theUnion agreed thatsuch jobs would'be open onlyto surplusemployees. The Uniondid not agree to this suggestion, andthe Companythen established the procedureof offering the higherpaying painters'work to senior surplus employees.The Companyproposed that surplus employeeswho hadwarehouse experience be assigned temporarilyto biddablewarehouse jobsas vacation replacements,whichassignments might last over 6weeks byreason ofone surplus employee successively replacing several absent regular employees. Thispolicywas infact followedduring the summer of1963, although the Union's posi-tion wasthatthese vacation replacementjobs should be bid. Prior to thattime, theCompanyhad bid warehouse vacation replacementjobs if theywere expected tolast longer than 6 weeks.At a regular monthly meeting with the Union's executive committee on May 28,1963, the several problems involving the surplus pool were again discussed. Theagreed-upon minutes of that meeting summarize the discussion as follows: 30Discussion Item:-The Statusof SurplusGuaranteed PeopleThe subjectof job assignments to the surplus guaranteed people wasthoroughlydiscussed.The Unionquestioned the basic purpose of the group. TheCompany stated that it was to use these people as effectively as possible. TheCompanypointed out that following extensive discussions with Union repre-sentativestheCompany'spositionwas that when a "temporary"vacancy iscreated and the skill to handle the job is in"699," theCompany mayplace the"699" person on thisjob. If the skilldoes not exist in "699" the job will be bidin the normal manner. However, because of the size and nature of the group,the Companycannot permit undue restrictions to be placed on the assignmentof these people.Normally thehigher paying jobs will be assigned to the moresenior people when considered practical.UnionPosition:-Ouroldcontract covers all employees regardless of whatdepartment they are in.Job bidding and seniority just to mention two agree-ments should be lived up to unless such agreement is waivedby the executivecommittee.The contention of the GeneralCounselwith respect to the operationof the sur-plus pool is (paragraph 19(c) of the complaint)that fromabout February 25, 1963,the Company "created jobs without classifying them and assigned such jobs toemployees from its surplus pool" without bidding the jobs, thereby unilaterally ter-minating"established rights and privileges of its employees...to bidand apply fornewly created jobs." It is further alleged(paragraph 19(a) of the complaint) thatthe Company, from aboutJanuary 1, 1963, acted unilaterallywithrespect to jobsand job classifications"by eliminating,creating, reassigning,combining and rear-ranging"them. This latterallegation is related to the operation of the surplus poolto some extent,since the General Counsel argues that the 1963 job combinationsand eliminations resulted in augmenting the surplus pool and, as a necessary result,80The reference in the minutes to "699" Is to the Company'saccounting designationused to described the surplus pool account after the latter part of March 1963. Thereto-fore it had been known as the 609 and later as the 622 account. PROCTER & GAMBLE MFG. CO.397the Company was able to utilize personnel therein on job assignments without observ-ing job bidding and other contract procedures. In short, the General Counsel in effectargues that by the operation of the surplus pool the Company in substantial partgained the flexibility it sought through its management prerogatives clause. Itbecomes necessary, therefore, to consider at this point the evidence relating to jobcombinations and eliminations.The 1960 contract contained the following provisions, as had earlier agreements:ARTICLE XSeniorityBIDDING JOBS. All jobs above the classification of unskilled labor exceptsupervision, supervisory training and confidential employee jobs, that are newor vacated (when a replacement is required) shall be posted by the Employerfor bidding for three working days. The posted job shall show the name of thejob, and pertinent information referring to the job being bid.It is the intent that jobs should bid as soon as vacancies exist, or the Unionnotified in writing of job discontinuance. The Employer reserves the right tofill any job vacancy temporarily for a period not to exceed six weeks,.4.TRANSFERS.In case a job is discontinued due to a schedule change orother reason, selection of employees to be, transferred shall be from the job inthe department where the job has been discontinued, except in crafts whereplant seniority shall govern.Where ability and efficiency are approximatelyequal, the deciding factor will be plant seniority. If the job is re-establishedwithin one year the displaced employee, if qualified, may return to the jobwithout the job being bid. The displaced employee shall have the privilege ofstaying within his department by taking the job of the person with least senior-ity in his department, provided he meets the requirements of the, job. This isthe only time that the displaced employee being transferred may replace aguaranteed employee from an existing job. Employees transferred to new jobsretain their plant seniority for bidding on future jobs and all other purposes.In all cases under this section (article X, section 4) a Union Officer or Stew-ard in a department or craft shall be considered to have more seniority thanany other employee in that department or craft.As indicated in the foregoing contractual provision, when biddable jobs were dis-continued the Union was to be notified. This was done either before or after the.actual discontinuance, the purpose being to apprise the Union of whether the par-ticular job would be filled or continued. An examination of the job discontinuancenotices issued from January 1961 to May 1964 reveals that in 1961 there were 60such notices (affecting 122 jobs), in 1962 there were 43 notices (affecting 55 jobs),and in 1963 and through May 25, 1964 (a 17-month period), there were a total of88 notices (affecting 150 jobs). The form used provides that it "should be usedin all cases of biddable job discontinuance such as schedule reductions, retirements,transfers terminations, death or any other causes." In the space provided for "per-tinent remarks," the entries on the notices in evidence, without regard to year,include all the above reasons as well as other related assigned causes, such as jobcombination, new methods and the like. During the same period, new jobs werecreated and biddable job vacancies were posted. The testimony of Industrial Rela-tionsManager Pease, which I credit, is that the procedure followed in this areaafter January 1, 1963, was no different than in 1961 and 1962, although it is clearfrom the transcript of the 1962-64 bargaining negotiations that the Union and theCompany were in serious dispute regarding the extent and scope of the Company'sunrestricted right to discontinue, combine and create jobs, and that the disagree-ment had existedsinceprior to the 1960 contract.7.Administration of the time bonus planThe complaintalleges(paragraph 19(b)) that in January 1964 the Company`.unilaterally changed" wage rates and conditions of employment "by changing thebasis of computation of wages" under the Company's time-bonus plan 31 The Com-81 For this alleged violation, the General Counsel argues that backpay is due to the un-identified employees affected. Recognizing that the employees adversely affected, on hisview of the facts, are not identified on this record, he suggests that this matter be resolvedin a backpay proceeding. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany contends there was no change in the time-bonus plan but, rather, that what,occurred was a correction of faulty administration of time-bonus procedures bysome frontline supervisors,a situationwhichwas discovered in a routine audit.madeinOctober 1963.Since 1928, the Company has maintained a companywide time-bonus plan which,isapplied, as stated in the plan, "to any operation or work in a plant when theCompany determines that such application is in the best interests of the business.""The published plan, which is made available to the Union and employees who par-ticipate in it, provides that the determination of the standards and allowances uponwhich normal job performance is based is made by the Company, as well aswhether particular work should be placed under or removed from the time-bonusplan. The 1960 contract between the parties provided (1) that time-bonus stand-ards may be changed only as a result of a job study, (2) that an employee may-requesta recheck or restudy of a job standard, if necessary with the aid of theUnion's time-bonus representative, (3) that two employees, agreed upon by theUnion and the Company, would be trained in the theories and practices of timestudy to represent the Union "in any disputes over Time Bonus arising in the fac-tory," and (4) that grievances arising out of the operation of the plan "shall besettled by the grievance procedure culminating in arbitration." Additionally, thecontract provided that time-bonus earnings would not be included in computingbase ratesfor purposes of wage surveys. Except for the foregoing provisions, theCompany was not restricted by the terms of the contract with the Union in itsadministration of the time-bonus plan.About 500 of the employees at Port Ivory were employed on jobs to which I of2 types of time-bonus applications are made. The largest number,about 350, areon jobs to which manual bonus applies, and about 150 are employedon jobs towhich chart bonus applies. The chart application, referred to as manual-machine-quality (M.M.Q.), is confined to operators of equipment who are in a position toyobtain better than normal performance from the equipment they operate. The issuehere involved relates to a portion of the 150 employees on chart bonus who wereemployed in the food and synthetic plants at Port Ivory.During October 1963, the Central Industrial Engineering Division of the Com-pany made an audit of the administrationof thetime bonus plan in the food andsynthetics plants at Port Ivory. Such audits are customarily conducted every 18months. The audit reports showed that in both plantsthe ratings on several factorsinvolved in time-bonus administration were very low. The rating of the food plantfor administration of manual-machine-quality chart (M.M.Q.) waszero,and the-rating of the synthetics plant for the same item was .20 out of a possible score of1.00.Commenting upon the zero rating for the food plant on this item, the auditstated:M.M.Q.Design, Calculation and applicationNothing of a positive nature can be said concerning the administration ofM.M.Q. applications within this plant. Not only have newgrossdeviationsbeen developed since the previous audit practicallynoneof the deviationsreported in the last audit have been corrected.By far the most serious situation is that which exists in the P.M. [pre-paredmix] packing department. Under the administrative procedures nowis [in] use the incentive is to keep line efficiencieslow.Since all downtimeisallowed to the operators, it is possible for them to earn bonus whileoperating at 60% scheduled machine efficiencies and therefore at the same'time force the department (and associated departments) to hold overtimethus further increasing their premium pay while increasing the cost/case tothe company. The basic, philosophy of all chart applications should be results-when results are poor there is no justification for maintaining bonus earnings.Regarding the same item for the synthetics plant, which was rated at .20, the auditstated that with the exception of two departments "all M.M.Q. chart applicationsare being poorly administered." The principal deviation noted here, as in the foodplant, was that operators were being allowed "downtime" while not beingassignedto productive work away from the line, contrary to the following provision in thetime bonus manual:During machine or equipment downtime, regardless of cause, no reduction ofhours on Job Standard will be made for purposes of calculating Time Bonusunless the Company assigns the employee work away from the machine orequipment. PROCTER & GAMBLE MFG. CO.399The manager of any particular department in which the time-bonusplan is ineffect has the responsibility of determining whether to assign operators to otherwork away from the equipment when it is stopped for some reason. If the machineline is down because of some mishap or faulty operation, and the operatorsremain at the line while the defect is being corrected, proper administration ofthe time-bonus plan does not permit showing the operators as off standard andbeing given a downtime allowance. However, the audit revealed that in such asituation department managers were permitting crews to remain at the machineline during the time the line was down and at the same time being given down-time allowances which, according to the plan, should have been given only if thecrews had been assigned to productive work away from the line.32While the audit was being conducted, Division Manager Quinn informed theUnion's executive committee at a monthly meeting on October 18, 1963, thatpreliminary information indicated that the time-bonus plan was being poorlyadministered and that he would have the plant managers take a close look at theproblem. Thereafter, on November 19, 1963, plant managers and industrial engi-neers from the Port Ivory food, soap and synthetic plants met with DivisionManager Quinn to consider correction of the deviations in time-bonusadminis-tration disclosed by the audits. The principal problem discussed was the practiceof allowing downtime to employees who had not been removed from a line whichwas down and placed on other productive work. A schedule for corrections wasset up, which provided for the training of managers and the construction of talksto be given employees during the period from December 2, 1963, to January 2,1964, discussions with shop stewards on December 27, 1963, to advise them thatemployees would be given talks on M.M.Q. chart application, talks by managersto employees on January 2, and ultimate correction of deviations on January 6,1964. In general, it appears that this proposed schedule was followed, although insome instances shop stewards first became aware of impending changes in time-bonus administration from the meetings managers had with employees shortlybefore January 6. The text of a prepared talk that themanagers used in meetingswith employees on chart bonus, placed emphasis on achieving good machineefficiency, and gave the following illustrations of the correct administration ofdowntime:Suppose a line went down for an hour due to being out of containers.Ans.If there is no work available at the line such as scrapping or repack,the crew would be removed from the line and assigned other useful work.This downtime would not reduce the machine efficiency.Another example would be if slide jams occurred in the warehousecausingthe line to shut down for a 4 minute period.Ans.No downtime could beallowed unless the crew was removed from the line. However, during such ashort period of downtime it is not practical to remove the crew from theline. In this case, machine efficiency would be reduced by the number ofcases lost due to the 4 minute downtime.One last example. On an Ivory Freezer it was discovered during operationthat the wrong perfume had been used for 2 hours.Ans.No manual ormachine credit can be allowed for the bad production. Chart payment canbe made only for results. The chart pays the operator to be alert for prob-lems of this sort.A number of employees testified to the effect that in addition to changes involv-ing the administration of downtime there were changes also in the practices relatingto other aspects of time-bonus administration, such as combining or not combining32While a machine line is down (i e., stopped), operators are for that period assuredof being paid their basic day rate. The critical point is whether during machine stoppagesthe operators are to be shown as on or off standard If they are shown as off standard,then the earlier rate of production per unit of time is protected and consequently there isno adverse effect on bonus earnings To Illustrate, if for the first 7 hours the operators andthe equipment have produced at a rate sufficient to earn an hour of bonus (that is, 8 hoursof production in 7 hours), then in the event the machine is down for an hour and down-time is allowed the result is that for bonus calculation purposes the operators and theequipment are regarded as having been on standard for 7 hours rather than 8, and theywould receive 9 hours pay for the 8-hour shift On the other hand, if they are shown ason standard (no downtime allowed) for the full 8 hours, bonus earnings, if any, would beless than 1 hour. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDovertime with regular time for bonus calculations and permitting a training allow-ance to all members of a crew which was training a new employee. These lattermatters are not discussed in the audit reports nor were they considered in theNovember 19, 1963, management meeting. Considering all the testimony regard-ing these other areas of time-bonus administration, I am satisfied that the mostthat can be said is that some managers, coincident with the correction of devia-tions in downtime administration, may have "tightened up" somewhat in theseother areas. The evidence, however, does not in my opinion warrant a finding thatthe time-bonus plan was changed in these other respects in January 1964.Several employees testified that they lost bonus earnings as a result of the cor-rection in the administration of downtime. At best, the testimony is vague andinconclusive. The Company introduced an exhibit making a comparison of bonusearnings of representative employees in the affected departments during the lastquarter of 1963 and the first two quarters of 1964. In this exhibit bonus earningsare shown as a percent of paid hours worked in order to rule out variations basedon factors other than the corrections, made. These calculations show that there isno fixed pattern of increases or decreases in employee bonus earnings, althoughthe number of increases considerably exceed the number of decreases 33At the January 15, 1964, monthly meeting the Union brought up for discussionthe changes in time-bonus administration, contending that before the changes wereeffected on and after January 6, the Company should have negotiated with theUnion. The Union also claimed at this and succeeding meetings on January 21and February 6, that the change was one in application rather than administrationof the time-bonus plan, was contrary to prior agreements, and resulted in loss ofbonus earnings. Division Manager Quinn took the position that in view of theparticularized nature of the corrections the Union should discuss specific prob-lems with the plant managers involved. At the February 6 meeting, attended bythe full executive committee and the Union's time-bonus representative, and alsoby plant industrial engineers, the Company explained the corrections that hadbeen made in time-bonus administration, although Quinn still maintained that anyproblem could better be handled by the plant managers on an individual basis.President Reed of the Union raised the question, apparently in the context of theUnion's claim that individual employees were losing take-home pay because of thechanges,whether the Company would consider granting "red allowances" tominimize the effect of the changes on particular employees.34 Quinn indicated hewould consider that possibility for particular cases, but the Union did not furtherpursue this.35After carefully considering the extensive testimony and exhibits regarding theCompany's changes in time-bonus administration effected in January 1964, I amnot persuaded that these were of a nature, in the circumstances of this case,asOf the 20 employees considered in this exhibit, 12 had an increase in bonus earnings(expressed as a percent of paid hours) in the first quarter of 1964 as compared with thelast quarter of 1963, and 8 had a decrease In the second quarter of 1964, 12 employeesshowed an increase in percentage over the first quarter of 1964, while 7 showed a decreaseThe percentages during the third quarter of 1963 ranged from 2 4 to 29 7, and averaged14 2. For the first quarter in 1964, the percentages ranged from 3 4 to 29 6 and averaged14.4.For the second quarter in 1964, the percentages ranged from 8.3 to 27 3, andaveraged 15 8.34The time-bonus plan provided that when a job standard "is corrected because it wasincorrectly calculated or applied, for an extended period, and reduced earnings result fromthe correction, the Company may make special allowance (called Red Allowance) to theemployee involved."35 The only specific testimony as to loss of bonus earnings related to employee J. E.Coppolo, a machine adjuster, whose pay slips for a 7-week period beginning in June 1963and the same 7-week period in 1964 were received in evidence. During the first period, heworked 321 clock hours, had regular hourly earnings of $1,334.99 and bonus earnings of$196.52. During the 1964 period, he worked 2991/4 clock hours, had regular earnings of$1,277 12 and bonus earnings of $73 56. Expressed in terms of percent of paid hours,Coppolo's bonus earnings were as follows . first quarter 1963, 15 6 ; second quarter 1963,16.4 ; third quarter 1963, 12.2 ; fourth quarter 1963, 14 4 ; first quarter 1964, 12 5 ; andsecond quarter 1964, 10.2 There is credited evidence that both during the third quarterof 1963 and in April 1964, new equipment was installed on the line serviced by Coppolowhich did not function up to expectations, thus depressing bonus earnings of machineadjusters. It cannot be inferred from all the evidence regarding Coppolo's bonus earningsthat changes in downtime administration caused the smaller bonus earnings in the 7-weekperiod in 1964 as compared with bonus earnings in the like 1963 period. PROCTER & GAMBLE MFG. CO.401which required advance notice to and bargaining with the Union before being putin effect. That time-bonus administration by certain firstline supervisors had becomefaulty and represented clear deviations from the provisions of the time-bonus planisapparent from the October 1963 audits. The main defect was in the area ofallowing downtime.Whether or not to allow downtime and assign machine crewsduring such periods to productive work elsewhere was a decision committed bythe time-bonus plan and the expired bargaining contract to management. Havingfound as a result of the October 1963 audits that the provisions of the time-bonusplan with respect to allowance of downtime were not being adhered to by first-linemanagement, the Company decided to correct this faulty administration. Thecorrections in administration were not "unilateral changes" in the plan itself,although there can be little doubt that the effect of the corrections was to reducethe opportunity of employees to benefit by having bonus earnings calculated uponan erroneous basis. I find that by tightening the administration of the time-bonusplan in January 1964 to bring it into closer conformity with the terms of theplan, the Company did not default in its collective-bargaining obligation or other-wise transgress any of the provisions of Section 8(a) of the Act.36H. Written and oral communications allegedly undermining and bypassingthe Union and disparaging its leadershipThe complaintalleges(paragraph 14) that during all times here material, theCompany "engaged in a course of conduct in derogation of the Union's status asrepresentative ... and with a purpose to bypass and undermine the Union therebyas such representative." All actions of the Company elsewhere alleged as violationsof the Act, as well as some 13 other allegations,37 are here included as integralparts of the alleged unlawful "course of conduct." In the present section we shallsummarize the evidence relating to two elements of this "course of conduct," setforth in subparagraphs (d) and (e) of paragraph 14 of the complaint: that theCompany(d) Communicated orally and in writing to its employees, attacking anddisparaging the competency and integrity of the Union's leadership in bargain-ing,and repeatedly asserting doubts concerning the Union's identity andmajority status.-(e)Conferred, with respect to Respondent's bargaining proposals and posi-tions,with employees individually and in group meetings with employees, andsolicited employees' opinions on such proposals and positions.Written communications issued by the Company during the period from Septem-ber 1961 (a year before the Section 10(b) limitation date) through June 1964were received in evidence, as were bulletins issued during the same period by theUnion, which in general were related to the literature put out by the Company.The types of literature distributed by the Company include: (1) Communicationsgenerally distributed to all plants, usually on an annual basis, dealing withemployee benefits such as profit sharing, guaranteed employment, and the like. Inthis category are the "Employment Security Talks" and personal informationreports. (2) Promotional advertisements, seven in number, placed in a. StatenIsland newspaper as part of the tercentennial anniversary of Staten Island, whichstressed the good will of the Company. These were sent, with covering letters, toemployees' homes during the period October 1961 to September 1962, and did notdiscuss bargaining issues or positions. (3) Reports on the status of bargainingwere contained in "Negotiations News".and "Management Letters," and a bulletinseries entitled "In Answer to Union Bulletins" more pointedly commented on bar-5 In so finding,I have not overlooked the sorcalled past "understandings" regardingtime bonus as reflectedin prior discussionswith the Union and in the consideration ofspecific grievances, all collected in a memorandum written by Industrial Relations Man-ager Pease to Division Manager Quinn on November 13, 1963.ar Among these other 13 allegations, not specifically discussed in this section but dealtwith elsewhere, are: refusing "to accord the Union full recognition," refusing to discusssubstitution of a company in the wage survey at monthly meetings and refusing to sub-stitute a company in the wage survey, "insisting" on a number of specific bargainingproposals,withholding use of bulletin boards, discontinuing the checkoff, refusing to in-corporate agreed upon working conditions in the new contract, and adopting and main-taining"take it orleaveit" positionson subjects of bargaining.257-551-67-vol. 160-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining- positions and literattirerissued by the Union.' (4) - Letters relating, to thedifferences and litigation" between the. Company and the Union over the scope ofarbitration.,-- ' ,-1.Letters and talks. on employment securityIn a letter to employees dated September 26, 1961, then Division ManagerHolditch noted, that the Regional Office of the Board had dismissed certain chargesfiled by the Union regarding "several recent actions" taken by the Company,including "combining certain clerical jobs." Holditch stated that the "real prob-lem" apparently was the "difference of opinion between the Company and theUnion on how to provide individual security," and that in the Company's viewsecurity requiredmeeting the changing needs of customers, which necessitatedchanging processes, equipment and brands and, in turn, on occasion "some jobsmust be discontinued, duties have to be conbined." He then said: "I get the feel-ing that the Union thinks security can be provided by job restrictions and rigidrules to prevent jobs combinations and discontinuances." In a bulletin dated Octo-ber 2, 1961, the Union commented that "the one serious point worthy of ananswer" in Holditch's letter of September 26 "is the problem which exists betweentheManagement and the Union on the matter of job security." The Union statedthat "your job, or job classification, is the foundation stone of the contract-Takeaway the integrity of the job classification and the contract becomes a farce." Thesuggestion by Holditch that "the Union thinks security can be provided by jobrestrictions and rigid rules to prevent job combinations and discontinuances" wascharacterized as "a wicked trick" to get employees "to think, that is what theUnion wants." The bulletin stated that the Union "has never objected to reason-able and necessary job combinations" but had objected and would continue toobject to "capricious, poorly planned job combinations and job discontinuances."In a further bulletin on November 5, 1961, the Union characterized the Com-pany's concept of employment security as "the right to hold a job at Port Ivoryas opposed to rights to a particular job at Port Ivory." Referring to the followingsentence in a company leaflet discussing employment security, issued in mid-October, "People who have a free choice of Employment Security or rigid JobSecurity, choose Employment Security," the Union stated: "They mean you, thePort Ivory employees, are satisfied to surrender any rights you might have to yourclassification or your craft, and that your Union is fighting to protect these rightsagainst your wishes." The bulletin provided a space for employees to vote "yes"or "no" on whether they approved the Union's "continuing efforts to protect jobclassifications."Thereafter, in a bulletin dated January 17, 1962, the Unionreported that the results of the poll showed "871 Port Ivory employees approvedof the Committee's continuing efforts to protect their job classifications" and 137did not.In January 1962, department managers gave Port Ivory employees a uniformtalk on employment security, adapted from a talk prepared by the Company'sCentral IndustrialDivision in Cincinnati. It outlined the Company's history ofemployment security provided by the guarantee of regular employment, statedthat such security was not possible without profit, growth, change, and flexibility,and contrasted the Company's employment security with "rigid job security thatslows down and prohibits change" and "often sacrifices employment security."2.Letters concerning the scope of arbitrationAs has been noted in an earlier section (see section III, B), early in 1962 theCompany and the Union engaged in a public debate over the proper scope ofarbitration, the Company expressing the view that "operating decisions" should notbe subject to arbitration while the Union accused the Company of having enteredinto the 1960 contract in bad faith and with "no intention of living up to what youpromised." In a letter to employees on January 12, 1962, the Company statedthat arbitration "may be helpful in non-operating matters" but termed it unfortu-nate that "some of the union officials" had sought arbitration of a job-combinationdecision,which the Company held was a matter outside the properscope ofarbitration.AfterUnion President Reed had disputed the Company'sviews onarbitration in a long public letter dated January 31, 1962, Division Manager, Hol-ditch replied on February 8, as quoted in section III, B, above,and in a coveringletter to employees implied that Reed "is not interested in solving problems butonly in causing unrest and discord," and expressed "disappointmentin his currentinflammatory approach.". PROCTER & GAMBLE MFG. CO.403In a personally signed open letter to Mr. Holditch 'dated February 21, 1962,the 10 members oft the 'Union's executive committee other than Reed, stated they"were shocked and discouraged by your unwarranted and slanderous attack uponthe president of our union" in the Company's February 8 letter, adding that theCompany was "besmirching Mr. Reed's character." The letter made these furtherobservations:In your letter "To all Port Ivory Employees" you state that you do notbelieve that a highly emotional exchange of letters will accomplish anythingin the way of better understanding or the promotion of good will among allof us. And you compliment yourself that you have expressed your thoughts"somewhat less emotionally than he did."In a matter less serious it would be almost comical to read these state-ments in a letter in which in three short paragraphs you (1) accuse theUnion president of bad taste; (2) charge that he is "not interested in solvingproblems but only in causing unrest and discord," and finally, (3) that he isusing an "inflammatory" approach, in pious comparison to what you claimto be your , own "willingness . . . to approach our differences in a logicaland constructivemanner."Mr. Holditch, what manner of men do you think your Port Ivory employ-ees are when you make the bare-faced statement to them that you are willingto approach our differences in a logical and constructive manner and at thesame time bombard them at home and at work with relentless criticism ofunion officers, of arbitration and arbitrators, and even of the Federal courts,in short, of anything or anyone standing in the way of your goal of: "Norestrictions."3.The bulletin barrage relating to negotiationsDuring the prolonged course of bargaining both the Union and the Companypublishedmany bulletins summarizing the status of negotiations, explaining themeaning and effect of particular proposals, and commenting upon the objectivesand tactics of the other. At times the debate became bitter, with each side ques-tioning the motives, good faith and judgment of the other. It would unduly extendthisDecision to attempt to do more than give a fair ,sampling of the tone of theliterature and its content, in an effort to discover whether the Company's com-munications are, as alleged, an integral part of a course of conduct derogating theUnion's status as bargaining representative and evincing a purpose to bypass andundermine the Union as such representative. In order properly to appraise theCompany's communication program, it seems not only necessary but also appropri-ate to take note of the Union's related literature.The first company bulletin dealing with the bargaining, after negotiations beganon April 10, 1962, is dated June 12, 1962, entitled "Negotiations News." It listedand briefly explained the changes the Company had requested, in the contract andwhat it had offered. Prior to this time the Union had issued several bulletins inwhich it had repeatedly characterized the Company's proposals as "take awaybargaining," a slogan which recurred frequently in subsequent pronouncements bythe Union. Thus the May 28 union bulletin, in listing proposals made by the Com-pany, began each one with words similar to: "The Company wants to take awayyour right . . . ," and on June 4, a union bulletin under the caption "TAKE-AWAY BARGAINING," stated that management "has embarked on a course oftake-away bargaining which could result in the loss of many protections nowguaranteed in the contract," and again listed the specific "take-away" proposals.The June 6 bulletin was entitled "TAKE-AWAY BARGAINING," stated that "Ineach of its proposals the Company seeks to take away from you, the employees,a benefit which you now enjoy," and posed seven questions for employees toanswer, of which the following two, with related comment, are typical:4.Do I want to surrender all of my rights to my job, the job I bid, andgiveManagement the exclusive right to create, combine and discontinue jobclassificationswith "no restrictions" of any kind?7.Do I want the Union to accept the Company's proposals which woulddestroy the only effective step in the grievance procedure-arbitration?Your right to your classification and the duties of that classification is yourmost valuable job right. It is supported by your right to go to arbitrationwith any grievance concerning it. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfManagementgainsthe right to manipulate jobs and jobcontents, andto contract out with "no restrictions" it can result in the downgrading ofjobs and pay rates. Your job and your pay rate!If you are one of those who "don't care whatI do as-long as I get paid,"you can work considerably -harder and get paid considerablyless if you per-mit the benefits of your present contract to be taken from you.The June 8 bulletin reported thatat a special meetingthat -day the union mem-bership had voted 424 to 36 in favor of a strike vote, and had thus "demon-strated their ability to find their own answers to their problems, and the answerto the question, should the rights and protections of the present contract bereduced as proposed by the Company, is a clear, firm `No."' 38In a June 12 bulletin, the first of a series entitled "In Answer to Union Bulle-tins," the Company stated that "Union bulletins have told one side of thenegotia-tions and have tried to establish a slogan of `take-away bargaining."' The bulle-tin continued:There is no such thing as "take-away bargaining" in these negotiations.Bargaining is a two-way-street.We have always looked at it this way .. .Many times in the last couple of years the Union told the Company tobring items up in negotiations, if we felt something needed straightening out.This year we did, as we have done before .... However, the Union's reactionnow seems to be that the Company is being unfair. Already-even thoughwe are in the middle of day-to-day bargaining-we hear talk about a strikeand we see newspaper publicity about a strike-vote.In the issues of "Negotiations News" of June 15 and 22, 1962, the Companysummarized the current status of the negotiations, and in particular discussed theCompany's proposals concerning grievance procedure and arbitration. The addedproposed step in the grievance procedure, providing for consideration by a repre-sentative of the president of the Company if the Union was dissatisfied with theanswer given by the divisionmanager, andthe addition of a separate board ofarbitration to determineissuesof arbitrability, were described as designed to use"P & G experience to solve as many problems as possible" and to provide "anorderly way to settle disputes over arbitrability."On June 22, 1962, the Union issued a bulletin limited to a discussion of theCompany's grievance procedure and arbitration proposals, stating that these"would result in some grievances being involved in two arbitrations instead ofone" and, because of the "express provision," would "mean that we can't arbitrategrievances based on procedural items, official interpretations of the contract agreedto by the Company and the Union, agreements made in monthly meetings, or anyother agreements made between the Union and the Company." On June 25, theUnion's bulletin reported that the contract, expiring June 23, had been extendedto July 26, 1962, and that attendance of a Federal mediator had been requestedby the Union because the "committee is convinced thatnegotiationshave reachedthe stage where outside assistance would be beneficial." The bulletin furthercharged that the Company,in itsJune 15 publication discussing arbitration ofarbitrability, "mislead[s] you when they claim to be printing a `factual summary'but do not make clear the hidden significance of their words `express provisions'of the contract"; and that the Company had "admitted to your bargaining com-mittee that under their proposal, they want to TAKE AWAY your right to arbi-trate grievances" based on pastagreements,proceduralitems,official interpretationsand agreements made in monthlymeetings.The Company responded to these assertions with a bulletin on June 28, 1962,inwhich it undertook to answer several typical questions about its arbitrationproposal.Concerning "agreements made at monthly meetings" and the like, theCompany stated that under its "expressprovisions" proposal these "as such, wouldnot be arbitrated" but they "could be offered to the arbitrator as evidence in arbi-tratingexpressprovisions of the contract." A company bulletin of July 16 termedthe contract proposed by the Company "the best Union Contract in anyplant inthe United States" and stated that without a new contract "there is little promise ofrelief from the daily bickering that has hurt operations-little hope that PortIvory can become the friendly, cooperative place that all of us want it to be." On18This' was a preliminary vote approvingthe takingof a strike vote. The vote toauthorize the Union's executive committee to call a strike was taken on August 15, 1962,and carried by a marginof 6 to 5. PROCTER & GAMBLE MFG. CO.405July 18 theCompany statedin another leaflet that"Union writers are giving theimpression in their bulletins that the Company's arbitration proposal would `takeaway' something from employees," and that this was"a far cry from the facts,"and that "Anyone who claims that something is being `taken away' either is notaware of the Court decisions, has been misled, or is deliberately trying to misleadpeople."As noted earlier herein(supra),the July 18, 1962,negotiationmeeting wasadjourned shortly after it began by Division Manager Holditch following a bitterattack upon the Company by Union President Reed, who, in undertaking to sum-marize the status of negotiations for the benefit of Mediator Wilson, charged thatthe Company was "one of the biggest antilabor outfits in the country"and "insistson this take away bargaining because they are antilabor." On July 19 the Union'sbulletin reprinted the full text of the bargaining transcript of the day before, and,referring to the termination of the meeting by Holditch, said: "The ExecutiveCommittee feels that this melodramatic action by management [in terminatingthemeeting] on such flimsy grounds was designed to create an incident whichwould appear to put your Executive Committee in a bad light."Two bulletins of the Company, issued July 23, summarized the status "of therequests and offers which have been made in negotiations," and again argued thatthe Company's arbitration proposal was not a "take away" proposal. On July 24,the day before the Union's scheduled meeting to consider the Company's contractoffer, the Union published a bulletin stating that "the true, unalterable, objectiveof the Company . . . as shown in the last Company paper, is to make the arbi-tration procedure so expensive, time-consuming, and complex that it will beimpractical for any useful purpose." Employees were told that they had two deci-sions to make: the first, whether to "put your faith in your Union"or "in aManagement trying desperately to strengthen its grip on you," and whether to"believe your own Union Bulletins which are factual reports plus interpretationsfrom the employee's point of view" or "believe the professionally written com-pany papers which have as their main objective.to destroy your faith andconfidence in your Union and your Union officers" by trying "to sell you thepreposterous proposition that their take-away bargaining will result in even greaterbenefits to you"; secondly, whether the existing arbitration clause, regarded by theUnion's executive committee as "the most important single provision of the con-tract,"was "worth fighting for."In its bulletin of July 25 the Company referred to "union accusations [that]make it sound like Procter & Gamble is ruthless, heartless, and anti-labor" whichit termed "familiar elements of a `fear campaign,"' and reproduced "a few of theUnion's `fear' statements in recent months," which it then undertook to answer.The bulletin concluded as follows:The Union has said, in effect, who do you trust-the Union or the Company?"Choosing up sides" hinders the mutual success of the employee and the Com-pany. Employees should be able to trust both their Union and their Company.Only you can decide what to believe. Only you know how you personallyhave been treated through the years. Only you know whether or not you con-sider Procter & Gamble a good place to work.The 1960 contract, after having been extended twice, expired on August 3,1962. On that date, both the Company and the Unionissued bulletins.The Com-pany'swas limited to a comparison of the grievance procedure and arbitrationprovisions of the existing and proposed contracts. The union bulletin commentedthat acceptance of the Company's management rights clause "would mean analmost total surrender of your rights to your job, your wages and your workingconditions," and that while "decisions affecting jobs and contracting out of jobsmust naturally originate with Management," in situations "where such decisionsare unfair and in violation of the contract, the employees and the Union musthave the right to question such decisions and have the merits of their questionjudged by an impartial arbitrator."On August 10, 1962, the Company sent to employees' homes a letter with anattachment discussing their status, pay and participation in company plans in theevent of a strike, a vote on which was set for August 15. Among other things, theCompany stated that in an economic strike, "such as is being discussed at PortIvory, you, as an 'employee,choosenot to work by going out on strike," andnoted that the Company "can choose to replace you permanently" and that "youreceive no pay from the Company" while on strike. The Union, on August 14, 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued a bulletin stating that the Company'sAugust 10 letter "implies that thepurpose of the strike vote is `to put pressure on' the Company," a purpose whichtheUnion denied.Italso stated that the Company told"only part" of "whatcould happen in the event of aneconomicstrike,"adding that employees "werenot told'that at many plantswhichstruck over unfair practices,the workers werere-instated to their jobswith backpay for the time they were out on strike." Thesame-date-the Companyissued a bulletin pointing out that it"makes no differencewhether a strike is economic or because of unfair labor practice as far as loss ofpay for strikers is concerned,"and that "the only time employees get back pay isif they want to come back to work and the Company will not let them." In aseparate bulletin of the same date(August 14) the Company, noting that a spe-cial union meeting had been called for that afternoon and evening prior to thestrike vote the following day, stated that the decision to strike "should not bean emotional,spur-of-themoment decision,"and then listed"some possible[Union] statements that "may be made at the meeting" "followedby Companycomments."The strikevote on August 15 carried by a margin of about 6 to 5. Thereafter,the parties continued to meet in negotiations and, during the balance of the year1962, the volume of bulletins issued by each side markedly diminished.-In his brief,theGeneral Counsel argues that"most clearly the Company'sliterature to employees crossed the line between permissible free speech andimproper restraining communications during the period from January 1963 throughMay 1963." It is contendedthatthe Company during this period sought to influ-ence employees in the forthcoming May 15 election of union officers by question-ing the competency,judgment, and tactics of the incumbent leaders of the Union.On December13, 1962, theUnion published a bulletin stating that"since thebeginning of negotiations"the Company"has been fixed in their thinking and havemade no modifications whatsoever"in the management rights clause"which isthe main roadblock to the signing of a new contract."The bulletinthen stated thatthe. "favorite theme of a few of our good(?)union members" was that the "pres-ent poor state of labor relationsat Port Ivoryisdue solely to the policies andpersonalities of the present Executive Committee."There then followed a discus-sion of labor relations elsewhere within the Company and this question:"In viewof the foregoing doesn't it look like the new breed of Procter and Gamble man-agement has decided on a short-sighted get-tough policy than it does that the PortIvory Unionor any P & G Union is responsible for all the difficulties?"On January14, 1963, theCompany reported,under the.headline "NO ARBI-TRATION AT PORT IVORY WITHOUT A CONTRACT" that the Court ofAppeals for the Second Circuit had decided,39 in a case brought by the Union,that a grievance arising during a no-contract period after the expiration of the1959 contract was not arbitrable under that agreement,reversing the lower courtwhich hadheld the issue arbitrable.The Company's bulletin stated:This case is another example of the Union leaders trying to claim in courtwhat theyhave plainly not gained in bargaining.We question their judgmentin using this kind of tactic.A Company which is constantlyconfronted withunreasonable issues, must make sure in later bargaining that all such issuesare cleared up.The January 14 bulletin also commented that while union bulletins "often talkabout problems atother P& G plants" the "real problems arehereand the Unionleadersmight do well to be concerned with the home problems."In a bulletin dated January 15, 1963, the Union explained that it "has not pub-lished a bulletin for some time now" for three reasons: (1) "negotiations hadslowed down to the point where there was very little to report," (2) "to insurethat no unintentional word would impair the atmosphere in which Mr. Morgens[president of P & G] would consider" the petition from employees theretoforesubmitted and apparently seeking his personal intercession in management-unionproblems at Port Ivory and other P & G plants, and (3) to give Mr. Quinn, thenew chief company negotiator, "every opportunity to start off in an atmosphereof his own choosing." These reasons had passed, the bulletin stated, because (1)in negotiations on January 10 and 11 the Company "showed a new and muchstiffer posture," (2) the petition sent to Mr. Morgens had been ignored, and (3)whileMr. Quinn was "pleasant and likeable enough," he "thinks God, blessed"Procter &Gamble IndependentUnion of Port Ivory, N.Y. v. Procter & Gamble Hanu-facturang Company,312F 2d 181 (C A. 2) I'- ' PROCTER &^ GAMBLES MFG. CO.407-on January 23- depicted two "cheerful pallbearers carrying "Port- Ivory employeerights" iii a 'casket,' and said that ' whereas management' in the past "was note-worthy- for its independent thinking," that was not true of "the new style"manage-merit which "parrots" the "party line of the N.A.M."'On January 24, 1 1963, the company bulletin noted that ."Union 'leadership-intheir bulletinswork hard at trying "to 'run-down' the Procter &' Gamble manage-ment," and stated that "when it comes to real progress, the Union's record for thepeople is not as good." The bulletin further stated that "the Union is trying toprevent the Company from taking' the actionsessentialto real employmentsecurity," that with respect to wages and wage survey "Union tactics have made itdifficult for us to see why the high wage levels of the past should be maintained,"that while "Union leaders are trying, to force P & G to arbitrate operating deci-sions, they are leaving employees with no arbitration on anything when we arewithout a contract," and that "as a result of the Union's effort to get arbitrationof operating decisions, the Company's offer of added benefits is being turned downby the Union. The bulletin concluded:-In our opinion, all of this-the insulting remarks, the attempt to get arbitra-tion of operating decisions, and the "shot-gun" approach of sending anythingand everything to arbitration-adds up to a case of poor judgment. Thisapproach has not produced results in the last 3 years, and cannot be expectedto produce results in'the future.On January 29, 1963, the Union stated in a bulletin that the Company "hasbeen using every device that could be invented by its million-dollar IndustrialRelations Department to sugar coat its take-away bargaining," and then reprinteda,portion of the text, of the bargaining transcript of January 10 to "give you someidea of how the Company's proposals appear without the sugar-coating." In aFebruary 1, 1963, bulletin the Company said that with respect to the "majordisagreement on the meaning of the arbitration clause" the Company had offeredpossible solutions, but that the "Union officers have not offered a constructivesolution to any of our serious differences." It accused the Union, by quoting someof the January 10 bargaining transcript, of "trying to lead people to falselybelieve that the Company stated it would change over-night and start mistreatingeveryone." The -bulletin argued that P & G was different from other employersbecause its policy of guaranteed regular employment assured employment security.It stated "the P & G Union leadership takes guaranteed employment for granted"and "wantlob—dutiesmaintained" which "would be sheer suicide" and "take awayfrom management the very basis for being able to maintain guaranteed employ-ment." It defined the basic issue as whether management should "continue to havethe freedom to make final decisions in such areas as contracting,out work, assign-ment of job duties, and job combinations," and reiterated that the Company hadagreed to arbitrate contract matters. The bulletin concluded:YOU HAVE A CHOICE TO MAKEThis can't go on forever. Clearly, every person in -this plant has a choicetomake. It is a choice between-the kind of leadership P & G has providedthroughout the years and hopes to be able to continue; "and the kind of Unionleadership that you have seen in the last few years. The Union leaders-in abulletin-accused the Company of relying upon the "blind trust" of employ-ees.We have never asked for blind trust and never will. Your eyes are openand you know how you have been treated and what you have .For three years now, the Union leadership has blasted away with the samekind of tactics used by outside unions. We think this judgment is poor. Thepresent Union leadership's record for the people shows fewer jobs, a declin-ing wage survey, no arbitration at all at the present time, and good benefitsbeing turned down with a money loss for everyone. Ironically, this comesat a time when the rest of the Company is moving forward.The next company bulletin, dated February 13, 1963, summarized the letter ofFebruary 11, sent by Chief Negotiator Quinn to the Union and quoted above(supra),closing the bargaining until' "convincing evidence" appeared that thescheduling of a further bargaining session "would be worthwhile in reachingagreement on our major points of difference." The bulletin stated:WHY HAS IT COME TO THIS?The Union leadership, by using destructive and harassing tactics, has forcedus to defend the very principles which have helped make P & G successful. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDOur only choice has been to spell out in black-and-white detail whatmanagersand employees have known for years.For example, it is a well known fact that much of P & G's success hasbeen due to good operating decisions. These decisions include the contractingout of work, combination of jobs, and assignment of job duties. The resultscannot be denied. P & G people have shared in P & G's success throughprofit sharing, guaranteed employment, and by getting wages and benefits farbeyond the rest of our industry.The Union leadership knowsfullwellthat the Company has maintainedthe full responsibility for these decisions throughout the years. Even in theface of this, we are convinced that the Union officers seized upon a courtdecision involving other companies and other situations to try to limit P & G'sformula for employee and Company success. The Union has thrown sandinto the wind, not caring where it lands or who it hurts.YOU HAVE A PERSONAL RESPONSIBILITYEvery person in this plant has a responsibility that cannot be dodged. Thiscurrent situation is not a run-of-the-mill difference between the Union andmanagement. It is apparent that the present Union leadership's thinking andtactics are not compatible with what P & G knows by experience is neededto keep the business healthy. You have to make a choice.The tactics the Union leadership is using are the same kind of tactics usedby unions outside P & G. The difference is that P & G isnotan "outside"Company. We are a company that believes in having people share in theCompany's success. We believe in steady employment. We believe in the kindof good operation which makes possible high wages and benefits. But we can'taccomplish all of these things when we have to overcome the obstacles builtby this kind of Union leadership.On March 1, 1963, a company bulletin quoted some statements by then DivisionManager Quinn made in the bargaining sessions, in which he said that the "over-all labor management relationship ... has a bearing on some of this work goingelsewhere." The bulletin continued:Union cartoonists can draw all the "Moneybag" cartoons they want. Thisis just another example of shallow thinking. The fact remains that 2 out of3 people at Port Ivory buy P & G stock with their own money (through theStock Purchase Plan)-a clear evidence of confidence in this Company.Just ask yourself if you would rather place your trust and money withProcter & Gamble or with the present Port Ivory union officers. While P & Gwas making a profit, how did the union officers manage your Union fund?Did the officers let their program of strife and litigation eat away theapproximately $130,000 you have paid in dues since the last Contract wassigned?THE RECORDThe Union officer's record in the last two years is not changed a bit byimported letters campaigning for the re-election of the present officers at PortIvory. Campaigning is one thing, but doing it in a Union Bulletin which issupposed to be factual is quite another.No matter how you slice it, the record of the present Union officers showsthat their approach to problems has not obtained results, and will not obtainresults in years to come ... .The Union officers like to take pot-shots at the economics of our business. Per-haps they should first look at the economics of their union organization and theresults.Union dues have been increased over 250% since 1959. The results forthe people?:JOBS-Fewer jobs. The 609 (surplus) department is the fastest growingdepartment at Port Ivory. The Union is trying to prevent the Company fromtaking the actions essential to real employment security.WAGES-Thereisa wage problem because some P & G wages are farabove the averages of other companies.ARBITRATION-Thereisno arbitration on matters arising when there isno Contract. While Union officers try to force P & G to arbitrate operatingdecisions ... they are leaving employees with no arbitration on anything .... PROCTER & GAMBLE MFG. CO.409BENEFITS-Byturning down the Company's offer of added benefits, therehas been a money-loss to every employee for the last eight months ... .YOU HAVE A CHOICE TO MAKEAs, we have said before, you as individual employees must make a choice.This can't 'go onforever.The Company's bulletin of March 13, 1963, was devoted to arbitration, andargued that the "Union officers used poor judgment" when they "tried to get unlim-ited arbitration into the Contract by using legal action against P & G." It sum-marized six completed and two pending arbitrations, and concluded that "it is hightime for the Union officers to realize they haven't gainedanythingwith thisapproach in the past, and they can't expect to in the future."At theend of thebulletinwas the following:Note: Issues have been raised about the Procter & Gamble IndependentUnion of Port Ivory, N.Y., which will be resolved in litigation pendingagainst the Company 40.As has been set forth above(supra),inApril 1963 company bulletins termedthe Union's boycott of Dividend Day as "another example of immature and irre-sponsibleUnion leadership" and stated that the Union's "officers must be stoop-ing to a hollow threat" in stating in a union bulletin that the construction andbylaws "state that all members are bound" to support the decision to boycottDividend Day.On May 14, 1963, the day before the union election, the Company issued abulletin in answer to a union bulletin dated May 10 which had stated that theCompany "have had to continue bargaining" because of the unfair labor practicecharge filed by the Union (the first charge was filed March 4, 1963), and that inthe' litigation in which the Company had sought to probe the incorporation of theUnion and its true identity the Company's request "to see all our records, financialand otherwise,.was refused by the Courts.."The Company's bulletinofMay 14 denied that the filing of the unfair labor practice charge forced theCompany to resume negotiations and stated that the court, 2 days before the dateof the union bulletin, had ordered the Union to produce documents (a copy of thecourt order was attached). Further, the Company listed what it termed "seriousquestions which must be answered and inconsistencies which must be reconciled"concerning "the facts about the Union's incorporation." These were related toactions taken in the name of the unincorporated association following incorpora-tion, which the Company stated showed that "for the last 3 years the `Union' hasbeenleading a `double life' for unrevealed reasons." The bulletin concluded withthis:These Union activities may require the further attention of the U.S. Depart-ment of Labor, the U.S. Department of Justice, the Federal Courts, theNational Labor Relations Board, and the State of New York.And the Union Bulletin had the nerve to accuse the Company of "hocuspocus" ! ! !On July 24, 1963, the Union issued a bulletin sharply critical of the Company'sallegedactionswith respect to disciplinary cases, the wage survey, and overtimedistribution. The bulletin stated that in "the year without a contract the Companyhas gone ahead and applied the Absolute Right without bothering with collectivebargaining," and accused the Companyof "ignoringall the groundrules" and usingits "tremendouswealth and power" "to crush the independent spirit of its employ-ees andtheir unions." The bulletin continued:WHERE DO WE GO FROM HERE?Your last Union Executive Committee new the problems faced by theUnion. The new Committee is .quickly becoming aware of them. The questionnow is what do we do. Only the members can decide. There areseveralcourses open.To sign the contractgivingthe Company their "absolute right"40 The reference, the first in a series, was to the litigation in which the Company hadraised questions concerning the Union's incorporation and name change. Beginning withthe bulletinofMarch 22, and until the Board on August 14, 1963, amended the Union'scertification to substitute the Union's current corporate name for the name under whichthe Union had been certified originally and had carried on business, company bulletinsuniformly carried a note stating that there "are questions" about the Union's name "be-cause a unionwas incorporated in 1960 " 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been flatly rejected by the membership in everycase.Do wecontinue aswe are without a contract and let the Company force its "absolute right" onus without benefit of collective bargaining; do we affiliate with the A.F. of L.or with the Teamsters in order to be able to meet with the Company onsomething like equal terms? It is the responsibility of your Executive Com-mittee to get all information to you pertaining to such moves. Only afteryou get this information can you decide which is the best course to take ....The Company replied in a bulletin dated July 30, 1963, regretting the "strongfeeling against the Company" expressed in the July 24 union bulletin, stating thatthe "bitterness" therein shown "is a very bad sign" and that the bulletin contained"a mass of misstatement, distortion, exaggerations, and provocationagainst theCompany," giving examples. The bulletin continued:Why was the Union Bulletin written when it is so obviously a misrepresen-tation?We think the Union Bulletin makes it apparent where some of theunion officers have really been leading you with their program. They want youto abandon your independent union.Way back in January, 1962, we predicted that some union officers wouldtry to take you into an outside union. The officers vehemently denied this atthat time. However, as you can see, the Union Bulletin is now trying to makeitappear that A.F.L. or Teamsters is the only way.The pattern of buildup for a move to an outside union is clear.1.The union has insisted on discord. Instead of trying for agreement,the union has relied on court actions, arbitration, unfair labor practicecharges, disagreements,no contract.2.The union hasinflamed-accusations,slogans, false statements, scur-rilous and provactive literature, hatred.3.The union has tried to get you accustomed toaction-strikevote,boycott of Dividend Day, amalgamation with some other P & G plants.These were supposed to be merely harmless action to help the union inbargaining.Now the Union Bulletin is preparing you for the real action-an outsideunion.As far as an outside union is concerned, we wish to make only one point,your representation is your business. But changing your representation to anoutside union, be it AFL-CIO or the Teamsters, in no way changes the differ-ences to be resolved or the basic rightness of the Company's position. Threator scare tactics do not produce sound, lasting relationships and the Companyhas not and will not yield to such tactics.Our objective, and we think yours, is to arrive at a sound contract withmutual advantages for both the Company and its employees. We think thebest way to get such a contract is to get rid of prejudice, bitterness and per-sonal feeling-not increase it, as the Union Bulletin tried to do.The Union responded to this with a large fold-out bulletin reproducing thecompany bulletin of July 30 and the Union's bulletm of July 24, with marginalcomments skillfully arranged and presented, and designed to supportthe statementon the outside of the bulletin that "Union Bulletin is conservative and informative.Company paper is full of accusations and wild guesses." The Company replied bya letter on August 9 to employees, stating that the "king-sized tabloid written ina highly professional manner . . . does not change the basic truths" of what wassaid in the Company's July 30 bulletin, and repeated the last two paragraphs thereofset forth above.The day after the September 5, 1963, bargaining meeting, at which the Com-pany gave the Union a complete contract proposal, the Company published abulletin reporting the changes contained in the September 5 offer andexpressingthe view that it "appears that the 18 months of bargaining should soon be broughtto a successful conclusion." On September 9 the Union published a bulletin, thecover page of which depicted a funeral wreath and carried the caption "Is HopeDead for P & G Ever Again Bargaining in Good Faith?" The bulletin criticizedthe Company's proposals and expressed the view that the statement in the com-pany bulletin of September 6, that bargaining appeared to be reaching "a success-ful conclusion," could not have been made with sincerity in view of the fact that PROCTER & GAMBLE MFG. CO.411in the bargaining meeting on September 5, union representatives expressed shockat the Company's proposal.41On September 13, the Company issued a bulletinanswering the points made by the Union in its bulletin of September 9, and attrib-i ted the rejection of the Company's September 5 proposal to "the desperateefforts of some Committeeman who . . . do not want a new contract for yourUnion because a contract would stop any deal with the Teamsters or anotheroutsideUnion." 42On April 15, 1964,43 the Company presented to the Union a new complete con-tract, proposal reflecting a number of changes from the previous complete proposalof September 5, 1963. This proposal was rejected by the Union at the April 22bargaining session, for 13 stated reasons, which were publicized in succeedingunion bulletins. On May 12 the Union issued a bulletin announcing that its execu-tive committee had "voted unanimously to support the affiliation vote with theTeamsters." The bulletin of May 22 announced that the affiliation vote would beheld June 16 and stated that with affiliation "we can get the benefits due us pluskeeping our representation rights" while without the Teamsters "we will have toaccept the Company's `exclusive rights."' The Union's bulletin of May 26 againlisted the "principal obstacles standing between us and the signing of a fair con-tract," although reducing the number to 11, and stated that acceptance of theCompany's proposed contract "would provide absolutely no protection to theemployee as far as his job or his wages are concerned." On May 28, the Com-pany published a bulletin terming some of the "obstacles" listed by the Union as"distorted or untrue." The Company's bulletin stated:It is quite clear to us that the only reason we don't have a new contractsigned is because your Union officers do not want a new contract. Whydon't they? Because if a contract is signed they can't deliver your "affiliation"with the Teamsters-and that seems to be even more important to them atthis point than getting greatly improved benefits for you in a new contract.On May 27 the Union issued a bulletin containing various arguments in favorof Teamsters affiliation. On May 29, the Company reprinted this bulletin withmarginal and interspersed handwritten comments, the burden of which was to castdoubt on the wisdom of affiliation with the Teamsters.On June 8, 1964, the Company issued a bulletin defending its managementrights proposal and arguing that employees"would have every job, wage andsecurity protection you have ever had, plus added benefits."The Union answeredthiswith a bulletin dated June 12, stating that Division Manager Quinn was"two-faced" and "has made a practice of saying one thing to your Executive Com-mittee in negotiations and another in his letter to employees," and that Mr. Quinnwas "bargaining in bad faith" and "lying to the people." The Company's replybulletin on June 15, the day before the union membership voted on affiliationwith the Teamsters, denied these accusations and repeated the statement, quotedabove, in the May 28 bulletin that the reason a new contract had not been signedwas because the Union's officers wished to achieve affiliation with the Teamsters.u During the September 10 bargaining session, the Union complained bitterly about theCompany's September 6 bulletin, contending that, in view of the Union's expressed dis-appointment with the September 5 package offer the Company's optimistic publicationsuggested bad faith."The Union's bulletins of August 16 and 23 had announced that there would be specialmeetings on August 25 and September 15, to hear speakers from the Teamsters and theAFL-CIO, respectively. The August 23 union bulletin stated there were "many employeeswho feel that Hoffa's Teamsters are the only ones strong enough to be of assistance" whileothers "leanto the AFL-CIO."43 After the September 10, 1963, bargaining session, the parties met for negotiations onlytwice during the balance of the year-on December 5 and 18, 1963 The next negotiationmeeting was on February 18, 1964. Between mid-September 1963 and the end of April 1964,the Company issued, so far as the record shows, six bulletins and two letters : duringapproximately the same period the Union distributed eight bulletins. It seems unnecessaryto discuss these in any detail, except to observe that in general they follow the patternpreviously established insofar as negotiation matters are concerned. Those issued by theUnion devote substantial space to efforts to amalgamate various P & G unions and toaffiliatethe Union with some AFL-CIO International or Teamsters. On February 26,1964, so Union President Reed testified, the union membership voted 719 to 110 in favor ofamalgamation. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Conversations between supervisors and employeesrelating to bargaining issues-The General Counsel presented some 20 employees who testified regarding vari-ous conversations and discussions with 14 supervisors,generally concerned withthe status.of negotiations,specific proposals of the Company already made inbargaining with the Union and which were the subjects of extensive comment inthe written communications dealt with in the preceding section, and the generaleconomic situation at the Port Ivory plant. Two supervisors called by the GeneralCounsel testified to discussions they had had with individual employees and groupsof employees. The General Counsel asserts that these conversations were part ofthe course of conduct of the Company in undermining and bypassing the Unionand also contained threats of job and other economic reprisals and promises ofbenefits unless or if the Union changed its position in negotiations,and includedsuggestions that employees select new officers of the Union to replace incumbentofficers.Ralph Arentsen, a hardening operator who worked under Department ManagerWilliam Hart, testified that during Hart's period as department manager, whichcovered the period from November 1961 to December 1963, he had "quite a fewdiscussions"with Hart,averaging about one per week, concerning"the union posi-tion and the company position during the contract negotiations" which were"included in union bulletins and management letters." Hart, according to Arentsen,stated, "about five or six months after he became department manager," that theCompany "had never intended that everything should be arbitrable." On anotheroccasion,which Arentsen placed in May 1963, before the union election onMay 15, Hart, while distributing some company literature, stated to Arentsen andanother employee, Al Lendezian, "that if the incumbent officers were unseated.itmight have a bearing on union-management relations.thatwith newunion- officials, it, would be quite possible that the attitude of the Union wouldchange" and that "he [Hart] felt that the present union officials had a die-hard,unbending attitude."Arentsen and Lendezian replied that they did not think achange in officers would alter "the manner in which the Union would conduct itsaffairs."At a time which Arentsen placed in about August 1963, when there wasgood deal of discussion throughout the plant . . . about whether or not guaran-teed employment could be done away with," Hart and Arentsen had a conversa-tion in which they "were discussing union matters," during which Hart statedthat guaranteed employment was a "company prerogative" and "could be doneaway with"; Arentsen replied that he did not believe "they would do away withguaranteed employment at Port Ivory." A "few months" before the June 1964vote on affiliation with the Teamsters 44 Hart, according to Arentsen, told himand Lendezian "that if some of the union members would try and influence theofficers, it might have a bearing in the negotiations insofar as . . . their attitudewas concerned." Arentsen and Lendezian said they would not attempt to "influenceanyone in this manner."Hart testified that during the period he was department manager he spoke aboutcontract negotiations about once a month to each of the approximately 11 employ-ees in his department, initiating the conversations about half the time. Headmitted asking employees how they felt about the Company's proposals anddefending them as proper if employees expressed disagreement.He participatedin conversations with employees about the lack of new products at Port Ivory"a very common question at that time," and expressed the view that the highcost of production and lack of a contract were responsible for this condition. Hedenied that he urged employees to put pressure on officials of the Union to acceptthe Company's proposals or expressed any opinion about Union President Reed.Three employees, Michael Zawada, Edna Fama, and Lawrence Popp, testified toconversations with David Pyle, a mechanical manager in the prepared mix depart-ment of the food plant. According to Zawada, who was a machine adjuster underPyle's supervision, on an occasion in "about the middle of September of 1962" ashe and Pyle were having a general discussion in the mechanical shop, Pyle "out ofthe clear blue sky" said that he could not understand why the Union did not acceptthe Company's contract proposal and that the situation the Union was creating wasone reason the Port Ivory plant was experiencing layoffs and losing new products.44Arentsen testified Hart was his department manager from about March 1962 untilJuly or August 1963. I have accepted Hart's testimony, that he was in that position fromNovember 1961 to December 1963, as more reliable PROCTER & GAMBLE MFG. CO.413On cross-examination, Zawada stated the conversation occurred in March 1962, andon redirect corrected the date to "the latter part" of 1962, a "matter, of a fewmonths" after the contract had expired, which on recross he placed at the end ofApril 1962; on further redirect he said that the conversation occurred "somewherearound" the time the strike vote was taken (August 15, 1962), "a little before thator a little after it." I find the testimony of Zawada as to the time of this conversa-tion too uncertain to warrant concluding that it occurred after September 4, 1962,the cut off date under section 10(b).Fama and Popp testified to a conversation with Pyle on March 28, 1963, in therecreation room in the basement of the plant cafeteria during a coffee break. AsFama, Popp, and another employee, Alice Janeczko, were seated talking, Pyleapproached and joined their conversation. Some remarks were made about modern-ization of the plant and shrubs being planted, whereupon Fama said that "the decorwas certainly improving but the policy toward the employees was going backwards."Pyle, who was not Fama's supervisor or previously known to her, rejoined that theCompany was not going backward but was falling in line with other plants. Famasaid she felt the Company was taking away employee rights. According to Fama,Pyle stated that a company with a choice of two plants in which to place a newproduct would choose the one with a signed contract as against the other wherethere was trouble; when Fama asked if Pyle was "trying to say it is because of ourunion that we are not getting any new products" Pyle replied "Right." She said theemployees "would fight for our rights," and Pyle then said the plant would shutdown. She replied that she would rather see the plant close than for the Union tosign the contract being offered. Pyle then asked Fama why she did not quit. Popp'sversion of the portion of the conversation that he heard was that Fama said toPyle that it was not the Union's fault that Port Ivory was losing products, to whichPyle replied that it was definitely the Union's fault and said that the plant "wouldshut down if the Union kept fighting the situation."Mrs. Lucy Patino testified that she had approximately four conversations betweenJanuary and March 1963 with her department manager, Robert McIntosh. In Jan-uary 1963, McIntosh joined Patino and another employee, Julia Biscopo, at lunchin the cafeteria. According to Patino, McIntosh "explained that they were going toeliminate jobs on account we were not getting any orders "and, in response to herinquiry why Port Ivory was not expanding, said it was "on account of the Unionstriking." Patino replied there would be no strike. Later, on March 14, 1963, McIn-tosh told Patino, in a conversation about job eliminations, that "because on accountof the Union striking, that's why we canot get any more jobs." On another occa-sion, while the line was down, McIntosh called the group of employees together inthe smoking room, passed out some company pamphlets "and then he was tellingus about elimination of jobs and the cutting of costs and that there were going tobe a few changes made in the department." Finally, Patino related that on anotheroccasion McIntosh spoke to the four women in the department while the machineswere down, "explained to us why they were cutting down, we have to cut down oncost, eliminating jobs, changing the working conditions," and said that the reason"we weren't getting any orders" was because of the "labor troubles." 45Julia Biscopo testified that in about January 1963 she asked McIntosh whyanother job bid had been posted, stating she felt another girl was not required andthat filling another job "would mean that I would lose my job eventually." McIn-tosh, according to her, "said that we had guaranteed employment there and I wouldstillhold a job," and remarked that if the Company and the Union signed a con-tractmore products would be brought to Port Ivory and more jobs would beavailable.Stanley Putkowski (also spelled Butkowski in the transcript), a mill operator inthemilled soap department and a shop steward, testified that he and David Lord,manager of the department until January 1963, quite often discussed the collective-bargaining negotiations. Lord came to Putkowski, who was the shop steward, todiscuss work problems. On one such occasion, which Putkowski placed as "probablyOctober" of 1962, after they had discussed a shop problem, Lord remarked that "itisa shame to go through all this stuff . . . if we had a new slate of officers in thecoming election, we would probably get a decent contract." It appears that Lord''On cross-examination Patino said that the strike vote was "sometime in 1963," be-fore her conversations with McIntosh. She also stated, at variance with her direct testi-mony, that she could not remember McIntosh saying anything about the necessity ofreducing costs. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Putkowski from time to time argued the merits of the Company's managementrights proposal, Lord stating that "it is not so bad after all, you still have your job,"and Putkowski expressing the view that if the proposal were agreed to "we wouldn'thave any jobs left."James Lathrop, formerly a training -specialist in the industrial relations depart-ment, replaced David Lord as department manager of the milled soap departmentas of January 1, 1963. Thereafter, Lathrop and Shop Steward Putkowski had fre-quent occasions to discuss shop problems and matters relating to negotiations.According to Putkowski, on a particular occasion in January 1963, Lathrop "saidifyou guys would only accept what's being offered to you, we might get somenew product around here and more work." He then testified as follows:Q. You said you had many conversations with Mr. Lathrop.A. Almost every day. As a steward, it was required. Because we were goingthrough a difficult period.Q. Did you discuss contract negotiations in these discussions with Mr.Lathrop.A. Almost all the time.Q.Who would raise the topic?A. He would raise the topic. It was always him raising the topics, about thetopics, about the clauses, the union contract, the officers.Q. And did he raise the subject of contract negotiations in all of thesediscussions?A. Well, not all the time, but most of the time.*******Q. Do you have a definite recollection of individual discussions on contractitems?A. Well, these talks took place every day. I couldn't say what took placeon a specific date, when you are just talking to someone, but there weretimes when he comes on the platform and we discussed a soap problem or aunion problem and invariably, he would bring up the subject of the contractand the union officers and the working conditions. This occurred almost daily.Q.When you say he brought up the subjectof union officers,what do youmean?A.Well, he wasn't happy with the officers we had in office right now, whowere in office at that time, although he didn't mention specifics.He said ifthere was a new group in there, maybe we'd be getting something done or ifthis would happen or if that would happen. It was so vague that it was veryhard to put your finger on anything, actually.As a customary practice, departmentmanagersheldmonthly meetings withemployees in their departments to discuss safety matters. After he becamemanagerof the milled soap department in January 1963, Lathrop conducted such meetingsin January, February, and March and during the latter part of each meeting heand his employees engaged in a discussion of the Company's contract proposals.46Lathrop took the initiative in thesediscussions,according to the testimony of anumber of employees 47 who were questioned about them; Lathrop testified hetalked to employees (apparently on an individual basis, apart from the safetymeetings)about contract negotiations if an employee had previously indicated aninterest in talking to him about that subject.At the January and February safetymeetings,after concluding the discussion ofsafetyitems,Lathrop invited questions from the employees about contract negoti-ations, the state of the business, and working conditions. In each instance, employeesasked questions indicating concern about the effect of certain company proposalssuch asthe managementrightsclause as itaffected job rights. Lathrop defendedthe proposalsand soughtto reassureemployees,in generalusing arguments similar49HispredecessorLord had not discussed negotiation issues in safety meetings.471n additionto Putkowskl, the following employees testified about the meetings conducted by Lathrop : George Bernard, Anthony Caputo, Pasquale Danna, Frank Lignori, andRaymond Meurer. Lathrop was also called as a witness by the General Counsel. The find-ings as to the statements made at these meetings are based upon a synthesis of the testi-mony regarding them, which is generally consistent in broad outline although the witnessesdiffered asto some details. PROCTER & GAMBLE MFG. CO.415to those in bulletinsdistributed by the Company during that period. Questions wereasked,both at themeetingsand in conversations following them, about guaranteedemployment and why, if the Company' stressed it so much as a protection foremployees in their jobs, it was not written into the contract.-At the two safetymeetings on March 28, 1963, Lathrop reviewed with employees whethertheythought specific matters involving conditions of employment were or were notarbitrable under the Company's contract proposal,as this wasa subject on which,in -Lathrop's words, there was "a good deal of confusion in everybody'smind." 48As he covered each of the various topics, Lathrop would ask employees generallywhether they thought the matter would be arbitrable under the Company's proposal,different answers were given in some instances, questions were asked, and Lathropexpressedhis opinion not only on whether items were susceptible to arbitration buton other questions raised by employees. After the meeting, employee Caputo spoketo Lathrop about why guaranteed employment was not placed in the contract, theextent to which the Company could contract out jobs under its proposal, and otherlike issuesin negotiations. Lathrop made no reply to his inquiry concerning guaran-teedemployment or to Caputo's further question whether the Company, by itsarbitration proposal, was attempting "to restrict the union officials, or . . . tohurt the people and not let them get good protection." Caputo, a strong unionadherent, who said he had no hesitancy in discussing these matters with Lathrop,plainly was not particularly impressed with Lathrop's exposition of the Company'sproposals for he testified that Lathrop "has never given me a definite answer onany questions that I have ever asked him."Employee Dana, in November 1963, shortly before the rerun election onNovember 20, had a conversation with Lathrop in which Lathrop asked him howhe thought the election would come out and who he thought would win. Dannasaidhe thought Union President Reed would win, that he believed in what Reed wasdoing, and that anti-Reed members of the executive committee, whose opinion ofReed he had solicited, all agreed "that Reed was putting out the truth in the bulle-tins."Lathrop, according to Danna, "said that Reed has a very strong and per-suasive personality and he had convinced these people to his way of thinking" butthat he (Lathrop) thought "that Reed was leading the people astray." Danna testi-fied he then asked Lathrop "are you trying to say Reed is some sort of Svengali?" towhich Lathrop replied in the affirmative and Danna "looked at him and justwalked away."-I have not overlooked the testimony of a number of other employees regardingconversations with supervisors 49 These were of no special significance and, in myopinion,contain nothing that impinged upon the Section 7 rights of employees.Beyond noting that I have considered the testimony, which I credit, as to theseconversations and that I find nothing therein violative of Section 8(a) (1), it seemsunnecessary to make moredetailed findings with respect to them.5.Conclusions as to communicationsIn my opinion the Company's written and oral communications to employees,consideredas a whole andin the factual context in which they were made, wereprotected by Section 8(c) of the Act and were not, singly or in totality, independ-ently violative of Section 8(a)(1) of the Act. I so find.4e Two days prior to the March 28 safety meetingsLathrop had attended, with two otherdepartment managers and three industrial engineers,a meeting with his group manager,Richard LaGreze. At that time LeGreze had reviewed with the management personnel theCompany's arbitration proposal and the arbitrability of various items. Lathrop made notesand used them in the subsequent discussion he had with employees.On March 18, 1963,the Union had published a bulletin quoting the complete text of the bargaining session ofJuly 30, 1962, primariy devoted to a discussion of the Company's management rights andarbitration proposals.The Company's bulletin of March 13,1963, as noted above, wasdevoted toarbitration,and arguedthat the "Union officers had used poor judgment" inattempting to "get unlimited arbitration" by."using legal action." The same theme wasused in the Company's bulletin of March 22, 1963, and said we have stated we would agreeto arbitration on Contract matters."49 Specifically, the testimony of conversations between Chester Antczak and AugustHolderried, and Department Manager Robert Davidson ; Holderried and his foreman,Michael Zagurek ; Edgar Jotzat and his foreman, William Beckmann ; Thomas Brown andGroup Manager Jack Boom, and Louis Rivera and Department Manager Wickermeyer(these occurred prior to the Section 10(b) period) ; Anthony LaGotta and Kenneth Foster,a mechanical group manager ; and LaGotta and Manager Charles Slosser. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record here *shows that both the Union and the Company have customarilyand over the long period of contractual relationsengaged inpublic discussion ofmatters bearing upon their collective-bargaining relationship, freely communicatingto employees their points of view and opinions. Indeed, the parties had a practice,asUnion President Reed testified, of giving each other copies of literature thateach was distributing to employees. An employer is not foreclosed from com-municating to his employees his positions on subjects involved in bargaining, noris itillegal for him to report to employees on the progress of bargaining, to expressopinions regarding the proposals and positions of the collective-bargaming represent-ative, or to criticize the Union with which he deals or its leadership. To be sure,a communications program, while not illegalper se,may reflect a bargaining frameof mind not compatible with the good-faith collective-bargaining obligations of theAct-and in later weighing this aspect of the case it will be necessary to considerthe Company's literature and oral communications as they bear upon the issue ofgood or bad faith; presently, however, the question is whether the written and oralstatements interfered with, restrained, or coerced employees in the exercise of therights guaranteed in Section 7 of the Act. I find no express or implied threat ofreprisal or promise of benefit in any of the written or oral statements set forthabove, considered singly or in combination. Accordingly, I find that the Company'scommunications to employees were not violative of Section 8(a)(1) of the Act.I.Analysis and concluding findings as to alleged overall bad-faith' bargainingWe come then to a consideration of the board allegation of the complaint thatthe Respondent, from and after September 4, 1962, the earliest date that conductcan be found violative of the Act under the limitation provision of Section 10(b),negotiated with the Union in bad faith. This allegation places in issue the Company'soverall course of conduct, both at and away from the bargaining table, as it bearsupon the Company's frame of mind during the legally cognizable period of negotia-tions, and, as well, requires assessment of conduct anterior to the statutory cutoffdate insofar as relevant to what transpired thereafter. Included within the frame-work of this broad issue are the numerous specific allegations of the complaintsetting forth independent violations of the Act, some of which have been consideredand ruled upon in preceding sections of this Decision. We first deal with theallega-tions that the Respondent's bargaining procedures were violative of the Act.1.Alleged refusals to meet, requiring concessions and answers, and delayingnegotiations pending internal union electionsThe amended complaintalleges(paragraph 15) that since about January 11, 1963,theRespondent unlawfully "refused to meet and negotiate with the Union forperiods of time after having made new proposals . . . , has requiredconcessionsand changes in the Union's bargaining position as a condition of holding collective-bargainingsessionswith the Union, and has required and insisted that the Uniongive answers to new proposals.without affording the Union adequate oppor-tunity to consider such proposals." Paragraph 16 alleges that from January 11,through June 20, 1963, and from September 10 through December 5, 1963, theRespondent unlawfully "delayed meeting and negotiating with the Union untilinternal Union elections were held."The January 11, 1963, bargaining session was the 50th negotiating meeting of theparties.On that day and the meeting on the preceding day, the parties reviewedall their outstanding proposals, but devoted most of their discussion to the Com-pany's management rights and arbitration proposals, which for months had beenthe fundamental issues between them. As summarized above (section III,E,et seq.),when the January 11 meeting ended Quinn for the Company declined to set aspecific date for a further meeting "unless there is somemodificationor change ofposition anticipated by eithersideof the table," adding that while he was not"proposing suspension of thesenegotiations" and was available to meet, he feltthat "to continue to go over the same thing time and time again, as we have done,serves no useful purpose." In a letter to Reed dated February 1, Quinn advised thatwith respect to the problems involved regarding wage survey, which had been thesubject of discussion at the last two meetings and of subsequent correspondence,the Company was "perfectly willing to bargain with the Union about any pointconnected with wage survey" and suggested that since "another date for a con-tract negotiation meeting has not been established that the Union should write to 'PROCTER & GAMBLE MFG. CO.417me any proposals which it has about wage survey," so that he could "determinewhat further bargaining arrangements should be considered in order on thissubject."On February 11 Ouinn wrote a lengthy letter to the Union, quoted above, inanswer to the Union's February 6 letter requesting resumption of negotiations.Quinn expressed the view that the major points of difference were such that "nogood purpose would seem to be served by establishing another meeting date." Hesaid that it was doubtful that the Union's economic requests, to which the Com-pany had not agreed, "can be considered major differences," but that the significantissues "must be considered as those in the areas of management's operation of thePort Ivory plant." He concluded that he was willing to meet "when convincingevidence is presented.that to do so would be worthwile in reaching agree-ment on our major points of difference"; and that until such time "we must con-sider our bargaining closed" as bargaining "does not require endless and fruitlessargument."The Union did not answer Quinn's February 11 letter until March 1, when Reedwrote that he did not believe the state of negotiations "indicated an impasse,"requested resumption of meetings, and without particularization stated that theUnion was "prepared to drastically modify" its proposals. Quinn replied onMarch 11, urging that the Union "set forth in writing what specific modificationsof position" were contemplated. In an answer on March 18, the Union listed fiveof its economic proposals it was prepared to withdraw, but made no commentabout the key arbitration and management rights issues. On March 20 the Com-pany proposed a meeting on March 28.When the parties met on March 28, 1963, Quinn submitted a written summaryof the Company's proposals and suggested that the parties "recess for forty-fiveminutes while you consider these proposals, and at that time we will resume ournegotiations."Upon resumption of the meeting after the recess, the Union pro-tested that it had not had sufficient time to consider the proposal; Quinn stated thatif the Union had questions about the March 28 written proposals (which wereessentially the same in substance, aside from some explanatory wording, as theCompany's prior proposals, except for the wage survey item), he was present toanswer them and urged the Union to make the questions "specific and let's proceedwith our bargaining." Very little time was spent in questions about the Company'sproposal, as Reed for the Union then read into the record the full text of some 19`.official interpretations" and indicated his intention to do the same with the sideagreements the Union wished to have incorporated into the contract. After Reedhad read the official interpretations, all but one of which Quinn agreed to considerfor inclusion in the contract, Quinn suggested that the better procedure would befor Reed to submit the side agreements in writing for consideration. When Reedpersisted in reading them into the negotiation record, Quinn adjourned the meeting.As outlined in a preceding section (section III, E), the Union on April 9 and 12,1963, submitted a list of some 69 side agreements. On April 9 the Company wrotethe Union stating its position on the 19 "official interpretations" read into the rec-ord on March 28, and on April 17 the Company wrote that it would "proceed asrapidly as we can" to consider the side agreements. Quinn closed his April 17 letterby asking to be notified at once if he was incorrect in assuming that "even if Iwere to agree to include your requested `agreements'we would still be far fromreachingagreementon a new contract." In a reply on April 30, Reed argued thatthe "only road block is the Company'sinsistence on itsunilateral right to contractout work of the bargaining unit, change jobs, change classifications or discontinueclassificationswithout the Union having the right to grieve," and said that Quinn'sassumption concerningremaining areasof disagreement was correct "only if theCompany continues to insist that the collective bargaining contract whensigned,will free the . . . Company from the obligationsof genuinecollectivebargaining."On May 28, 1963, as set forth above, the Company in a letter stated in detail itsposition on the 69 side agreements, and advised the Union that it was available fora meeting.In his response on June 5, Reed declined to request a date for a bar-gaining meeting,but stated he was available "at the plant at your convenience forthe purpose of reviewingnegotiationswith the hope that perhaps at this late datebargainingin good faith might appear." Quinn responded on June11, suggesting ameeting on June 20 or 21, and declining to comment on Reed's "baselesscharac-terization of the Company's bargaining posture" because he felt "it is more impor-tant to take any possible positive step toward reachingagreement on a newcontract."257-551-67-vol. 160-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties met on June 20, and in a full day session discussed various aspectsof their differences. On adjourning, they set no date for resumption of negotiations,but Quinn agreed to get in touch with the Union regarding further bargaining afterthe first of July.50 They next met on August 22 and 28; so far as the record shows,there were no requests made by either party for resumption of negotiations in the2-month interval after June 20. As has been summarized in an earlier section, atthe two August meetings the parties discussed the possibility of modifying thegrievance procedure to provide that the Company "agrees" that unfairness shallnot exist and to incorporate some form of arbitration as to "unfairness" issues.They recessed on August 28 with the understanding that at the next meeting onSeptember 5 the Company would state its position on the several issues separatingthem and particularly the proposal that it "agree" not to be unfair and that"unfairness" issues be arbitrable.The Company did set forth a complete written proposal at the September 5meeting, which was discussed in considerable detail at this and the succeedingmeeting on September 10. At the conclusion of the latter session, Quinn stated thatif the Union had a counterproposal to make he would be happy to receive it, butthat "at this point in time, in view of everything that has happened here, I fail tosee where we could gain anything by continuing tomorrow," in the absence of"some assurance of a constructive modification of position on one side or theother." Eight days later, on September 18, Quinn wrote to Reed suggesting a meet-ing after September 25 if Reed felt that "a constructive purpose would be served bysuch a meeting." In his reply of September 25, Reed avoided mentioning a date formeeting, although he suggested that the Company "set forth clearly any changes itdesires from the expired contract" and said that the Union was willing to meet.The next communication relating to a bargaining meeting was on October 15,1963, when Quinn wrote to Reed stating that Reed "should notify me of what youhave in mind to negotiate and the date you wish to meet." Reed answered on Octo-ber 22,-again avoiding setting a date although stating that the Union was ready tobargain "at any time and any place that is convenient to you." In his letter of Octo-ber 15 Quinn had stated that a review of recent negotiation sessions and theUnion's recent correspondence and publications indicated that the Union felt thatthe parties could not "reach agreement in negotiations for a new contract at thistime," a statement which Reed in his reply characterized as a demand by Quinnthat the Company be subjectively satisfied that the Union was being constructivebefore bargaining could be resumed. On November 25 Quinn wrote Reed suggest-ing the parties meet on December 5, and Reed accepted.At the two meetings on December 5 and 18, 1963, alternative proposals by theUnion in the area of managements rights and arbitration were discussed, as well asthe Company's no-strike proposal. The parties agreed to meet after the first of theyear, the exact date to be arranged, at which time the Union would present itsmodified no-strike clause. No January 1964 meeting was held, as the Union desiredto postpone negotiations until after the Company had met with representatives ofthe General Counsel on the Union's then pending charges. After the original com-plaint was issued on February 4, 1964, the parties met on February 18 and there-after as outlined in section III, F, above,et seq.'Considering the facts relating to the specific allegations in paragraphs 15 and 16of the complaint in the total context of the negotiations between the parties and theevents attending these negotiations, I find that the Respondent has not violated theAct in the particular here alleged.Wholly aside from the question whether the parties had reached a bargainingimpasse prior to January 11, 1963, the facts in my opinion do not establish thatthereafter the Respondent "refused to meet and negotiate . . . for periods of time,""required concessions and changes" on the part of the Union "as a condition ofholding collective bargaining sessions," or "required and insisted" that the Unionanswer company proposals "without affording the Union adequate oportunity toconsider such proposals." The 50th bargaining session ended on January 11, 1963,with Quinn declining then to set a particular date for further negotiations, as hefelt that "to continue to go over the same thing . . . serves no useful purpose"; hestated he was not refusing to meet, but was of the opinion that it would be fruitlessto do so until "there is a possibility of either side making a modification in positionwhich will be constructive in reaching a new agreement." Later on January 25 andFebruary 1, Quinn wrote to Reed on the wage survey and what he termed thew The annual2-week shutdownperiod occurred the first 2 weeks in July. PROCTER & GAMBLE MFG. CO.419Union's "new and different bargaining approach" on the, matter, requesting that theUnion state its proposals on that issue in writing. The Union's letter of February 6,requesting resumption of negotiations, did not indicate ;wherein the Union hadaltered its position after the January 11 meeting but expressed the general view that"continuedmeeting would serve a constructive purpose." To this the Companyreplied at length on February 11, outlining the major areas of dispute and express-ing willingness to meet "when convincing evidence is presented . . . that to do sowould be worthwhile in reaching agreement," but stating in effect that until eithersidemade a move in the area of the "major points of difference" the bargainingshould be considered closed. Although the Union did not, in its subsequent requeststo resume bargaining, indicate any change of position on the key issues, neverthe-lesstheCompany on March 20 proposed that negotiations be resumed onMarch 28, at which time the Company gave the Union a written summary of itsproposals.Viewed against the extensive background of negotiations over a period of 10months and 50 meetings, and also in conjunction with protracted meetings thatthereafter occurred, involving substantial alteration in its position, the Respondent'sposture during the period immediately after January 11, 1963, cannot properly beregarded as violative of Section 8(a) (5). The Respondent did not foreclose furthermeetings, although it did express the view both at the end of the January 11 meet-ing and in its letter of February 11, that until and unless either side modified itsposition in the management rights arbitration area, further meetings seemed fruitless.In point of fact, the Respondent did arrange to meet on March 28 although theUnion had not indicated that it was altering its position on the fundamental issues.In sum, the facts do not support the allegation that the Respondent "refused tomeet and negotiate" or "required concession and changes . . . as a condition ofholding collective bargaining sessions."Equally without support is the concluding allegation in paragraph 15, that theRespondent "required and insisted" upon union answers to company proposals with-out affording the Union "adequate opportunity to consider such proposals." As Iunderstand this allegation, it relates to what transpired at the March 28, 1963,meeting. As has been set forth above, Quinn for the Company handed the Union a4-page summary of the Company's proposals, and suggested a 45-minute recesswhile the Union's negotiators considered them, after which, he said, "we willresume our negotiations."After the recess, Quinn asked whether the Unionaccepted or rejected these proposals.When the Union objected to the short timegiven to consider them, Quinn made clear that he was ready to answer questions.There followed relatively brief discussion of the 4-page summary, as Reed for theUnion began reading.into the negotiation transcript the "official interpretations,"19 in number, which the Union desired to have incorporated into the contract.When Reed made clear that he proposed to follow the same procedure regardingthe much more numerous "side agreements," and refused to accede to Quinn's sug-gestion that he submit them in writing for consideration, Quinn adjourned the meet-ing. I think this episode falls far short of amounting to a requirement or insistenceon the part of the Respondent that the Union answer its proposal after the 45-minute recess.Paragraph 16 of the complaint alleges that the Respondent unlawfully delayedmeeting and negotiating with the Union from January 11 through June 20, 1963,and from September 10 through December 5, 1963, until internal union electionswere held. The elections took place on May 15 and November 20, 1963, the secondbeing a rerun of the first, made necessary because the earlier election failed tocomply with the requirements of the Labor-Management Reporting and DisclosureAct of 1959. Following the negotiating meeting on January 11, there was only onemeeting-on March 28-prior to the meeting on June 20, 1963. After the meetingon September 10,, there was no meeting-until the one on December 5, 1963. Thelack of bargaining sessions during these two periods, according to the GeneralCounsel, is attributable to the Respondent's desire to delay further meetings untilthe results of the Union's internal elections became known. I find no support in therecord for so concluding.Following the March 28, 1963, meeting, the Union by letters dated April 9 and12 submitted to the Company 69 "side agreements" which it'desired to have incor-porated in the contract. On April 17, the Company advised that it would proceed asrapidly as possible to consider them. On May 28, the Company wrote to the Unionstating its position on the 69 "side agreements" and expressing its willingness tocontinue negotiations. Between April 17 and May 28 the Union sent three letters to 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company, but in none of them did it press for a resumption of negotiations.In reply to the Company's May 28 letter, Reed stated he was available for negotia-tions, but did not suggest a date therefor. It was Quinn, in a letter dated June 11,who suggested meeting on either June 20 or 21.After two meetings in August, the Company on September 5 submitted a com-plete written contract proposal, which the Union rejected at the September 10 meet-ing. The session on September 10 ended with no arrangement for a further meet-ing.However, Quinn on September 18 wrote to Reed stating he was available forbargaining after September 25, to which Reed replied on September 25 stating theUnion was available for meeting but refraining from suggesting a date. On Octo-ber 15 Quinn wrote to Reed stating "when you wish to bargain again for a newcontract, you should notify me of what you have in mind to negotiate and the dateyou wish to meet." In his answer of October 22, Reed said the Union was "readyto bargain at any time and any place," but again did not suggest a date. OnNovember 25, Quinn suggested a meeting on December 5, which Reed accepted.In sum, I find that the record does not substantiate the allegations of the com-plaint that the Company refused to meet and negotiate with the Union during cer-tain periods, required concessions and changes in the Union's bargaining positionas a condition for further meetings, insisted upon answers to company proposalswithout affording adequate opportunity for their consideration, or delayed meetingand negotiating pending the holding of internal union elections.2.Alleged refusals to bargain on specific proposals, and unilateral actionsa.Specific proposalsThe General Counsel, in paragraphs 17 and 18 of the complaint, alleges that the-Company, since September 4, 1962, refused to negotiate with respect to inclusionin the new agreement of (a) the guaranteed employment plan, and (b) the various"agreements, understandings, and interpretations arrived at in meetings betweenRespondent and the Union, which had been proposed for negotiation by the Unionat the bargaining session of March 28, 1963, and in the Union's letters to Respond-ent dated April 9 and 12, 1963." Although the facts relative to these subjects havebeen set forth in earlier sections, at this point it becomes necessary to evaluate thethrust of the specific allegations.As we have seen above(supra),theUnion's initial proposals did not seek to,incorporate into the contract the Company's longstanding, companywide plan ofguaranteed regular employment. Indeed, the first mention of it in negotiationsoccurred at the August 23, 1962, bargaining session. At that meeting, in the courseof a discussion about the Company's management rights and arbitration proposals,and particularly the relationship of the no-strike clause to them, Mr. Loftus, the-Union's attorney, asked Division Manager Holditch whether the Company would;agree that the Union could strike over matters excluded from arbitration. Holditchreplied that the guarantee of employment "should be adequate protection" for theUnion, and that therefore the Company was not agreeable to altering the no-strike-clause as Loftus had suggested. At this juncture Loftus referred to the fact that theguarantee of regular employment "is discretionary," and asked whether he was cor-rect "in assuming that now you are making guaranteed employment a definite partof the contract." Holditch replied, "This is not the case," and that he "cannot end'it."Thereupon Loftus suggested that, since this was a matter not within Holditch'scontrol, bargaining should be transferred to Cincinnati so that the Union could.deal "with those people who make those decisions" and in a final attempt to avoid'"the conflict that is almost imminent." There was no further discussion, at thispoint in the negotiations, about including guaranteed employment in the contract.The subject next arose over a year later, at the September 5, 1963, bargainingsession.During a discussion of the Company's management rights proposal, UnionCommitteeman O'Reilly asked Quinn whether, in view of "this mass contracting outof work, where it could create a surplus of 600 people," 51 the Company wouldi"stillhonor the guaranteed employment." Quinn answered that while he doubted"the propriety of that particular question in this meeting," the plant was companywide "and we have honored it since 1923 or whenever it was conceived." Mr. Lof--en Therecord disclosesno factual basis for the assumption that the surplus pool waslikely toincreaseto the extent indicated by O'Reilly. It will be recalled that after the-close of thehearing the issue of contracting out of work, much litigated during the hear-ing,wasremoved from the case upon motion of the General Counsel. See footnote 2,supra.- PROCTER & GAMBLE MFG. CO.421tus said that the question raised by O'Reilly "is directly related to the problems"under consideration,and the following then ensued:Mr. LOFTUS:.What you are being asked is: Will thissame plan con-tinue for the life of the contract? The question is certainly a very vital one. Idon't know whether or not you are free to answer it.Mr. QUINN: I am sure, Mr. Loftus, you understand-not that I am tryingto evade answering the question, but I am sure you understand my position onsuch a question. We' have touched on guaranteed employment, we have ac-knowledged the effect in our situation in the factory. But that's as far as our.discussions have ever gone, and therefore I just doubt the propriety of it at thispoint in time. That's my feeling. I just don't want to get into that discussionsimply because it's not contained in our proposal, nor has it in recent discus-sions been contained from your side of the table. I understand why the ques-tion is posed. I certainly appreciate that. But I am not prepared to discuss thatat this point.After the foregoing, the parties then went into a discussion of the incorporation ofthe various "side agreements."At the December 5, 1963, bargaining session the following brief exchangeoccurred between Quinn and Reed:Mr. QUINN: All I'm simply asking is for evidence which I would consideras a modification of your position at the time you left the last meeting. That'sall I am asking for, Bob.Mr. REED: Would you be willing to put guaranteed employment in the con-tract?Mr. QUINN: At this time, no. I'll have to know what it would buy, Bob.Mr. REED: It would buy the labor of all our members. That's what it wouldbuy.Mr. QUINN: When you ask me would I be willing to do something, thereare concessions and counter concessions, and each thing has a price on it. Let'sbe very factual.The discussion continued, Reed reiterating that by placing guaranteed employmentin the contract the Company could expect to receive the labor of the employees.At no point did- the Union indicate in what way, if any, its proposals or positionwould be modified in the event the Company were agreeable to including in thecontract something regarding guaranteed employment. Nor did the Union, in thelong course of bargaining, make any specific proposal as to how it would transformthe guarantee into a contractual provision.Considering all the evidence relative to this subject, it is clear that the Unionmade no request that the guarantee of regular employment be included in the con-tract prior to the isolated and vague inquiry made by Union President Reed duringthe December 5, 1963, meeting. The Company did not then refuse to consider cov-ering this matter in the contract or to negotiate about it; Quinn's reply to Reed onDecember 5 was that he would "have to know what" inclusion of the guarantee inthe contract "would buy" in the form ofconcessionsby the Union. Thereafter thematter was not further pursued. I find, accordingly, that the allegations of para-graph 17 concerning a refusal to negotiate about the inclusion of guaranteedemployment are unsupported.I find equally without merit the allegation that the Company refused to negoti-ate about the inclusion of the various "side agreements." This proposal had its genesisin the Company's arbitration proposal, first made on the opening day of negotiations-April 10, 1962-and thereafter amplified and modified, that only grievances havingto do with the interpretation or application of an "express" contract provision wouldbe arbitrable. As has been set forth above, the "side agreements" were referred tofrom time to time in the negotiation sessions during 1962, but it was not untilMarch 28, 1963, and thereafter, that the Union began, in a somewhat haphazardfashion, to specify the precise "side agreements" it desired to have included.During the May 22, 1962, bargaining meeting Reed expressed the view, fre-quently reiterated during the negotiations, that the practice of the parties over theyears had been "that not only wasn't it necessary to put everything in the contract,but it wasn't practical," and further stated that if the Company persisted in itsexpress provisions proposal, it would be necessary to "pick out every single pro-cedural item concerning wage survey and everything else, and we'll get a [contract]book that's five times as thick as" the printed 1960 contract.52 At the June 12, 1962,meeting Division Manager Holditch stated he was willing to consider for inclusion 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the contract such matters as the parties had in thepast agreed uponbut had notincorporated as amendments to the basicagreement.During the June 19, 1962,session Reedstated that the "one hundredand one thingsthat are not in our con-tract . . . areas binding, if not more important, as any words that can be put inthe contract; he suggested, with evident conviction, that if the Company were infact desirous of making the basic contract the sole repository and reference of theparties' totalagreements,then the Company should "submit a contract to us .with everythingin it."On August 10, 1962, as found above, the Company proposedthat the parties review, at some point, all so-called "agreements" and practices out-side the written contract to determine which were still applicable and whether theparties were in accord on their meaning and currentusefulness.The Union indi-cated that,in itsview, the appropriate time to review these matters would beafterthe new contract had been signed.As has been found above(supra),theMarch 28, 1963, meeting was the firstoccasion that the Union began to specify the "agreements" it sought to haveincluded, Union President Reed reading the full text of 19 "official interpretations"into the negotiations record, asking after each one had been read whether the Com-pany agreed to the item. Quinn objected to Reed's stated intentionnext to readverbatim into the record an unspecified number,of "agreements,"beginning with a1951 item, and Quinn then adjourned the meeting, after unsuccessfully urging Reedto submit them in writing for consideration.53The Union thereafter acceded, albeit reluctantly, to Quinn's request for docu-mentation of the text of the "side agreements," and on April 9 and 12, 1963, sentthe Company 69 proposed items for inclusion in the contract (in text coveringsome 20 pages). In the meantime, the Company on April 9 had written to theUnion stating its position on the 19 "official interpretations" Reed had read intothe record on March 28, agreeing to include most of them in the contract. TheCompany wrote to the Union on April 17, stating it would study the so-called "sideagreements" as quickly as possible, although it noted that they "do not lend them-selves to cursory examination." On May 28, 1963, the Company, in an 11-pageletter, stated its position on each of the 69 items and pointed out, in rejecting mostof them, that many were unnecessary or obsolete, some did not constitute an"agreement," and others were in conflict with the Company's management rightsproposal. About 10 percent were accepted in rewritten form. The Company statedthat it was "available at any reasonable time" for further bargaining.Between June 20, 1963, and February 18, 1964, only seven bargaining meetingswere held (June 20, August 22 and 28, September 5 and 10, and December 5 and18, 1963.). At the June 20, 1963,meeting,the first after the Company had in itsMay 28 letter statedits positionin detail on each of the 69 "side agreements," theUnion suggesteda jointsubcommittee be constituted to go over the "official inter-pretations"and "side agreements."Quinn stated, after considering the proposal, thathe thought nothing could be accomplished in then reviewing all of these items inview of the basic disagreement over the management rightsclause.At the August 22meeting,Reedagainadverted to his subcommittee proposal.When Quinn pointedout that the Company'spositionhad been stated in writing on each of the items,Reed expreseda willingness"tomodify our position" on items to be included inthe express provisions of the contract. Quinn said he was there to bargain, if Reedwished to become specific. Instead of modifying his position, however, Reed pro-ceeded toarguein favor of a particular "agreement" relating to the duties of pipe-fitters, a matter closely affecting himself; in reply, Quinn said he had rejected thisitem in his May 28 letter as being too restrictive in view of the management rightsproposal of the Company.5452 Cf the exchanges about the proper scope of the arbitration provision in the 1960 con-tract(section III,B, supra,et seq.).ea It may be a tenable inference,as suggestedby theRespondent in its brief that Reedfor the Union,by his tactics during the March 28 meeting,"was attempting to lay anevidentiary groundwork for his [overall bad-taith bargaining]charge" that had been filedearlier that month. I think it unnecessary,however, to consider drawing this inference,although I note that in the several amendments to the original charge filed after March 28,1963,no claim is made that the Company had refused to bargain about "side agreements"or "official interpretations."54 it is apparent from the negotiation transcript and other points in the record that theUnion entertained the notion that theonlyway in which the statutory bargaining obliga-tion regarding"side agreements"and official interpretation"could be discharged was bywhat Reed termed "face to face" discussion. PROCTER & GAMBLE MFG. CO.423On August 28, Reed asked about his subcommittee proposal.The parties begana discussion of particular"side agreements,"and Quinn said that,"if these are tobe . . . attached to the contract and become part of the express provisions of thecontract,.we must make some provision for review."He saidthathe saw nopoint in continuing the discussion on that particular day, but acknowleged that "aswe get closer and closer[to agreement]...these things must be resolved." Atthe next meeting on September 5, which was devoted principally to a considerationof theCompany'scomplete written counterproposal submitted that day, Reed askedwhether the parties could go over the "agreements"at another meeting.After somediscussion, in which Quinnindicated that "at the,proper timeI think that would bein order," Reed summarized the mutual understandingby stating thatthe parties"will get to agreements laterthenas part of the entire package." Nothing was saidabout "side agreements"during the September 10 meeting.Union President Reed started the December 5 meeting with a general request todiscuss the"side agreements."Quinn statedthat beforeindicating a willingness todo so he needed further assurancethat the Union hadconstructive suggestions tooffer in the areaswherethe partiesadmittedlywere in major disagreement. Quinnsaid:Atthis pointin timeI am not willing to consume the effort and time to con-sider each of these items." (Emphasis supplied.) The subject of "side agreements"was not discussedat theDecember 18,1963,meeting.Whenthe parties next met onFebruary 18, 1964, theybeganwith adiscussionof specific"side agreements,"whichcontinued through the next 4 meetings(the lastbeing on March 5,1964),and is recorded in some 800 pages of negotiation tran-script. In the contractthat was ultimatelysigned on September28, 1964,about 20of the "side agreements"and "official interpretations"were included as express pro-visions added to the agreement.Inmy judgment, the inescapable conclusionto bedrawn from the foregoingundisputed factsis that theallegation in paragraph 18 of the complaint is not sup-portedby anythingapproaching a preponderance of the evidence when the recordis considered as a whole.Only by a myopicreading and a fragmentized considera-tion of the relevant discussion,plus a hypertechnical legal assessment of the facts,could a conclusionsupportiveof this allegation be reached.I accordingly conclude,without furtherrationale-becauseI thinkit superfluous-that theRespondent didnot refuse to negotiate about "agreements,understandings and interpretations .proposed for negotiationby the Unionat the bargaining session of March 28,1963 ...."b.Unilateral actsI have chosen to include in this summary subsection a discussion of a number ofunilateralacts of theRespondentwhich,for the most part, occurred during theperiod after January 1963.These include:(1) the suspension of the continuingapplication of the wage survey inFebruary1963;(2) the impact of several"requests"for wage survey information;(3) the limitation on grievance investiga-tion by members of the Union's executive committee, announced on February 25,1963; and(4) the inferences to be drawn from the Respondent'sactionswithrespect to (a) the surplus pool and its related impact upon the critical issuebetween the parties stemming from the Respondent'smanagement rights proposal,and (b)the correction of deviations in time bonus administration in January 1964.I have concludedabove that the Company's actions relative to allegations touchingupon the wage survey and the requests for information about it are,inmy opinion,in no respect violativeof the Act. Also, I havefound thatthe Companywas withinthe bounds established by Section 8(a) of the Act in undertaking,in January 1964,to correct deviations it had found in the administration of the time bonus plan.Consequently,the only aspects of alleged illegal unilateral action that remain to bedecided in this subsection 55 are(1) the February 1963 limitation upon the free-dom of members of the Union's executive committee to obtain time off from workto investigate actual or potential grievances,and (2)the surplus pool problems.We turn first to the conclusions to be drawn from the limitation placed upon mem-bers of the executive committee of the Union,and then assess the Company's han-dling of the surplus pool.The factsregarding the restrictionsplacedupon members of the Union's execu-tive committee in February 1963 are detailed in section III, G, 4, above(supra),u,'Other matters,which can be as readily classified as unilateral actions, but which tome seem to be more logically related to the "course of conduct"contention,are dealt within the succeeding subdivision of this Decision 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDand need not here be repeated. I think it sufficient to say, in disposition of thisallegation(weighing it also in relation to the total facts bearing upon the "course,of conduct" allegation treated in the succeeding section), that the Respondent-wholly apart from having acted in the context of an impass in bargaining reachedupon this and related issues-did not change (as alleged in paragraph 21 of thecomplaint) "the established grievance investigation procedure.without havingafforded the Union an adequate opportunity to negotiate and bargain with Respond-ent concerning such changes."On the very first day of the negotiation sessions (April 10, 1962), the Respond-ent, in explanation of its proposal that the parties amend their contract so as tomake "practical and efficient provisions for investigating, presenting and settlinggrievances," stated that under this proposal "the number of people investigating thegrievance . . . is limited." This problem, as we have seen, was the subject of earlierunfair labor practice charges (ultimately dismissed by the General Counsel inOctober 1961) and an arbitration proceeding which culminated in a decision,generally favorable to the Company, rendered on June 18, 1962. The Company'slimitation proposal was discussed at the bargainingsessionsofMay 22, June 12 andAugust 23, 1962. The Union's consistent position was that it would not agree tothe change proposed by the Company. The subject was again explored at themeeting on January 11, 1963, with no resolution or indication from the Union thatan accommodation on this issue was likely.An objective weighing of the undisputed evidence on this particular subject-here considering it apart from the "course of conduct" allegation and the conten-tion that an overall impasse then existed and had persisted since August 1962-impels me to the conclusion that not only did the Respondent discuss this matterwith the Union but, in truth, afforded the Union "adequate opportunity to negotiateand bargain" concerning it, without an agreed result having been reached prior tothe changes made by the Company in late February 1963. I so find.In section III, G, 6(supra, et seq.),I have detailed the facts, as I find them,relating to the operation of the surplus pool program, which directly stemmedfrom the long-established, accepted and unilateral policy of the Respondent toprovide 58 weeks of guaranteed regular annual employment to employees with,over 2 years of continuous employment 56 That a real problem regarding the mostefficient utilization of present employees subject to the guarantee arose in 1961 andbecome acute in early 1963, is apparent from the findings I have made immediatelyabove and in section G, 6,supra.In short, the Company's Port Ivory management was forced with an operationalproblem of how best to utilize the service of an increasing and indefinite number ofguaranteed employees, in the face of the Union's adamant insistence upon thecontinued observance of past practices (which the Union assumed to be immutablyfixed in a rigid mold). In response to the Union's expressed attitude, the Companydid explore with the Union what it conceived to be the most pressing of thefacets of the surplus pool problem, both before and after the statutory limitation,date of September 4, 1962. I find that in major aspects the Company's actionsregarding this issue were not only consistent with the terms of the long-expiredcontract but were not taken until after the particular problem had been discussedwith the Union.I conclude, therefore, that the allegations relative to the surplus pool, includingthe claim that it was unlawfully utilized to achieve the flexibility sought by theRespondent in its proposals with respect to contracting out 57 and combination andeliminationof classifications, jobs and jobduties,arenot established by theevidence.501n the discussion of this and related subjects during the relevant negotiating session,the Company pointed out that all employees then on the active employment rolls wereentitled to the benefits of the guaranteed employment plan and, at another point earlyin the negotiations, produced statistics demonstrating that approximately 18 percent ofthe then employees in the two bargaining units here involved had 30 or more years ofservice67An issue, much litigated, that was removed from the complaint by the General Coun-sel's unopposed and allowed posthearing motion. See footnote 2, supra Inseparably relatedto the contracting out allegation, in my view, are the present contentions regarding theactual and implied ramifications of the Company's operation of the surplus pool. A parityof treatment is definitely indicated. PROCTER & GAMBLE MFG. CO.425,3.Alleged undermining course ofconduct,and the question ofa bargaining impasseWe come now to the basicquestion,which can be simply stated but is not suscep-tible for a short and simple answer: Did the Respondent negotiate with the Unionin bad faith and, in the process,engage in"take-it-or-leave-it" bargaining (as alleged,respectively, in paragraphs 13 and 14(m) of the complaint)?The principles which govern decision need not here be set forth in exhaustivedetail. Section 8(d) of the Act defines collective bargaining as "the performance ofthemutual obligation of the employer and the representative of the employees to,meet at reasonable times and confer in good faith with respect to wages, hours, andother terms and conditions of employment or, the negotiation of an agreement, orany questionarisingthereunder, . . . but such obligation does not compel eitherparty to agree to a proposal or require the making of a concession.. ." Theyardstick laid down by Section 8(d) for the measurement of "good faith" is notrigid but, necessarily, is an elastic concept having meaning "only in its application.to the particular facts of a particular case."N.L.R.B. v. American National Insur-anceCo.,343 U.S. 395, 410. As the Court of Appeals for the Second Circuit statedinN.L.R.B. v. National Shoes, Inc.,208 F.2d 688, 691-692, the problem "is essen-tially to determine from the record the intention or state of mind of the [employer]in the matter of [his] negotiations with the Union. In this proceeding, as in manyothers, such a determination is a question of fact determined from the wholerecord." 58Moreover, as the Supreme Court stated inAmerican National Insurance,supra,404, it is "apparent from the statute itself that the . . . Board may not,either directly or indirectly, compel concessions or otherwise sit in judgment uponthe substantive terms of collective bargaining agreements." A necessary corollaryto this principle is that, just as the Act "contains no authority to force an agreementwhere the parties have reached an impasse"(N.L.R.B. v. United Clay Mines Cor-poration,219 F.2d 120, 126 (C.A. 6)), so also refusal to bargain cannot beequated with "refusal to recede from an announced position" advanced and main-tained ingood faith.Division 1142, Railway and Motor Coach Employees v.N.L.R.B.,294 F.2d 264, 266 (C.A.D.C.). Applying these principles, I am persuadedthat the Respondent here has fulfilled its obligation under Section 8(d) and did, infact, bargain in good faith with the Union.I have previously found (section H, 5, above), that apart from their relevanceto the question of motivation now under consideration, the various written and oralcommunications of the Respondent were not independently violative of the Act.I have reappraised these publications and statements in the context of the bad-faith allegation, and conclude that they do not depict a "course of conduct inderogation of the Union's status" as the exclusive bargaining representative of theemployees or evince "a purpose to bypass and undermine the Union . . . as suchrepresentative "A few remaining matters related to this aspect of the case remain for disposition.Thus the complaint alleges (paragraph 14(i) and (j)) that the discontinuation ofthe dues checkoff and bulletin board privileges on August 3, 1962, the expirationdate of the 1960 contract as extended, undermined the Union. The short and suf-ficient answer to this contention, in my view, is that these actions were taken andconcluded a month before the Section 10(b) cutoff date, and for that reason alonecannot be held violative of the Act.Local Lodge No 1424, Machinists V. N.L.R.B,362 U.S. 411. It is undisputed that from February 25, 1963, until the negotiationmeeting on August 22, 1963, the Company recognized the Union only on a "pro-visional" basis, its reason for so doing being that litigation was pending regardingthe Union's identity. However, there is no evidence warranting the conclusion thatbargaining was thereby impeded or frustrated, and at the first meeting followingthe Board's action granting the Union's motion to amend its outstanding certifica-tion to reflect its correct name the Company agreed that it fully recognized theUnion as the collective-bargaining representative. In effect, the Respondent wasreserving its legal position. Cf.Fehr Baking Company,104 NLRB 240.Several subparagraphs of paragraph 14 of the complaint allege that the Com-pany undermined the Union by its bargaining position on a number of manda-tory subjects of bargaining. These allegations may be summarized as deriving from,51 See alsoN L R B. V. Reed & Prince Manufacturing Company,205 F 2d 131, 134-135.(C A. 1), cert denied 346 U.S. 887. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bargaining posture of the, Company regarding (1) substitution of a new com-pany in the wage survey (paragraph 14(b) and (c)),'(2)' alleged insistence thatthe Union "relinquish the right to strike while not according the Union the oppor-tunity to arbitrate effectively the administration of the .proposed provisions" .of thenew contract (paragraph 14(f)), (3) proposals for "`procedures for arbitrationwhich denied the Union any effective means of arbitration" (paragraph 14(g) ), (4)"proposals for restricting time off for Union officials for handling Union affairs"(paragraph 14(h)), (5) the request that the Union "obtain and submit newlyexecuted dues checkoff card or cards signifying Union adherence" (paragraph14(k) ), and (6) the alleged refusal "to incorporate agreed upon working condi-tions in any written collective bargaining agreements" (paragraph 14(1) ). The factsbearing upon these allegations have been set forth at substantial length in thesummary of the bargaining negotiations. I find that the Company's proposals onthese matters were not unlawfulper seand, further, that its tactics regarding themwere not violative of the Act.To conclude, I find that the parties had reached a bargaining impasse in August1962, prior to the Section 10(b) cutoff date, primarily over the two key issues ofthe scope of arbitration and the prerogatives of management. As summarized in thepreceding sections dealing with the proposals made in bargaining, the parties earlyin their negotiations, prior to the expiration of the contract as extended onAugust 3, 1962, were seriously at odds on these two issues. By the end of theAugust 23, 1962, session, the impasse was evident. Nonetheless, bargaining con-tinued, with the Company and also the Union making modifications in certain areasin an effort to reach agreement. As we have seen, the Company modified its positionon the details of arbitration and closely related subjects, and also acceded to theUnion's demands in substantial part in economic matters. The Union, however,adopted an intransigent position on management responsibilities and arbitration, andrepeatedly refused to make any meaningful effort to resolve these major differencesby proposing workable alternatives. Finally, it seems fair to say that beginning inthe summer of 1963 the Union shifted its efforts from the bargaining table to anattempt to augment its bargaining strength by affiliating with the Teamsters. Whenthismove was defeated by a membership vote of 554 to 400 on June 16, 1964,shortly after the hearing began, the Union adopted a more conciliatory attitudewith the result that the bargaining impasse was eventually broken and'a new con-tract executed on September 28, 1964.In view of all the foregoing, it will be recommended that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.The Procter & Gamble Manufacturing Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.The Procter & Gamble Manufacturing Company has not engaged in unfairlabor practices within the meaning of Sections 8(a) (1), (3), and (5) and 2(6) and(7) of the National Labor Relations Act, as amended.RECOMMENDED ORDERUponthe basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the complaint herein be dis-missed in its entirety.AeroncaManufacturing CompanyandInternationalUnion,UnitedAutomobile,Aerospace& AgriculturalImplementWorkers of America, UAW, AFL-CIO.Cases' 31-CA-158 and188.August 9,1966,DECISION AND ORDEROn May IT, 1966, Trial Examiner Herbert Silverman issued hisDecision in the above-entitled proceeding, finding that the Respond-160 NLRB No. 35.